     Case 1:17-cr-00234-TNM Document 203 Filed 05/15/19 Page 1 of 152

                                                                                   463

 1                           UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA
 2

 3   UNITED STATES OF AMERICA,               )
                                             )
 4         v.                                )    Criminal No. 17-234
                                             )
 5   ORLANDO BELL,                           )
                                             )
 6              Defendants.                  )    Washington, D.C.
     ___________________________             )    October 29, 2018
 7

 8

 9                        TRANSCRIPT OF JURY TRIAL
                                 VOLUME III
10                BEFORE THE HONORABLE TREVOR N. McFADDEN
                       UNITED STATES DISTRICT JUDGE
11

12                APPEARANCES:

13
          For the Government:             NIHAR R. MOHANTY, AUSA
14                                        KEVIN L. ROSENBERG, AUSA
                                          U.S. Attorney's Office
15                                        555 Fourth Street, NW
                                          Washington, D.C. 20530
16
          For the Defendant:              CHRISTOPHER MICHAEL DAVIS, ESQ.
17                                        Davis & Davis
                                          1350 Connecticut Avenue, NW
18                                        Suite 202
                                          Washington, DC 20036
19

20
     Court Reporter:               PATRICIA A. KANESHIRO-MILLER, RMR, CRR
21                                 U.S. Courthouse, Room 4700A
                                   333 Constitution Avenue, NW
22                                 Washington, D.C. 20001

23

24

25


                                 PATRICIA A. KANESHIRO-MILLER, RMR, CRR
                                        OFFICIAL COURT REPORTER
                       UNITED STATES DISTRICT COURT FOR THE DISTRICT OF COLUMBIA
                                              202-354-3243
     Case 1:17-cr-00234-TNM Document 203 Filed 05/15/19 Page 2 of 152

                                                                         464

 1
                              E X A M I N A T I O N S
 2
      WITNESS                      DIRECT      CROSS      REDIRECT      RECROSS
 3
      WALTER O'NEAL II                 467        489           493
 4    BENJAMIN BULLINGTON              495        499

 5
                                   E X H I B I T S
 6
      GOVERNMENT EXHIBIT                                 PAGE
 7
      104C                                                503
 8    105C                                                503
      106C                                                503
 9    107C                                                503
      221A                                                503
10    236                                                 498
      303A                                                503
11    401                                                 475
      401A                                                481
12    401B                                                504
      402                                                 483
13    402A                                                488
      402B                                                504
14    403                                                 472
      410                                                 496
15    411                                                 503

16

17

18

19

20

21

22

23

24

25
     Case 1:17-cr-00234-TNM Document 203 Filed 05/15/19 Page 3 of 152

                                                                                     465

 1                               P R O C E E D I N G S

 2                                       (9:37 a.m.)

 3                (Jury not present)

 4                THE DEPUTY CLERK:          Your Honor, we have Criminal Case

 5      17-234-7, United States of America versus Orlando Bell.

 6                Counsel, please come forward to identify yourselves

 7      for the record.

 8                MR. ROSENBERG:        Good morning, Your Honor.                 Kevin

 9      Rosenberg and Nihar Mohanty on behalf of the United States.

10                THE COURT:       Good morning, gentlemen.

11                MR. DAVIS:       And Christopher Davis on behalf of

12      Orlando Bell, who is seated at counsel table.

13                THE COURT:       Good morning gentlemen.

14                I saw kind of the back-and-forth over the jury

15      instructions.     I think we're pretty close.                My suggestion is

16      we just kind of have a final powwow once all the evidence is

17      in, to make sure we're all on the same page.

18                Mr. Rosenberg, do you have an updated, retyped

19      indictment?

20                MR. MOHANTY:       We do, Your Honor.            And I apologize for

21      the delay in getting this done.              There was some confusion

22      between our office and the Clerk's Office on how to best do

23      this.

24                Ms. Chaclan tells me that -- and I have the retyped

25      indictment that corrects, pursuant to the Court's Order on


                                PATRICIA A. KANESHIRO-MILLER, RMR, CRR
                                       OFFICIAL COURT REPORTER
                      UNITED STATES DISTRICT COURT FOR THE DISTRICT OF COLUMBIA
                                             202-354-3243
     Case 1:17-cr-00234-TNM Document 203 Filed 05/15/19 Page 4 of 152

                                                                                    466

 1      Wednesday, October, 24th, Count 38 to reflect that Count 38

 2      is relating to Count 37, per the Court's October 24th Order.

 3                I would file this, Your Honor, and ask that it be

 4      referred to as Document Number 38RS, and if the docket could

 5      be amended to reflect that this is sort of the indictment we

 6      have been pursuing the whole trial.

 7                THE COURT:       Okay.     It will so reflect.

 8                MR. MOHANTY:       Thank you.

 9                THE COURT:       I think we're ready to bring in the jury.

10                (Jury present)

11                THE COURT:       Good morning, folks.            Welcome back.      I

12      hope you all had a good weekend.

13                I should have mentioned on Thursday that just because

14      we did not sit on Friday, I didn't want you to think that all

15      of the attorneys and I were off playing golf.                     All the

16      matters that kind of back up during the week when we're in

17      trial we were all attending to on Friday.

18                We're ready to resume this morning with the

19      government's case.

20                One other thing I wanted to mention to you, I

21      understand one or more of you may have had difficulty hearing

22      one of the witnesses on Thursday.               I'm sorry about that.         If

23      you have any additional issues with either not being able to

24      hear a witness or not understanding what a witness is saying,

25      please feel free to raise your hand or speak up.


                                PATRICIA A. KANESHIRO-MILLER, RMR, CRR
                                       OFFICIAL COURT REPORTER
                      UNITED STATES DISTRICT COURT FOR THE DISTRICT OF COLUMBIA
                                             202-354-3243
     Case 1:17-cr-00234-TNM Document 203 Filed 05/15/19 Page 5 of 152

                                                                                  467

 1      Unfortunately, it is difficult for us to do anything about it

 2      afterwards.       You might be able to chat with your fellow

 3      jurors once you begin deliberating, but please let me know if

 4      you can't hear anybody for the remainder of the trial.

 5                 With that, Mr. Rosenberg, the government may call its

 6      next witness.

 7                 MR. ROSENBERG:       Yes, Your Honor.           The government

 8      calls Detective Walter O'Neal to the witness stand.

 9                                   WALTER O'NEAL II,

10                 having been duly sworn, was examined and testified as

11      follows:

12                                 DIRECT EXAMINATION

13                 BY MR. ROSENBERG:

14      Q.         Good morning, sir.

15      A.         Good morning.

16      Q.         How are you doing?

17      A.         Very well.

18      Q.         Could you please state and spell your name for the

19      record.

20      A.         Yes.    My name is Detective Walter O'Neal,

21      O-'-N-E-A-L, II.       I'm a detective with the Prince William

22      County Police Department.

23      Q.         What unit are you assigned to with the Prince William

24      County Police Department?

25      A.         I am currently assigned to the Special Investigations


                                PATRICIA A. KANESHIRO-MILLER, RMR, CRR
                                       OFFICIAL COURT REPORTER
                      UNITED STATES DISTRICT COURT FOR THE DISTRICT OF COLUMBIA
                                             202-354-3243
     Case 1:17-cr-00234-TNM Document 203 Filed 05/15/19 Page 6 of 152

                                                                                   468

 1      Bureau, our Vice and Narcotics Division.

 2      Q.        What does that unit do?

 3      A.        That unit is primarily tasked with investigating

 4      narcotics and vice-related crimes.

 5      Q.        How long have you been with that unit?

 6      A.        At this point, coming up in October, it will make a

 7      year this month.

 8      Q.        Before your assignment to the narcotics unit, what

 9      unit were you working with or what police agency were you

10      working for?

11      A.        Prior to that, I was with the Stafford County

12      Sheriff's Office from 2010 to November of 2015.                      Then, I

13      joined the Prince William County Police Department in

14      November or 2015, where I'm currently employed.

15      Q.        Did you back in 2017 get involved with an

16      investigation involving an individual by the name of Orlando

17      Bell?

18      A.        I did, yes.

19      Q.        How did you get involved in that investigation?

20      A.        This investigation was actually one of my first

21      investigations on the narcotics unit.                 It was handed over to

22      me by Detective White, who is also a member of the narcotics

23      task force.

24      Q.        Were you involved at all in working with the FBI in

25      an investigation focusing on drug trafficking in Birney Place


                                PATRICIA A. KANESHIRO-MILLER, RMR, CRR
                                       OFFICIAL COURT REPORTER
                      UNITED STATES DISTRICT COURT FOR THE DISTRICT OF COLUMBIA
                                             202-354-3243
     Case 1:17-cr-00234-TNM Document 203 Filed 05/15/19 Page 7 of 152

                                                                                  469

 1      in Southeast, Washington, D.C.?

 2      A.        No, I was not.

 3      Q.        At this time were you even aware that there was an

 4      investigation into the Birney Place Parkchester Apartments?

 5      A.        No, I was not.

 6      Q.        Okay.    So how did this investigation get handed off

 7      to you?

 8      A.        Detective White had conducted a controlled purchase a

 9      few weeks prior, before I got involved.

10                MR. DAVIS:       Objection.       Move to strike.

11                THE COURT:       It will be overruled.

12                I take it you're merely laying a foundation for what

13      he is doing.

14                MR. ROSENBERG:        We're just going to focus on, yes,

15      two dates with respect to Mr. O'Neal.

16                THE COURT:       Okay.

17                BY MR. ROSENBERG:

18      Q.        So aside from what your fellow detective may have

19      done, what sort of came into your -- what came into your

20      hands as far as an investigation and what you were going to

21      do and what you wanted to do?

22      A.        I had conducted two controlled purchases with

23      Mr. Bell myself.

24      Q.        When you say yourself, did you personally actually

25      buy any drugs?


                                PATRICIA A. KANESHIRO-MILLER, RMR, CRR
                                       OFFICIAL COURT REPORTER
                      UNITED STATES DISTRICT COURT FOR THE DISTRICT OF COLUMBIA
                                             202-354-3243
     Case 1:17-cr-00234-TNM Document 203 Filed 05/15/19 Page 8 of 152

                                                                                  470

 1      A.        I did not.       We used a confidential informant.

 2      Q.        Who was the confidential informant?

 3      A.        His name was Malvin Johnson.

 4      Q.        And what was his motivation for doing this for you?

 5      A.        I believe Mr. Johnson had pending charges in Fairfax

 6      County, if I remember correctly.

 7      Q.        So how did you initiate your controlled buys of

 8      narcotics?

 9      A.        At that point, Mr. Johnson conducted a controlled

10      phone call where he contacted Mr. Bell to begin the motion of

11      setting up the purchase.

12      Q.        Are you present with him when he makes these phone

13      calls?

14      A.        For some of them, yes.

15      Q.        So what was the first date when you made

16      these -- when you initiated a controlled purchase of drugs?

17      A.        That would have been November 2nd, 2017.

18      Q.        And was the purchase arranged in your presence,

19      negotiated in your presence?

20      A.        Yes, it was.

21                MR. DAVIS:       Objection.       That's a compound question.

22                THE COURT:       Can you break that down.

23                MR. ROSENBERG:        Sure.

24                BY MR. ROSENBERG:

25      Q.        Can you please describe to the jury how the phone


                                PATRICIA A. KANESHIRO-MILLER, RMR, CRR
                                       OFFICIAL COURT REPORTER
                      UNITED STATES DISTRICT COURT FOR THE DISTRICT OF COLUMBIA
                                             202-354-3243
     Case 1:17-cr-00234-TNM Document 203 Filed 05/15/19 Page 9 of 152

                                                                                     471

 1      call happened to arrange this purchase.

 2      A.        Prior to the meeting, we meet with our confidential

 3      informant.    The confidential informant is searched to make

 4      sure he has got no contraband before we begin.                     At that

 5      point, he's outfitted with an audio and listening device, and

 6      then we have the informant make a phone call from there,

 7      essentially.

 8      Q.        What is the point of searching the informant before

 9      the deal happens?

10      A.        Just to ensure that they don't bring any additional

11      contraband with them.         So that way any evidence that is

12      collected is not contaminated whatsoever.

13      Q.        Okay.    So for the November 2nd deal, was there a

14      location set for this transaction?

15      A.        Yes.

16      Q.        Where was it?

17      A.        That would have been the Costco in Manassas,

18      Virginia, which is in Prince William County.

19      Q.        At this point, I'm going to show you a series of

20      photographs marked Government's Exhibit 403 and ask if you

21      recognize these photographs.

22                Do you recognize Government's 403, page 1?

23      A.        I do.

24      Q.        What about page 2?

25      A.        I do.


                                PATRICIA A. KANESHIRO-MILLER, RMR, CRR
                                       OFFICIAL COURT REPORTER
                      UNITED STATES DISTRICT COURT FOR THE DISTRICT OF COLUMBIA
                                             202-354-3243
     Case 1:17-cr-00234-TNM Document 203 Filed 05/15/19 Page 10 of 152

                                                                                    472

 1       Q.        Page 3?

 2       A.        I do.

 3       Q.        Page 4?

 4       A.        Yes.

 5       Q.        Page 5?

 6       A.        Yes.

 7       Q.        Page 6?     It is a blank page.            It's not a trick

 8       question.

 9                 Your Honor, at this time -- first, are these overhead

10       photos and maps fair and accurate depictions of both the

11       Costco as well as Washington, D.C., and Prince William

12       County?

13       A.        It is.

14                 MR. ROSENBERG:        Your Honor, at this time, the

15       government would request to move into evidence and publish to

16       the jury Government's Exhibit 403.

17                 MR. DAVIS:       No objection.

18                 THE COURT:       Without objection, 403 is in and may be

19       published.

20                 (Government 403 admitted in evidence)

21                 BY MR. ROSENBERG:

22       Q.        If we could just scroll to page 3, please.

23                 What are we looking at here on page 3?

24       A.        It looks like an overall map depicting -- I see

25       Washington, D.C., there -- a bunch of roadways.                      And in the


                                 PATRICIA A. KANESHIRO-MILLER, RMR, CRR
                                        OFFICIAL COURT REPORTER
                       UNITED STATES DISTRICT COURT FOR THE DISTRICT OF COLUMBIA
                                              202-354-3243
     Case 1:17-cr-00234-TNM Document 203 Filed 05/15/19 Page 11 of 152

                                                                                   473

 1       target there would be the Manassas, Virginia area.

 2       Q.        On this map, what is Prince William County's sort of

 3       jurisdiction?     Where do you guys work?

 4       A.        We are approximately just shy of maybe 40 miles south

 5       of Washington D.C.

 6       Q.        All right.       And then you talked about the deal being

 7       arranged at the Costco in Manassas.                If we could maybe scroll

 8       to page 2.

 9                 Hat is this overhead shot right here?

10       A.        That would be an overhead view of the Costco there in

11       Manassas, Virginia.

12       Q.        So what time of day was this purchase set up on

13       November 2nd, 2017?

14       A.        This would have been approximately 1:00 in the

15       afternoon.

16       Q.        Any reason that you picked the Costco of all places

17       in your territory?

18       A.        Costco is just -- it is an easier way for us to kind

19       of control the situation.           We can hide surveillance units

20       amongst the folks there shopping at the Costco, so on and so

21       forth.

22       Q.        Walk us through this transaction.                  What happens after

23       you make the controlled phone call?

24       A.        After the controlled phone call is made, we have

25       surveillance units that are in place throughout the parking


                                 PATRICIA A. KANESHIRO-MILLER, RMR, CRR
                                        OFFICIAL COURT REPORTER
                       UNITED STATES DISTRICT COURT FOR THE DISTRICT OF COLUMBIA
                                              202-354-3243
     Case 1:17-cr-00234-TNM Document 203 Filed 05/15/19 Page 12 of 152

                                                                                   474

 1       lot.   That way they can observe what is going on and make

 2       sure we have eyes on the informant and the deal as best as

 3       possible.    Once the CI is searched, the CI was driven over to

 4       the Costco by another detective, where he was dropped off,

 5       and the deal was going to take place there.

 6       Q.        Before you drop him off, is he given some type of

 7       recording device?

 8       A.        He is, yes.

 9       Q.        Have you reviewed the audio from that recording

10       device?

11       A.        I have, yes.

12       Q.        Earlier today did you look at a rough transcript of

13       the audio from this November 2nd, 2017 transaction?

14       A.        I did, yes.

15       Q.        And was it -- absent a few unintelligible words, was

16       it an accurate transcription of the recording?

17       A.        It was.

18                 MR. ROSENBERG:        Your Honor, at this time, the

19       government would request to move into evidence and publish to

20       the jury 401B, along with an accompanying -- no, 401, along

21       with an accompanying transcript, which would be found at

22       401D, and we could pass the binders out to the jury.

23                 MR. DAVIS:       No objection.         And the transcripts are

24       not evidence.

25                 MR. ROSENBERG:        Exactly.


                                 PATRICIA A. KANESHIRO-MILLER, RMR, CRR
                                        OFFICIAL COURT REPORTER
                       UNITED STATES DISTRICT COURT FOR THE DISTRICT OF COLUMBIA
                                              202-354-3243
     Case 1:17-cr-00234-TNM Document 203 Filed 05/15/19 Page 13 of 152

                                                                                   475

 1                 THE COURT:       Without objection, 401 will be admitted.

 2                 Where is the transcript?

 3                 MR. ROSENBERG:        401D.

 4                 THE COURT:       401D will be marked for identification

 5       but is not being put into evidence.

 6                 (Government 401 admitted in evidence)

 7                 THE COURT:       Ladies and gentlemen, while you're

 8       getting the binders, let me just clarify, the detective

 9       referenced a buy that his predecessor handled.                     He didn't say

10       who the buy was involved with, and I don't want you to

11       speculate about that.         The only point is the detective

12       explaining why he got involved in the case.

13                 Mr. Rosenberg, you may continue.

14                 MR. ROSENBERG:        Thank you, Your Honor.

15                 BY MR. ROSENBERG:

16       Q.        Just one more time, the transcript of this is found

17       at tab 22.

18                 At this time, we would publish 401 to the jury.

19                 (Audiotape played)

20                 BY MR. ROSENBERG:

21       Q.        Detective O'Neal, did you hear anybody talk about

22       baking soda just then?

23       A.        I did, yes.

24       Q.        Who were the speakers there?

25       A.        That would have been the informant, Malvin Johnson,


                                 PATRICIA A. KANESHIRO-MILLER, RMR, CRR
                                        OFFICIAL COURT REPORTER
                       UNITED STATES DISTRICT COURT FOR THE DISTRICT OF COLUMBIA
                                              202-354-3243
     Case 1:17-cr-00234-TNM Document 203 Filed 05/15/19 Page 14 of 152

                                                                                   476

 1       and Mr. Bell.

 2       Q.        Which is the voice that is saying, "That looks like

 3       baking soda"?

 4       A.        That would have been Malvin Johnson.

 5       Q.        Who is the voice saying, "No, that's not baking

 6       soda"?

 7       A.        That would have been Orlando Bell.

 8       Q.        Okay.    Throughout this recording, who is the voice

 9       you hear stronger in the conversation?

10       A.        You can certainly hear Malvin Johnson stronger.

11                 (Audiotape played)

12                 BY MR. ROSENBERG:

13       Q.        Detective, do you have one of those transcript

14       binders in front of you?

15       A.        I do.

16       Q.        Were you following along?

17       A.        I was.

18       Q.        Are some of the voices attributed incorrectly in

19       there?

20       A.        Yes.

21       Q.        Okay.    The voice that you can hear much clearer, as

22       you said, that belongs to --

23       A.        Malvin Johnson.

24       Q.        And is he the CI?

25       A.        He is.


                                 PATRICIA A. KANESHIRO-MILLER, RMR, CRR
                                        OFFICIAL COURT REPORTER
                       UNITED STATES DISTRICT COURT FOR THE DISTRICT OF COLUMBIA
                                              202-354-3243
     Case 1:17-cr-00234-TNM Document 203 Filed 05/15/19 Page 15 of 152

                                                                                   477

 1       Q.        Were you doing surveillance in the parking lot at

 2       this time?

 3       A.        I was in what we call the command vehicle, but it

 4       acts as surveillance, yes.

 5       Q.        What's that mean, command vehicle?

 6       A.        That's where the supervisor is there, and we kind of

 7       run the operation from that particular vehicle.

 8       Q.        And is that in the parking lot?

 9       A.        It was.

10       Q.        So what did you see when this deal started to

11       commence?

12       A.        At that particular point, we had our eye on the

13       informant to see where he was going to be standing in the

14       parking lot.     I was able to observe a Jeep Liberty pull up

15       and the informant get into that vehicle, and then the vehicle

16       drove past me as it exited the park lot.

17       Q.        And what color was that Jeep Liberty, if you

18       remember?

19       A.        I want to say it was like a bluish-gray.

20       Q.        And how did the vehicle drive by you in the parking

21       lot?

22       A.        Pretty slow.       The parking lot was pretty busy that

23       time of day.

24       Q.        Was it light or dark outside when the vehicle drove

25       by?


                                 PATRICIA A. KANESHIRO-MILLER, RMR, CRR
                                        OFFICIAL COURT REPORTER
                       UNITED STATES DISTRICT COURT FOR THE DISTRICT OF COLUMBIA
                                              202-354-3243
     Case 1:17-cr-00234-TNM Document 203 Filed 05/15/19 Page 16 of 152

                                                                                     478

 1       A.        It was still daylight.

 2       Q.        Any tinted windows?

 3       A.        No.

 4       Q.        Who did you see inside the Jeep Liberty as it drove

 5       by?

 6       A.        I was able to observe the informant sitting in the

 7       passenger seat and a subject that appeared to be Mr. Bell in

 8       the driver's seat.

 9       Q.        Did you get -- how long do you think you were able to

10       observe the car driving by you with the two individuals

11       inside?

12       A.        Probably a good five or six seconds.

13       Q.        And the individual that was driving the vehicle, do

14       you see him seated in court today?

15       A.        I do.

16       Q.        All right.         Can you please point to him and describe

17       what he is wearing for the record.

18       A.        It would be the defendant, Mr. Bell, there with his

19       blue jacket and green shirt.

20                 MR. ROSENBERG:          Your Honor, if the record could

21       reflect he has identified the defendant.

22                 MR. DAVIS:         No objection.

23                 THE COURT:         The record will so reflect.

24                 BY MR. ROSENBERG:

25       Q.        Let me ask you this:             Did the car ever leave the


                                   PATRICIA A. KANESHIRO-MILLER, RMR, CRR
                                          OFFICIAL COURT REPORTER
                         UNITED STATES DISTRICT COURT FOR THE DISTRICT OF COLUMBIA
                                                202-354-3243
     Case 1:17-cr-00234-TNM Document 203 Filed 05/15/19 Page 17 of 152

                                                                                    479

 1       parking lot?

 2       A.        It did, yes.

 3       Q.        And where did it go?

 4       A.        From that point, I believe it made a right onto

 5       Ashton Avenue, which is there next to the Costco.

 6       Q.        If we could just briefly pull up 403-2.                     Or 403,

 7       page 2.

 8                 Which one of these -- is Ashton Avenue visible on

 9       this map?

10       A.        Yes, it is.

11       Q.        Is it where I drew the red line?

12       A.        It is, yes.

13       Q.        Did it leave this general area, or what did it do?

14       A.        From my knowledge, it did not leave the general area

15       of the Costco, no.

16       Q.        Where were you parked when the Jeep Liberty drove

17       past you?

18       A.        If I had a laser pointer, I'd show it to you.                    I was

19       in a parking space probably at the -- this bottom corner here

20       of the building.       On the left-hand side, bottom corner.

21       There's parking spaces along the road there, and you can see

22       an entrance right there.           I was probably two or three spaces

23       away from that entrance along that row of parking there next

24       to Ashton.

25       Q.        You're referring to this row right here?


                                 PATRICIA A. KANESHIRO-MILLER, RMR, CRR
                                        OFFICIAL COURT REPORTER
                       UNITED STATES DISTRICT COURT FOR THE DISTRICT OF COLUMBIA
                                              202-354-3243
     Case 1:17-cr-00234-TNM Document 203 Filed 05/15/19 Page 18 of 152

                                                                                   480

 1       A.        Yes, in that area.

 2       Q.        Okay.    Is that where you saw Mr. Bell and the

 3       informant drive past you?

 4       A.        I did.     The vehicle drove on that ramp that is right

 5       there next to the mark that you just made.

 6       Q.        Where did the informant go after the deal was

 7       completed?

 8       A.        The vehicle returned to the parking lot, and the

 9       informant was dropped off right at the front entrance of the

10       Costco.

11       Q.        What did you do?

12       A.        At that point, we directed the undercover to pick him

13       up, and we followed him out of the parking lot.

14       Q.        Did you retrieve anything from the informant?

15       A.        I did.

16       Q.        What did you retrieve?

17       A.        We retrieved some crack cocaine.

18       Q.        I'm going to show you what's marked as Government's

19       Exhibit 401A, and ask if you recognize it.

20                 Permission to approach the witness, Your Honor?

21                 THE COURT:       You may approach.

22                 BY MR. ROSENBERG:

23       Q.        Detective, What Are We Looking At Here in 401A?

24       A.        This would have been the evidence that was collected

25       -- what was handed to me by the informant after the deal was


                                 PATRICIA A. KANESHIRO-MILLER, RMR, CRR
                                        OFFICIAL COURT REPORTER
                       UNITED STATES DISTRICT COURT FOR THE DISTRICT OF COLUMBIA
                                              202-354-3243
     Case 1:17-cr-00234-TNM Document 203 Filed 05/15/19 Page 19 of 152

                                                                                   481

 1       completed.    It's a bag of crack cocaine.

 2       Q.        How much did the informant buy that crack cocaine

 3       for?

 4       A.        $150.

 5       Q.        Was the informant searched again after the buy was

 6       completed?

 7       A.        Yes, he was.

 8       Q.        What is the purpose of that follow-up search?

 9       A.        That is to ensure that he didn't pinch anything off

10       or steal anything, hold any money, or introduce any other

11       contaminants to the evidence.

12       Q.        Does that crack cocaine look like it is in the same

13       or substantially same condition as when you retrieved it from

14       the informant?

15       A.        It does, yes.

16                 MR. ROSENBERG:        Your Honor, permission to move into

17       evidence Government's Exhibit 401A.

18                 MR. DAVIS:       No objection.

19                 THE COURT:       Without objection, 401A is in.

20                 MR. ROSENBERG:        Thank you.

21                 (Government 401A admitted in evidence)

22                 BY MR. ROSENBERG:

23       Q.        And was that crack cocaine sent to a Virginia drug

24       testing lab to confirm that it was crack cocaine?

25       A.        Yes, it was.


                                 PATRICIA A. KANESHIRO-MILLER, RMR, CRR
                                        OFFICIAL COURT REPORTER
                       UNITED STATES DISTRICT COURT FOR THE DISTRICT OF COLUMBIA
                                              202-354-3243
     Case 1:17-cr-00234-TNM Document 203 Filed 05/15/19 Page 20 of 152

                                                                                   482

 1       Q.        Now, as far as your investigation went, what did you

 2       do -- after this operation for the day was completed, what

 3       did you do next in your drug investigation?

 4       A.        Completed all the necessary paperwork, reports, so on

 5       and so forth, and sometime later a second deal was arranged.

 6       Q.        So on November 11, 2017, did you initiate another

 7       controlled purchase of crack cocaine?

 8       A.        Yes, I did.

 9       Q.        And who was the target of this purchase?

10       A.        The target would have been again Mr. Orlando Bell.

11       Q.        Okay.    Can you summarize for the jury again how you

12       went about arranging the transaction and surveillance and

13       walk them through the operation.

14       A.        Yes.    It would have been the same set of facts as

15       last time.    The informant was met with, searched prior to the

16       deal, outfitted with a recording and listening device, and

17       then driven to the same location where the deal took place,

18       and he was searched after the deal.

19       Q.        Was he searched beforehand?

20       A.        Correct, yes.

21       Q.        And for these controlled transactions, did you have

22       any video recording equipment?

23       A.        For these, no, we did not.

24       Q.        Do you even have video recording equipment with the

25       Prince William County --


                                 PATRICIA A. KANESHIRO-MILLER, RMR, CRR
                                        OFFICIAL COURT REPORTER
                       UNITED STATES DISTRICT COURT FOR THE DISTRICT OF COLUMBIA
                                              202-354-3243
     Case 1:17-cr-00234-TNM Document 203 Filed 05/15/19 Page 21 of 152

                                                                                   483

 1       A.        We do.     It just takes some time to get those things

 2       set up.

 3       Q.        And was there a recording made of the November 11,

 4       2017 transaction?

 5       A.        Yes, there was.

 6       Q.        Did you also review that recording and a transcript

 7       along with it before you testified today?

 8       A.        Yes, I did.

 9                 MR. ROSENBERG:        Your Honor, at this time, we would

10       move into evidence and request to publish to the jury

11       Government's Exhibit 402 and direct them to the transcript

12       associated with this November 11th transaction.

13                 MR. DAVIS:       No objection.

14                 THE COURT:       402 is admitted and may be published to

15       the jury.

16                 (Government 402 admitted in evidence)

17                 THE COURT:       What transcript are you referring to?

18                 MR. ROSENBERG:        It is at tab 23, Your Honor.

19                 (Audiotape played)

20                 BY MR. ROSENBERG:

21       Q.        When you begin this recording, you use the target

22       name of "Dreads."       Is that right?

23       A.        Yes.

24       Q.        Why are you identifying somebody as Dreads and not by

25       their legal name?


                                 PATRICIA A. KANESHIRO-MILLER, RMR, CRR
                                        OFFICIAL COURT REPORTER
                       UNITED STATES DISTRICT COURT FOR THE DISTRICT OF COLUMBIA
                                              202-354-3243
     Case 1:17-cr-00234-TNM Document 203 Filed 05/15/19 Page 22 of 152

                                                                                   484

 1       A.        That was the nickname that Mr. Bell had been

 2       identified as from the informant.

 3       Q.        Had you already at this point viewed like a driver's

 4       license photo for the target?

 5       A.        I had, yes.

 6       Q.        Did you identify the driver's license photo as the

 7       person who had appeared on November 2nd?

 8       A.        I did.

 9                 (Audiotape played)

10                 BY MR. ROSENBERG:

11       Q.        Detective, were you at the Costco for this

12       transaction, as well?

13       A.        Yes, I was.

14       Q.        Where were you positioned, if you remember?

15       A.        This would have been in a different parking space

16       closer to probably Sudley Manor.

17       Q.        Were you in one of the main parking areas?

18       A.        Yes.

19       Q.        Could we pull up Government's Exhibit 403 one more

20       time, please.

21                 Go to page 4.

22                 All right.       So when you dropped the source off, where

23       did you drop him off for these deals?

24       A.        This would have been at the front entrance of the

25       Costco where your arrow is pointing there.


                                 PATRICIA A. KANESHIRO-MILLER, RMR, CRR
                                        OFFICIAL COURT REPORTER
                       UNITED STATES DISTRICT COURT FOR THE DISTRICT OF COLUMBIA
                                              202-354-3243
     Case 1:17-cr-00234-TNM Document 203 Filed 05/15/19 Page 23 of 152

                                                                                   485

 1       Q.        And where would you have been parked for your

 2       surveillance?

 3       A.        For this particular deal, I would have been parked in

 4       this line of parking here on Sudley Manor.                   We were in one of

 5       these parking spaces kind of close to the bottom right

 6       portion of your arrow.

 7       Q.        Okay.    So how many rows in are we talking?

 8       A.        Looking at the main entrance there, if I remember

 9       correctly, we were probably on that second row -- that row

10       there along the Sudley Manor parking road area.

11       Q.        All right.       Did anyone come in to pick up the source?

12       A.        Yes.

13       Q.        Who came in to pick up the source?

14       A.        That would have been the same vehicle from the first

15       deal driven by Mr. Bell.

16       Q.        And was somebody else in the automobile, as well?

17       A.        Yes.

18       Q.        What happened after Mr. Bell drove into the parking

19       lot?

20       A.        At that particular point, the vehicle began to drive

21       around the parking lot.          I can't remember exactly which row

22       it came down, but the vehicle actually came directly towards

23       us.

24       Q.        What time of day was this sale?

25       A.        This one would have been between 5 p.m. and 6 p.m.


                                 PATRICIA A. KANESHIRO-MILLER, RMR, CRR
                                        OFFICIAL COURT REPORTER
                       UNITED STATES DISTRICT COURT FOR THE DISTRICT OF COLUMBIA
                                              202-354-3243
     Case 1:17-cr-00234-TNM Document 203 Filed 05/15/19 Page 24 of 152

                                                                                   486

 1       Q.        So what were the lighting conditions like at the

 2       time?

 3       A.        It was pretty dark at that time of day that time of

 4       year.

 5       Q.        Were you able to see who was inside the Jeep when it

 6       drove by you?

 7       A.        I was.

 8       Q.        Who was inside the Jeep?

 9       A.        I could see the driver, Mr. Bell, an unidentified

10       male passenger, and then the informant would have been in the

11       back seat.

12       Q.        Where did the car go?            Where did the Jeep go?

13       A.        The vehicle just kind of took a lap around the

14       parking lot and went back to the front entrance.

15       Q.        What happened then?

16       A.        At that particular point, the informant exited the

17       vehicle, the vehicle drove off, and we directed the

18       undercover to pick up the informant.

19       Q.        Did you recover any crack cocaine from the informant?

20       A.        Yes, I did.

21       Q.        Was the informant searched again?

22       A.        Yes, he was.

23       Q.        What was the purpose of searching him the second

24       time?

25       A.        Just to make sure he didn't steal any of the


                                 PATRICIA A. KANESHIRO-MILLER, RMR, CRR
                                        OFFICIAL COURT REPORTER
                       UNITED STATES DISTRICT COURT FOR THE DISTRICT OF COLUMBIA
                                              202-354-3243
     Case 1:17-cr-00234-TNM Document 203 Filed 05/15/19 Page 25 of 152

                                                                                   487

 1       narcotics, add anything to it, or contaminate the evidence

 2       whatsoever.

 3                 MR. ROSENBERG:        Permission to approach the witness,

 4       Your Honor?

 5                 THE COURT:       You may approach.

 6                 BY MR. ROSENBERG:

 7       Q.        I'm going to show you what has been marked for

 8       identification purposes as Government's Exhibit 402A.

 9                 Do you recognize what is inside Government's Exhibit

10       402A?

11       A.        I do.

12       Q.        What is that?

13       A.        This would have been several individual packages of

14       crack cocaine.

15       Q.        And where did you get that?

16       A.        This would have been handed to me after the deal by

17       the informant.

18       Q.        And does it look like it is in the same or

19       substantially same condition as when you retrieved it from

20       the defendant?

21       A.        Yes, it does.

22                 MR. ROSENBERG:        Your Honor, at this time, the

23       government would request to move into evidence Government's

24       Exhibit 402A.

25                 MR. DAVIS:       No objection.


                                 PATRICIA A. KANESHIRO-MILLER, RMR, CRR
                                        OFFICIAL COURT REPORTER
                       UNITED STATES DISTRICT COURT FOR THE DISTRICT OF COLUMBIA
                                              202-354-3243
     Case 1:17-cr-00234-TNM Document 203 Filed 05/15/19 Page 26 of 152

                                                                                   488

 1                 THE COURT:       Without objection, 402A is in.

 2                 (Government 402A admitted in evidence)

 3                 BY MR. ROSENBERG:

 4       Q.        So, Detective, where did your investigation go from

 5       here?

 6       A.        At that point, we lost contact with Mr. Bell.                   The

 7       informant was unable to get in contact with him.

 8       Q.        At some point, did you learn that there was a --

 9                 MR. DAVIS:       Objection.

10                 THE COURT:       Let's try a non-leading question.

11                 MR. ROSENBERG:        Sure.

12                 BY MR. ROSENBERG:

13       Q.        What investigative steps did you take next?

14       A.        At that particular point, again, after the paperwork

15       was completed, reports completed, there was nothing else we

16       could do at that point.          We had no contact with either party.

17       Q.        Did you ever reach out to any other law enforcement

18       agencies?

19       A.        I did, yes.

20       Q.        Who did you reach out to?

21       A.        I ended up reaching out to the Washington

22       Metropolitan Police Department.

23       Q.        Do you remember who?

24       A.        I was put in contact with I believe it was Scott

25       Brown.


                                 PATRICIA A. KANESHIRO-MILLER, RMR, CRR
                                        OFFICIAL COURT REPORTER
                       UNITED STATES DISTRICT COURT FOR THE DISTRICT OF COLUMBIA
                                              202-354-3243
     Case 1:17-cr-00234-TNM Document 203 Filed 05/15/19 Page 27 of 152

                                                                                     489

 1       Q.        All right.         And then were you in contact with anybody

 2       also, any other law enforcement agencies about this?

 3       A.        No.

 4                 MR. ROSENBERG:          One brief moment, Your Honor.

 5                 (Pause)

 6                 MR. ROSENBERG:          No further questions at this time.

 7                 THE COURT:         Okay.     Mr. Davis.

 8                 MR. DAVIS:         Thank you, Your Honor.

 9                                      CROSS-EXAMINATION

10                 BY MR. DAVIS:

11       Q.        Detective, I'm going to retrieve these --

12       A.        Okay.

13       Q.        -- exhibits from you.

14                 Detective, 401A --

15                 THE COURT:         Do you want this published, sir?

16                 MR. DAVIS:         Yes.

17                 BY MR. DAVIS:

18       Q.        I'm showing you what was actually moved into evidence

19       as Government Exhibit Number 401A.                 This is the crack cocaine

20       that you just testified about that the undercover --

21       actually, that CI gave you; correct?

22       A.        Correct.

23       Q.        And that was on November 2nd; correct?

24       A.        Yes.

25       Q.        That came out to be just about a gram of cocaine


                                   PATRICIA A. KANESHIRO-MILLER, RMR, CRR
                                          OFFICIAL COURT REPORTER
                         UNITED STATES DISTRICT COURT FOR THE DISTRICT OF COLUMBIA
                                                202-354-3243
     Case 1:17-cr-00234-TNM Document 203 Filed 05/15/19 Page 28 of 152

                                                                                     490

 1       base; correct?

 2       A.        Correct.

 3       Q.        And then I'm showing you what has been moved into

 4       evidence as Government's Exhibit Number 402A.                       And that,

 5       likewise, is what the confidential informant gave you on

 6       November 11th, which weighed out to just shy of one gram of

 7       cocaine; correct?

 8       A.        Right.

 9       Q.        Now, you mentioned a UC at one point in the

10       beginning, that a UC had done something.                    A UC is a police

11       officer; correct?

12       A.        Yes.

13       Q.        Okay.      Now, we don't have anything in reference to

14       what that UC did in this courtroom today; do we?

15       A.        No.

16       Q.        In terms of drugs?

17       A.        No.

18       Q.        Now, a CI, a confidential informant, that would be

19       Malvin Johnson here; correct?

20       A.        Yes.

21       Q.        Did Malvin have a nickname?

22       A.        Not that I was aware of, no.

23       Q.        How did you meet Malvin Johnson?                   Would it be fair to

24       say that you arrested him?

25       A.        I did not, no.


                                   PATRICIA A. KANESHIRO-MILLER, RMR, CRR
                                          OFFICIAL COURT REPORTER
                         UNITED STATES DISTRICT COURT FOR THE DISTRICT OF COLUMBIA
                                                202-354-3243
     Case 1:17-cr-00234-TNM Document 203 Filed 05/15/19 Page 29 of 152

                                                                                      491

 1       Q.        Did someone in your department arrest him?

 2       A.        I do not know.

 3       Q.        How did he show up within your neck of the woods, so

 4       to speak?

 5       A.        The circumstances behind that I am unaware of.

 6       Q.        He just showed up at the police station, and he said

 7       he would buy crack cocaine for your --

 8       A.        No.     Mr. Johnson was not my informant.                   So I'm not

 9       sure how he began to work with Detective White.                        I do not

10       know the circumstances of how those two met.                      But he was

11       already working for Detective White when I came to the unit.

12       Q.        And detective White is someone from your division --

13       A.        Yes.

14       Q.        -- in Prince William County; correct?

15       A.        Correct.

16       Q.        So you know nothing about him?

17       A.        Essentially, no.

18       Q.        And he is not here today; is he?

19       A.        No.

20       Q.        Do you know what charges he had pending in Fairfax?

21       A.        I was told, but I don't recall.

22       Q.        Do you know what he was picked up for by Detective

23       White?

24       A.        I'm not sure if he was arrested by Detective White or

25       not, but I do remember I was told, but I don't recall.


                                   PATRICIA A. KANESHIRO-MILLER, RMR, CRR
                                          OFFICIAL COURT REPORTER
                         UNITED STATES DISTRICT COURT FOR THE DISTRICT OF COLUMBIA
                                                202-354-3243
     Case 1:17-cr-00234-TNM Document 203 Filed 05/15/19 Page 30 of 152

                                                                                      492

 1       Q.         Do you know he has a lengthy criminal history in

 2       Alabama?

 3       A.         I was told of that, yes.

 4       Q.         So, really, you know very little about this man;

 5       correct?

 6       A.         Correct.

 7       Q.         Did you drop him off on both occasions on

 8       November 2nd and November 11th in the parking lot of Costco?

 9       A.         I did not, no.

10       Q.         Did he drive there himself?

11       A.         No, he did not.

12       Q.         Someone else dropped him off?

13       A.         I did, yes.

14       Q.         You dropped him off at Costco?

15       A.         At the Costco, no.

16       Q.         Now, was this your first narcotics case in Prince

17       William County?

18       A.         As a part of the task force, yes.

19       Q.         Now, after these two incidents with this informant

20       which you have testified about, did you take his case to the

21       Commonwealth Attorney and have him indicted?

22       A.         No.

23       Q.         And when did you talk to Scott Brown in D.C.?                     What

24       month?

25       A.         This was probably December of 2017.


                                    PATRICIA A. KANESHIRO-MILLER, RMR, CRR
                                           OFFICIAL COURT REPORTER
                          UNITED STATES DISTRICT COURT FOR THE DISTRICT OF COLUMBIA
                                                 202-354-3243
     Case 1:17-cr-00234-TNM Document 203 Filed 05/15/19 Page 31 of 152

                                                                                     493

 1       Q.        And did you ever testify before a grand jury here in

 2       the District of Columbia?

 3       A.        I did not, no.

 4       Q.        Did you actually see an exchange between the CI and

 5       Mr. Bell?

 6       A.        No.

 7       Q.        And how long were they gone from the parking lot?

 8       A.        For the November 2nd deal?

 9       Q.        That's correct.

10       A.        Roughly two minutes, give or take.

11       Q.        And the best you can tell us about the CI is he is

12       working something off; correct?

13       A.        Yes.

14       Q.        Can you tell us how it worked out for him?

15       A.        No, I do not.          I don't know.

16       Q.        Did you print these little bags of drugs?

17       A.        No, I did not.

18                 MR. DAVIS:         I have no further questions.

19                 THE COURT:         Redirect.

20                                   REDIRECT EXAMINATION

21                 BY MR. ROSENBERG:

22       Q.        Detective, are you aware of whether or not

23       Mr. Johnson has met with a defense investigator as part of

24       this case?

25       A.        I was told he was, yes.


                                   PATRICIA A. KANESHIRO-MILLER, RMR, CRR
                                          OFFICIAL COURT REPORTER
                         UNITED STATES DISTRICT COURT FOR THE DISTRICT OF COLUMBIA
                                                202-354-3243
     Case 1:17-cr-00234-TNM Document 203 Filed 05/15/19 Page 32 of 152

                                                                                     494

 1       Q.        Okay.      Were you in the parking lot -- well, were you

 2       in the parking lot when Malvin Johnson got dropped off for

 3       these deals?

 4       A.        I was.

 5       Q.        Did you observe that?

 6       A.        I did.

 7       Q.        You referred to a UC, undercover police officer.

 8       What was his role in the investigation?

 9       A.        His role was to drive Mr. Johnson to the Costco.

10       Q.        Okay.      Now, you never saw any exchanges; is that

11       accurate?

12       A.        Correct.

13       Q.        Before Mr. Johnson was dropped off, did he have

14       money?

15       A.        He had the money that I had given him, yes.

16       Q.        Okay.      Did he have any crack cocaine?

17       A.        No.

18       Q.        After he got out of Mr. Bell's car, did he have any

19       money?

20       A.        No.

21       Q.        Did he have any crack cocaine?

22       A.        Yes.

23                 MR. ROSENBERG:          No further questions, Your Honor.

24                 THE COURT:         Thank you, Detective.             Appreciate your

25       testimony here today.


                                   PATRICIA A. KANESHIRO-MILLER, RMR, CRR
                                          OFFICIAL COURT REPORTER
                         UNITED STATES DISTRICT COURT FOR THE DISTRICT OF COLUMBIA
                                                202-354-3243
     Case 1:17-cr-00234-TNM Document 203 Filed 05/15/19 Page 33 of 152

                                                                                   495

 1                  (Witness excused)

 2                  THE COURT:      Does the government have additional

 3       witnesses?

 4                  MR. DAVIS:      We just recall briefly Agent Bullington.

 5                  THE COURT:      Okay.     Agent Bullington.

 6                                 BENJAMIN BULLINGTON,

 7                  having been duly sworn, was examined and testified as

 8       follows:

 9                                  DIRECT EXAMINATION

10                  BY MR. ROSENBERG:

11       Q.         Good morning, Agent Bullington.

12       A.         Good morning.

13       Q.         Can you please state and spell your name one more

14       time for the record.

15       A.         Benjamin Bullington.          B-E-N-J-A-M-I-N

16       B-U-L-L-I-N-G-T-O-N.

17       Q.         Agent Bullington, do you know who Lorenzo Moore is?

18       A.         Yes.

19       Q.         Okay.   And was he interviewed on January 23, 2018,

20       after he was arrested?

21       A.         I believe so, yes.

22       Q.         And was that interview recorded?

23       A.         Yes.

24                  MR. ROSENBERG:       Your Honor, pursuant to a joint

25       request, we would request to move into evidence Government's


                                 PATRICIA A. KANESHIRO-MILLER, RMR, CRR
                                        OFFICIAL COURT REPORTER
                       UNITED STATES DISTRICT COURT FOR THE DISTRICT OF COLUMBIA
                                              202-354-3243
     Case 1:17-cr-00234-TNM Document 203 Filed 05/15/19 Page 34 of 152

                                                                                   496

 1       Exhibit 410, which is a videotaped interview of Mr. Moore

 2       from January 23, 2018.

 3                 MR. DAVIS:       That's correct, Your Honor.

 4                 THE COURT:       All right.       410 is in.

 5                 (Government 410 admitted in evidence)

 6                 BY MR. ROSENBERG:

 7       Q.        Just a follow-up on some of the cellphones here,

 8       Agent Bullington.

 9                 In connection with the Park Police arrest, did you

10       apply for a search warrant to look through some cellphones?

11       A.        Yes.

12       Q.        And were you able to -- well, what did you find?

13       A.        I was able to identify the phone that Mr. Bell was

14       using to call our wire target during the course of our

15       wiretap of Wayne Holroyd.

16       Q.        And how were you able to do that?

17       A.        Through an administrative subpoena to the service

18       provider of the phone number that was calling our wire

19       target, Wayne Holroyd.          And the return that came back from

20       the service provider provided the --

21       Q.        Well, I'm actually going to direct you to something

22       else.

23       A.        Okay.

24       Q.        Did you look in the phones?

25       A.        Yes.


                                 PATRICIA A. KANESHIRO-MILLER, RMR, CRR
                                        OFFICIAL COURT REPORTER
                       UNITED STATES DISTRICT COURT FOR THE DISTRICT OF COLUMBIA
                                              202-354-3243
     Case 1:17-cr-00234-TNM Document 203 Filed 05/15/19 Page 35 of 152

                                                                                   497

 1       Q.        Okay.    Did you know what phone number was calling

 2       Mr. Holroyd during this investigation?

 3       A.        Yes.

 4       Q.        Okay.    And were you able to find the identifiers on a

 5       phone that matched that phone number?

 6       A.        Yes.

 7       Q.        Okay.    How did you do that?

 8       A.        Well, the phone number matched the phone number

 9       calling our wire target, particularly the phone number that

10       was used to call our wire target during the course of the

11       March 8th stop, which we spoke about.                 Also, electronic

12       serial number matched the phone that had that same phone

13       number at the time of the stop.

14       Q.        Okay.    Agent Bullington, I'm going to show you for

15       identification purposes what has been marked as Government's

16       Exhibit 236.

17                 Is anything on your screen?

18       A.        Yes.

19       Q.        What are we looking at here?

20       A.        This is the phone number or -- I'm sorry -- this is

21       the physical phone that I searched with the phone number

22       202 -- it is actually difficult to see in this photo.

23       Q.        Do you recognize the last four digits?

24       A.        Yes.

25       Q.        What are the last four digits there?


                                 PATRICIA A. KANESHIRO-MILLER, RMR, CRR
                                        OFFICIAL COURT REPORTER
                       UNITED STATES DISTRICT COURT FOR THE DISTRICT OF COLUMBIA
                                              202-354-3243
     Case 1:17-cr-00234-TNM Document 203 Filed 05/15/19 Page 36 of 152

                                                                                   498

 1       A.        3539.

 2       Q.        And do you know where this phone was taken?

 3       A.        This phone was seized from Mr. Bell on the March 8th

 4       stop by United States Park Police.

 5       Q.        Is this the same phone number that was making the

 6       calls that we listened to earlier in the trial on the wire

 7       intercepts?

 8       A.        Yes.

 9                 MR. ROSENBERG:        Your Honor, permission to move into

10       evidence and publish to the jury Government's Exhibit 236.

11                 MR. DAVIS:       No objection.

12                 THE COURT:       Without objection, 236 is in and may be

13       published.

14                 (Government 236 admitted in evidence)

15                 BY MR. ROSENBERG:

16       Q.        Agent Bullington, did you go through this phone and

17       look at any call logs, as well?

18       A.        Yes.

19       Q.        And what did those call logs show you?

20       A.        Showed contact with Wayne Holroyd, Foots, in the

21       phone.

22       Q.        The contact was saved under what name?

23       A.        Foots, I believe it was, or Foot.

24       Q.        Do you remember seeing the phone calls?

25       A.        I'm sorry?


                                 PATRICIA A. KANESHIRO-MILLER, RMR, CRR
                                        OFFICIAL COURT REPORTER
                       UNITED STATES DISTRICT COURT FOR THE DISTRICT OF COLUMBIA
                                              202-354-3243
     Case 1:17-cr-00234-TNM Document 203 Filed 05/15/19 Page 37 of 152

                                                                                     499

 1       Q.        Just explain to the jury what you saw for the phone

 2       calls again.

 3       A.        Just phone calls leading up to -- within the time

 4       frame of the stop on March 8th.

 5       Q.        Okay.    Between this phone and the wire target?

 6       A.        Correct.

 7                 MR. ROSENBERG:        Your Honor, no further questions at

 8       this time for Agent Bullington.

 9                                   CROSS-EXAMINATION

10                 BY MR. DAVIS:

11       Q.        Agent Bullington, did you dump all the cellphones

12       that you recovered?

13       A.        I tried to, yes.         Some were locked.            You know, Apple

14       iPhones, that type of thing.             What I could, I did.

15       Q.        That is pretty much standard operating procedure when

16       you seize phones from a suspect or a defendant that's been

17       arrested, or target that has been arrested, you dump their

18       cellphones; correct?

19       A.        Yes.

20       Q.        How did you get into Mr. Bell's cellphone?                      Did he

21       give you the code for that?

22       A.        I can't remember the exact technique.                    I believe it

23       had to bypass the pin code.

24       Q.        It was an iPhone; correct?

25       A.        This phone?


                                 PATRICIA A. KANESHIRO-MILLER, RMR, CRR
                                        OFFICIAL COURT REPORTER
                       UNITED STATES DISTRICT COURT FOR THE DISTRICT OF COLUMBIA
                                              202-354-3243
     Case 1:17-cr-00234-TNM Document 203 Filed 05/15/19 Page 38 of 152

                                                                                   500

 1       Q.        Yes.

 2       A.        No, this phone was not.

 3       Q.        It was an Android?

 4       A.        Correct.

 5       Q.        Thank you.

 6       A.        Uh-huh.

 7                 THE COURT:       You may step down, Agent Bullington.

 8                 THE WITNESS:       Thank you.

 9                 (Witness excused)

10                 MR. ROSENBERG:        Your Honor, subject to the admission

11       of the government's evidence, as well as just reading a few

12       of the stipulations into the record, the government rests its

13       case.

14                 THE COURT:       Okay.     Go ahead and read them now, sir.

15                 MR. ROSENBERG:        Sure.

16                 The parties stipulate and agree that if the -- let's

17       see.

18                 "The parties in this case, the United States of

19       America and defendant, Orlando Bell, hereby agree and

20       stipulate to the following facts as if they were proven

21       beyond a reasonable doubt at trial.

22                 "First, the drugs seized in this case were sent to

23       the United States Drug Enforcement Administration and the

24       Commonwealth of Virginia, Department of Forensic Sciences,

25       for chemical analysis.          The parties stipulate that Tiffany


                                 PATRICIA A. KANESHIRO-MILLER, RMR, CRR
                                        OFFICIAL COURT REPORTER
                       UNITED STATES DISTRICT COURT FOR THE DISTRICT OF COLUMBIA
                                              202-354-3243
     Case 1:17-cr-00234-TNM Document 203 Filed 05/15/19 Page 39 of 152

                                                                                   501

 1       VanDeMark, Joseph Dembowski, and Tara Remagen are forensic

 2       chemists employed by the Drug Enforcement Administration, and

 3       are qualified by education, training, and experience to

 4       render an expert opinion concerning the identity of the

 5       substances seized in this case that were sent to the DEA and

 6       identified in this stipulation.              The parties stipulate that

 7       Melanie T. Byers is a forensic chemist employed by the

 8       Commonwealth of Virginia, Department of Forensic Sciences,

 9       and is qualified by education, training, and experience to

10       render an expert opinion concerning the identity of the

11       substances seized in this case that were sent to the

12       Department of Forensic Sciences and are identified in this

13       stipulation.

14                 "The parties stipulate and agree that if these

15       forensic scientists, forensic chemists, were called to

16       testify at trial, they would state under oath that the

17       following government exhibits contain the following

18       controlled substances:

19                 "Government's Exhibit 104B is a mixture and substance

20       that contains 24.41 grams of cocaine base.

21                 "Government's Exhibit 105B is a mixture and substance

22       that contains 26.02 grams of cocaine base.

23                 "Government's Exhibit 106B is a mixture and substance

24       that contains 12.85 grams of cocaine base.

25                 "Government's Exhibit 107B is a mixture and substance


                                 PATRICIA A. KANESHIRO-MILLER, RMR, CRR
                                        OFFICIAL COURT REPORTER
                       UNITED STATES DISTRICT COURT FOR THE DISTRICT OF COLUMBIA
                                              202-354-3243
     Case 1:17-cr-00234-TNM Document 203 Filed 05/15/19 Page 40 of 152

                                                                                   502

 1       that contains 25.8 grams of cocaine base.

 2                 "Government's Exhibit 221 is a mixture and substance

 3       that contains 6.27 grams of cocaine base.

 4                 "Government's Exhibit 303 is a mixture and substance

 5       that contains 21.28 grams of cocaine base.

 6                 Government's Exhibit 401A is a mixture and substance

 7       that contains 1.17 grams of cocaine base.

 8                 "Government's Exhibit 402A is a mixture and substance

 9       that contains .9896 grams of cocaine base.

10                 "The parties further stipulate that Government's

11       Exhibit 104C, 105C, 106C, 107C, 221A, 303A, 401B, and 402C,

12       each entitled 'Chemical Analysis Report' contained the

13       chemical analysis of the contents of the above-referenced

14       exhibits.    And Exhibits 104C, 105C, 106C, 107C, 221A, 303A,

15       401B, and 402C are admissible."

16                 And that concludes the government's case, Your Honor.

17                 THE COURT:       Ladies and gentlemen, the government and

18       the defendant may stipulate -- that is, agree -- to certain

19       facts.    You should consider any stipulation of fact to be

20       undisputed evidence.

21                 Mr. Rosenberg, does that stipulation have an exhibit

22       number?

23                 MR. ROSENBERG:        We can call that Government's

24       Exhibit 411, or Joint Exhibit 411.

25                 THE COURT:       Okay.     411 is in.


                                 PATRICIA A. KANESHIRO-MILLER, RMR, CRR
                                        OFFICIAL COURT REPORTER
                       UNITED STATES DISTRICT COURT FOR THE DISTRICT OF COLUMBIA
                                              202-354-3243
     Case 1:17-cr-00234-TNM Document 203 Filed 05/15/19 Page 41 of 152

                                                                                   503

 1                 (Joint 411 admitted in evidence)

 2                 THE COURT:       And I think you referenced certain

 3       additional exhibits that I need to move in.

 4                 MR. ROSENBERG:        Yes, Your Honor.

 5                 THE COURT:       Okay.

 6                 MR. ROSENBERG:        Those will be 104C.

 7                 THE COURT:       104C is in.

 8                 (Government 104C admitted in evidence)

 9                 MR. ROSENBERG:        Yes.     105C.

10                 THE COURT:       105C is in.

11                 (Government 105C admitted in evidence)

12                 MR. ROSENBERG:        106C.

13                 THE COURT:       106C is in.

14                 (Government 106C admitted in evidence)

15                 MR. ROSENBERG:        107C.

16                 THE COURT:       107C is in.

17                 (Government 107C admitted in evidence)

18                 MR. ROSENBERG:        221A.

19                 THE COURT:       221A is in.

20                 (Government 221A admitted in evidence)

21                 MR. ROSENBERG:        303A.

22                 THE COURT:       303A is in.

23                 (Government 303A admitted in evidence)

24                 MR. ROSENBERG:        401B and 402 --

25                 THE COURT:       Sorry.     Say that last one again.


                                 PATRICIA A. KANESHIRO-MILLER, RMR, CRR
                                        OFFICIAL COURT REPORTER
                       UNITED STATES DISTRICT COURT FOR THE DISTRICT OF COLUMBIA
                                              202-354-3243
     Case 1:17-cr-00234-TNM Document 203 Filed 05/15/19 Page 42 of 152

                                                                                       504

 1                 MR. ROSENBERG:        401B.

 2                 THE COURT:       401B is in.

 3                 (Government 401B admitted in evidence)

 4                 MR. ROSENBERG:        402B.

 5                 THE COURT:       402B is in.

 6                 (Government 402B admitted in evidence)

 7                 THE COURT:       Ladies and gentlemen, that concludes the

 8       government's evidence.          We're going to take a break now, and

 9       I'll call you back when we're ready to continue.                      Thank you.

10                 (Jury not present)

11                 THE COURT:       Mr. Davis, do you have a motion?

12                 MR. DAVIS:       I do, Your Honor.

13                 At this time, I would make a motion for judgment of

14       acquittal based on sufficiency for all charges for which

15       Mr. Bell has been charged.            I would renew all motions and

16       objections made both before trial and during trial.

17                 THE COURT:       Okay.     Based upon the following evidence,

18       viewed in the light most favorable to the government, a

19       rational jury could find guilt beyond a reasonable doubt.

20       Specifically, I think the jury has heard evidence that the

21       defendant was purchasing crack cocaine from accomplices in

22       D.C. and then selling it to a confidential informant in

23       Virginia; that at the time of his first arrest, that he had

24       crack cocaine on his person as well as a firearm.                         I think

25       the evidence submitted by the government would allow a


                                 PATRICIA A. KANESHIRO-MILLER, RMR, CRR
                                        OFFICIAL COURT REPORTER
                       UNITED STATES DISTRICT COURT FOR THE DISTRICT OF COLUMBIA
                                              202-354-3243
     Case 1:17-cr-00234-TNM Document 203 Filed 05/15/19 Page 43 of 152

                                                                                   505

 1       reasonable jury to conclude that the defendant possessed the

 2       crack cocaine with the intent to distribute it; and that the

 3       firearm was in furtherance of that crime.

 4                 I also find that there is sufficient evidence for the

 5       conspiracy count; specifically, there is evidence through the

 6       wiretaps, testimony from Mr. Moore, and evidence from the

 7       drug trafficking expert that could lead a reasonable jury to

 8       conclude there was a conspiracy between Mr. Bell,

 9       Mr. Holroyd, Mr. Moore, and others to distribute and possess

10       with intent to distribute a controlled substance.

11                 I think there is also sufficient facts, as I

12       suggested, to show possession of a firearm in furtherance of

13       a drug trafficking crime based on the traffic stop that

14       occurred on or about March 8, 2017, and the evidence relating

15       to that count.

16                 Therefore, I will deny the defense motion for

17       judgment of acquittal.

18                 Mr. Davis, have you had an opportunity to discuss

19       with your client whether or not he wishes to testify?

20                 MR. DAVIS:       This has been an ongoing conversation for

21       about three months now.          We've had extensive opportunity to

22       discuss this, and I can accurately represent to the Court

23       that Mr. Bell has made a decision, and he has decided to

24       exercise his right not to testify.

25                 THE COURT:       Okay.     Mr. Bell, I just need to ask you a


                                 PATRICIA A. KANESHIRO-MILLER, RMR, CRR
                                        OFFICIAL COURT REPORTER
                       UNITED STATES DISTRICT COURT FOR THE DISTRICT OF COLUMBIA
                                              202-354-3243
     Case 1:17-cr-00234-TNM Document 203 Filed 05/15/19 Page 44 of 152

                                                                                       506

 1       couple of questions about your decision.

 2                  Sir, first of all, do you understand that you have an

 3       unconditional right to testify or not testify at trial?

 4                  THE DEFENDANT:       Yes, sir.

 5                  THE COURT:      Do you understand that you alone control

 6       this decision whether to testify?

 7                  THE DEFENDANT:       Yes, sir.

 8                  THE COURT:      Have you had adequate time to discuss

 9       this decision with your counsel?

10                  THE DEFENDANT:       Yes, sir.

11                  THE COURT:      Have you voluntarily decided not to

12       testify?

13                  JUROR:    Yes, sir.

14                  THE COURT:      All right.       And I see you have signed

15       this.   Is this your signature there, sir, indicating that

16       you've decided not to testify?

17                  THE DEFENDANT:       Yes, sir.

18                  THE COURT:      I will go ahead and sign this, as well.

19                  Thank you, sir.        You may have a seat.

20                  Let's talk about the jury instructions.

21                  Let's go through a couple of little changes.                      First,

22       on 2.104, I am taking out the paragraph on judicial notice.

23       I don't think I took judicial notice of anything.                         So, on

24       page 26, let's take out that paragraph.

25                  Statements of counsel.           As I indicated on Thursday, I


                                 PATRICIA A. KANESHIRO-MILLER, RMR, CRR
                                        OFFICIAL COURT REPORTER
                       UNITED STATES DISTRICT COURT FOR THE DISTRICT OF COLUMBIA
                                              202-354-3243
     Case 1:17-cr-00234-TNM Document 203 Filed 05/15/19 Page 45 of 152

                                                                                   507

 1       am willing to give that additional language requested by the

 2       government.    We'll take out the parentheses and, of course,

 3       the highlight.

 4                  We will keep in right of defendant not to testify,

 5       instruction 220.8.

 6                  We've added in, at defense request, the accomplice

 7       testimony, 220.2.

 8                  Witness with a plea agreement, it looks like there

 9       might have been a typo there, page 40.

10                  MR. DAVIS:      You're talking about the first paragraph,

11       Your Honor?

12                  THE COURT:      Yes.

13                  MR. DAVIS:      I think the last sentence of the first

14       paragraph goes.

15                  THE COURT:      I agree.      We will strike that first

16       sentence.

17                  Are the parties otherwise comfortable with that

18       instruction?

19                  MR. ROSENBERG:       Yes, Your Honor.

20                  THE COURT:      Okay.     On 2.216, we'll have alternative A

21       include Lorenzo Moore's name and strike alternative B.

22                  You moved in a video.

23                  MR. ROSENBERG:       Yes.     That was sort of at Mr. Davis'

24       request.

25                  MR. DAVIS:      It is a video interview of Mr. Moore when


                                 PATRICIA A. KANESHIRO-MILLER, RMR, CRR
                                        OFFICIAL COURT REPORTER
                       UNITED STATES DISTRICT COURT FOR THE DISTRICT OF COLUMBIA
                                              202-354-3243
     Case 1:17-cr-00234-TNM Document 203 Filed 05/15/19 Page 46 of 152

                                                                                      508

 1       he was arrested.

 2                 THE COURT:       Are we going to play that for the jury?

 3                 MR. DAVIS:       I'm not going to play the whole thing.

 4       I'm going to play some segments from it, two-minute segments

 5       from it a couple of times.

 6                 THE COURT:       So 2.217, is that applicable?                  That's

 7       evaluation of a prior consistent statement of a witness.

 8                 MR. DAVIS:       I don't think so because he really

 9       doesn't reference Mr. Bell at all.               So I don't see how it

10       would be relevant.        You're leaving in inconsistent

11       alternative A; correct?

12                 THE COURT:       Correct, yes.

13                 MR. DAVIS:       From my perspective, I don't think 2.217

14       is necessary, but I will listen to the United States.

15                 MR. ROSENBERG:        There is a lot of consistency --

16                 MR. DAVIS:       Actually, he was selling drugs.

17       Actually, yes, it's true.

18                 You should keep it in.            We're coming from different

19       sides here, I think that's what the problem was.

20                 THE COURT:       Okay.     We will include in 2.217 and put

21       in Lorenzo Moore as the witness.

22                 MR. DAVIS:       Yes.

23                 THE COURT:       And so is this substantive evidence?                    I'm

24       trying to figure out whether it is both to help you in

25       evaluating the credibility of the witness and as evidence in


                                 PATRICIA A. KANESHIRO-MILLER, RMR, CRR
                                        OFFICIAL COURT REPORTER
                       UNITED STATES DISTRICT COURT FOR THE DISTRICT OF COLUMBIA
                                              202-354-3243
     Case 1:17-cr-00234-TNM Document 203 Filed 05/15/19 Page 47 of 152

                                                                                     509

 1       this case.

 2                 MR. DAVIS:       Give me a moment to check that.

 3                 MR. ROSENBERG:        I think it is just to impeach because

 4       it wasn't under oath.

 5                 MR. DAVIS:       You're talking about the inconsistent?

 6                 THE COURT:       We're on 2.217.          This would not be

 7       impeachment.     It would help you in evaluating the credibility

 8       of the witness.      It's been moved in by the defense.                   Well,

 9       it's been moved in jointly.

10                 MR. ROSENBERG:        Technically, Your Honor, I'm not sure

11       that this was really admitted under the 801 exception for

12       prior consistent statement after a witness has been impeached

13       for credibility as for like recent fabrication, which I think

14       is when the witness's -- the witness's prior statement can be

15       admitted for substantive evidence.               So I think we would

16       strike the "and as evidence in this case," and solely leave

17       it for evaluating the credibility of the witness.

18                 THE COURT:       Okay.     So, in the second sentence, "If

19       you find that the earlier statement is consistent with the

20       witness's present testimony in Court, you may consider this

21       consistency in judging the credibility of the witness here at

22       trial, but you may not use it as proof that what was said in

23       the earlier statement was true."

24                 MR. ROSENBERG:        I think that's accurate.

25                 MR. DAVIS:       That's accurate.


                                 PATRICIA A. KANESHIRO-MILLER, RMR, CRR
                                        OFFICIAL COURT REPORTER
                       UNITED STATES DISTRICT COURT FOR THE DISTRICT OF COLUMBIA
                                              202-354-3243
     Case 1:17-cr-00234-TNM Document 203 Filed 05/15/19 Page 48 of 152

                                                                                    510

 1                 THE COURT:       We will strike the "both and."

 2                 2.218 is staying in with Lorenzo Moore, impeachment

 3       of proof by conviction of a crime witness.

 4                 We will take out 2.220, impeachment by proof of

 5       conviction of a crime defendant.

 6                 Are the binders going back to the jury?

 7                 MR. ROSENBERG:        I don't think they should.

 8                 MR. DAVIS:       I would ask, if they want to listen to a

 9       tape and use the binders, maybe we bring them out and have

10       them -- well, I guess we can send them back.                    If Your Honor

11       gave them a strong instruction not to read the transcripts

12       and only use them when they're listening to the tapes, I

13       would be happy with that.           I just don't want them reading the

14       transcripts back there.          And I, too, do not want to bring

15       them out every time they want to listen to something.                     Just

16       so they know.

17                 MR. ROSENBERG:        Yeah, like a reminder that we have

18       been saying the audio is the evidence, this is just an aid.

19                 MR. DAVIS:       Yeah, maybe at the end, right before we

20       send them back, we tell them we're going to send them back as

21       an aid.   Or they can request them if they want.                     It doesn't

22       matter.

23                 MR. ROSENBERG:        I kind of like the idea of just

24       reminding them that the audio is the evidence, these are

25       aids.   We'll send them back with you.


                                 PATRICIA A. KANESHIRO-MILLER, RMR, CRR
                                        OFFICIAL COURT REPORTER
                       UNITED STATES DISTRICT COURT FOR THE DISTRICT OF COLUMBIA
                                              202-354-3243
     Case 1:17-cr-00234-TNM Document 203 Filed 05/15/19 Page 49 of 152

                                                                                       511

 1                 MR. DAVIS:       That's fine.        And you have an instruction

 2       to that effect in there.           But just to remind them that

 3       they're not to sit there and read them.

 4                 THE COURT:       Okay.     I'm just thinking about where this

 5       should go.

 6                 So I'm going to take out that last sentence on

 7       page 51 because we are going to send the tapes back with

 8       them.   I don't think anybody wants to be bringing them out

 9       here and for us to be assembling every time they listen to

10       one of those.     I'm going to insert a sentence at the end of

11       the first paragraph saying that you will have the binders,

12       the transcript binders, but you're reminded that those

13       transcripts are not evidence, that they're only an aid to you

14       in listening to the tapes.

15                 Mr. Davis, are you comfortable with that?

16                 MR. DAVIS:       I'm comfortable with that.

17                 THE COURT:       Okay.     We'll add that.          Do you have a

18       clean laptop for us to use, Mr. Rosenberg?

19                 MR. MOHANTY:       We do, Your Honor.

20                 THE COURT:       Obviously, let Mr. Davis take a look at

21       it before we send it back.

22                 Okay.    Let's talk about the government's proposed

23       instruction for conspiracy to distribute and possess with

24       intent to distribute a controlled substance.

25                 I know you all have toyed with it a bit.                        My instinct


                                 PATRICIA A. KANESHIRO-MILLER, RMR, CRR
                                        OFFICIAL COURT REPORTER
                       UNITED STATES DISTRICT COURT FOR THE DISTRICT OF COLUMBIA
                                              202-354-3243
     Case 1:17-cr-00234-TNM Document 203 Filed 05/15/19 Page 50 of 152

                                                                                   512

 1       is to take out the first highlighted sentence on page 62

 2       saying, "The specific amount of any controlled substance

 3       involved is not an element of the offense of conspiracy,"

 4       because I think that is discussed elsewhere, but then keep in

 5       the paragraph on page 63 that is highlighted.

 6                 Mr. Davis, do you want to --

 7                 MR. DAVIS:       The only problem I have with that is we

 8       have essentially repeated page 70 to 71 on the Pinkerton

 9       theory, so they're basically getting charged twice on a

10       Pinkerton theory.       I would think that we could only charge

11       them once.    Otherwise, it is kind of hammering into their

12       heads.

13                 THE COURT:       What do you say to that, Mr. Rosenberg?

14       Are we just duplicating ourselves here?

15                 MR. ROSENBERG:        We are kind of duplicating ourselves.

16       I think that it is more appropriate to have -- you know, if

17       we had to choose between the two, I think it is more

18       appropriate to have the highlighted paragraph that goes into

19       the conspiracy count included and then do away with the

20       Pinkerton count if we believe that we are just repeating

21       ourselves.    The Pinkerton count really does reference the

22       count one.    We're not asking for Pinkerton liability with

23       reference to the March 8th arrest.

24                 THE COURT:       Okay.     So why don't we leave in page 63

25       and take out the Pinkerton liability instruction.


                                 PATRICIA A. KANESHIRO-MILLER, RMR, CRR
                                        OFFICIAL COURT REPORTER
                       UNITED STATES DISTRICT COURT FOR THE DISTRICT OF COLUMBIA
                                              202-354-3243
     Case 1:17-cr-00234-TNM Document 203 Filed 05/15/19 Page 51 of 152

                                                                                     513

 1                 MR. ROSENBERG:        Yes.

 2                 THE COURT:       Just so you know, I'm going to get rid of

 3       the bold and highlighting and italics language on the copy

 4       that goes back to the jury.            This is all going to look the

 5       same.

 6                 My clerk has been drafting language for the

 7       possession of a controlled substance to make clear that that

 8       is a lesser included offense.

 9                 I guess we would insert that right after possession

10       of a controlled substance with intent to distribute, 6.201.

11                 THE LAW CLERK:        The way the Red Book recommends it,

12       the Red Book recommends that you read the lesser included

13       offense instruction first, and you warn them that I'm about

14       to give you this, and you read those two, and then you

15       instruct them on how to choose between them.

16                 THE COURT:       Okay.     So we might play with the order on

17       that a little bit.

18                 MR. DAVIS:       Can we put March 8, 2017 in there because

19       we're not referencing the counts in the indictment.                       I don't

20       want to confuse the jury and think that they can -- I want

21       them to distinguish between the substantive offense and the

22       conspiracy.    I think it is particularly important on the

23       924(c) because he was not indicted for possession of a

24       firearm during the course of the conspiracy.                    He was indicted

25       for the firearm for the March 8, 2017 possession with intent


                                 PATRICIA A. KANESHIRO-MILLER, RMR, CRR
                                        OFFICIAL COURT REPORTER
                       UNITED STATES DISTRICT COURT FOR THE DISTRICT OF COLUMBIA
                                              202-354-3243
     Case 1:17-cr-00234-TNM Document 203 Filed 05/15/19 Page 52 of 152

                                                                                   514

 1       to distribute.

 2                 THE COURT:       So it looks like we have got that in the

 3       current version of possession of a firearm in furtherance of

 4       a drug trafficking crime.           Do you disagree?

 5                 MR. DAVIS:       That's on page 66?

 6                 THE COURT:       Yes.

 7                 MR. ROSENBERG:        Second paragraph.

 8                 MR. DAVIS:       Yes, it is there.

 9                 THE COURT:       And I think you had it on the new

10       possession, which is misspelled, possession of a controlled

11       substance, instruction 6.200.

12                 Was there somewhere else you wanted to add it?

13                 6.201, possession of a controlled substance with

14       intent to distribute, does that relate to the March 8th

15       event, arrest?

16                 MR. DAVIS:       It does, yes.         That's the infamous count

17       37 that we were --

18                 THE COURT:       Okay.     So maybe right before 1, "on or

19       about March 8, 2017, the defendant possessed a detectable

20       amount," does that make sense?

21                 MR. DAVIS:       That would work.

22                 THE COURT:       Okay.     Anything else on those?

23                 MR. DAVIS:       I sent over a verdict sheet.

24                 THE COURT:       Yes.

25                 MR. DAVIS:       Is that acceptable?


                                 PATRICIA A. KANESHIRO-MILLER, RMR, CRR
                                        OFFICIAL COURT REPORTER
                       UNITED STATES DISTRICT COURT FOR THE DISTRICT OF COLUMBIA
                                              202-354-3243
     Case 1:17-cr-00234-TNM Document 203 Filed 05/15/19 Page 53 of 152

                                                                                    515

 1                 THE COURT:       I want to clean it up.             I'm generally

 2       okay with it, but I don't want, like, a foreman's signature

 3       at the bottom of each page.            I have also put in 3A and 3B.

 4       So how we have it, after you consider PWID, 3A, you consider

 5       the drug trafficking if you find him guilty on PWID, and then

 6       3B if you find him not guilty.

 7                 Why don't we take a break.              We're going to finish up

 8       the instructions, print out copies for each of you to take a

 9       final look at.      You all can get ready for your closings.

10       We'll come back in.        You'll play the portion that you wish to

11       play.

12                 MR. DAVIS:       I won't even do it during the defense

13       case.   I will just play little clips during closing.                     I'm not

14       going to put on a case.

15                 THE COURT:       Okay.     Are you comfortable with that?

16                 MR. ROSENBERG:        Yes, that's fine.

17                 THE COURT:       So I will do the jury instructions, and

18       then we'll go right to closings.

19                 Anything else?

20                 MR. ROSENBERG:        No, Your Honor.

21                 (Recess taken)

22                 (Jury not present)

23                 THE COURT:       All right.       You all have seen our updated

24       copy of the instructions?

25                 Anything further from either side?


                                 PATRICIA A. KANESHIRO-MILLER, RMR, CRR
                                        OFFICIAL COURT REPORTER
                       UNITED STATES DISTRICT COURT FOR THE DISTRICT OF COLUMBIA
                                              202-354-3243
     Case 1:17-cr-00234-TNM Document 203 Filed 05/15/19 Page 54 of 152

                                                                                    516

 1                 MR. ROSENBERG:        No, Your Honor.

 2                 MR. DAVIS:       No, Your Honor.

 3                 THE COURT:       All right.       We will bring out the jury.

 4       I will instruct.       And who is doing closing for the

 5       government?

 6                 MR. MOHANTY:       I am, Your Honor.

 7                 THE COURT:       And I will turn it over to you,

 8       Mr. Mohanty.

 9                 Actually, I will first ask the defense if you have

10       any evidence.

11                 MR. DAVIS:       No, Your Honor.

12                 THE COURT:       Well, I will ask in front of the jury.

13                 (Jury present)

14                 THE COURT:       Welcome back, ladies and gentlemen.

15       Thanks for your patience.           You may be seated.

16                 Mr. Davis, does the defense wish to offer any

17       evidence?

18                 MR. DAVIS:       No, Your Honor.

19                 THE COURT:       And I understand you will play certain

20       portions of a video that was previously admitted in your

21       closing argument.

22                 MR. DAVIS:       That is correct.

23                 THE COURT:       Ladies and gentlemen, you have heard all

24       of the evidence that will be presented in this case.                      All

25       that is left is for me to instruct you and then for you to


                                 PATRICIA A. KANESHIRO-MILLER, RMR, CRR
                                        OFFICIAL COURT REPORTER
                       UNITED STATES DISTRICT COURT FOR THE DISTRICT OF COLUMBIA
                                              202-354-3243
     Case 1:17-cr-00234-TNM Document 203 Filed 05/15/19 Page 55 of 152

                                                                                   517

 1       hear the closing arguments from counsel.

 2                 I will provide you with a copy of my instructions.

 3       During your deliberations, in fact, I will provide you with a

 4       number of copies of my instructions.                During your

 5       deliberations, you may, if you want, refer to these

 6       instructions.     While you may refer to any particular portion

 7       of the instructions, you are to consider the instructions as

 8       a whole, and you may not follow some and ignore others.                    If

 9       you have any questions about the instructions, you should

10       feel free to send me a note.             Please return your instructions

11       to me when the verdict is rendered.

12                 My function is to conduct this trial in an orderly,

13       fair, and efficient manner; to rule on questions of law; and

14       to instruct you on the law that applies in this case.

15                 It is your duty to accept the law as I instruct you.

16       You should consider all of the instructions as a whole.                    You

17       may not ignore or refuse to follow any of them.

18                 Your function, as the jury, is to determine what the

19       facts are in this case.          You are the sole judges of the

20       facts.   While it is my responsibility to decide what is

21       admitted as evidence during the trial, you alone decide what

22       weight, if any, to give to that evidence.                   You alone decide

23       the credibility or believability of the witnesses.

24                 You should determine the facts without prejudice,

25       fear, sympathy, or favoritism.              You should not be improperly


                                 PATRICIA A. KANESHIRO-MILLER, RMR, CRR
                                        OFFICIAL COURT REPORTER
                       UNITED STATES DISTRICT COURT FOR THE DISTRICT OF COLUMBIA
                                              202-354-3243
     Case 1:17-cr-00234-TNM Document 203 Filed 05/15/19 Page 56 of 152

                                                                                     518

 1       influenced by anyone's race, ethnic origin, or gender.

 2       Decide the case solely from a fair consideration of the

 3       evidence.

 4                 You may not take anything I may have said or done as

 5       indicating how I think you should decide this case.                       If you

 6       believe that I have expressed or indicated any such opinion,

 7       you should ignore it.         The verdict in this case is your sole

 8       and exclusive responsibility.

 9                 If any reference by me or the attorneys to the

10       evidence is different from your own memory of the evidence,

11       it is your memory that should control during your

12       deliberations.

13                 During the trial, I have permitted those jurors who

14       wanted to do so to take notes.              You may take your notebooks

15       with you to the jury room and use them during your

16       deliberations if you wish.            As I told you at the beginning of

17       the trial, your notes are only to be an aid to your memory.

18       They are not evidence in the case, and they should not

19       replace your own memory of the evidence.                  Those jurors who

20       have not taken notes should rely on their own memory of the

21       evidence.    The notes are intended to be for the note-taker's

22       own personal use.

23                 During your deliberations, you may consider only the

24       evidence properly admitted in this trial.                   The evidence in

25       the case consists of the sworn testimony of the witnesses,


                                 PATRICIA A. KANESHIRO-MILLER, RMR, CRR
                                        OFFICIAL COURT REPORTER
                       UNITED STATES DISTRICT COURT FOR THE DISTRICT OF COLUMBIA
                                              202-354-3243
     Case 1:17-cr-00234-TNM Document 203 Filed 05/15/19 Page 57 of 152

                                                                                         519

 1       the exhibits that were admitted into evidence, and the facts

 2       and testimony stipulated to by the parties.

 3                 During the trial, you were told that the parties had

 4       stipulated -- that is, agreed -- to certain facts.                        You

 5       should consider any stipulation of fact to be undisputed

 6       evidence.

 7                 During the trial, you were told that the parties had

 8       stipulated -- that is, agreed -- to the testimony of what

 9       Tiffany VanDeMark and Tara Remagen, both lab technicians at

10       the Drug Enforcement Administration, would have given had

11       they testified in this case.             You were also told that the

12       parties had stipulated -- that is, agreed -- to the testimony

13       of what Melanie Byers, a forensic technician at the

14       Commonwealth of Virginia Department of Forensic Sciences,

15       would have given if she had testified in this case.                       You

16       should consider this stipulated testimony to be exactly what

17       they would have said had they testified here.

18                 When you consider the evidence, you are permitted to

19       draw, from the facts that you find have been proven, such

20       reasonable inferences as you feel are justified in the light

21       of your experience.        You should give any evidence such weight

22       as in your judgment it is fairly entitled to receive.

23                 The statements and arguments of the lawyers are not

24       evidence.    They are only intended to assist you in

25       understanding the evidence.            Similarly, the questions of the


                                 PATRICIA A. KANESHIRO-MILLER, RMR, CRR
                                        OFFICIAL COURT REPORTER
                       UNITED STATES DISTRICT COURT FOR THE DISTRICT OF COLUMBIA
                                              202-354-3243
     Case 1:17-cr-00234-TNM Document 203 Filed 05/15/19 Page 58 of 152

                                                                                      520

 1       lawyers are not evidence.

 2                  You have heard testimony about witnesses meeting with

 3       attorneys and investigators before they testified.                        You are

 4       instructed that it is perfectly proper for a lawyer or

 5       investigator to interview a witness in preparation for a

 6       trial.

 7                  The indictment is merely the formal way of accusing a

 8       person of a crime.        You must not consider the indictment as

 9       evidence of any kind.         You may not consider it as any

10       evidence of the defendant's guilt or draw any inference of

11       guilt from it.

12                  Every defendant in a criminal case is presumed to be

13       innocent.    This presumption of innocence remains with the

14       defendant throughout the trial unless and until the

15       government has proven he is guilty beyond a reasonable doubt.

16       This burden never shifts throughout the trial.                     The law does

17       not require the defendant to prove his innocence or to

18       produce any evidence at all.             If you find the government has

19       proven beyond a reasonable doubt every element of a

20       particular offense with which the defendant is charged, it is

21       your duty to find him guilty of that offense.                     On the other

22       hand, if you find the government has failed to prove any

23       element of a particular offense beyond a reasonable doubt, it

24       is your duty to find the defendant not guilty of that

25       offense.


                                 PATRICIA A. KANESHIRO-MILLER, RMR, CRR
                                        OFFICIAL COURT REPORTER
                       UNITED STATES DISTRICT COURT FOR THE DISTRICT OF COLUMBIA
                                              202-354-3243
     Case 1:17-cr-00234-TNM Document 203 Filed 05/15/19 Page 59 of 152

                                                                                      521

 1                 The government has the burden of proving the

 2       defendant guilty beyond a reasonable doubt as to each count

 3       or charge against him.          Some of you may have served as jurors

 4       in civil cases, where you were told that it is only necessary

 5       to prove that a fact is more likely than not true, which we

 6       call the preponderance of the evidence.                  In criminal cases,

 7       the government's burden must be more powerful than that.                       It

 8       must be beyond a reasonable doubt.

 9                 Proof beyond a reasonable doubt is proof that leaves

10       you firmly convinced of the defendant's guilt.                     There are

11       very few things in this world that we could know with

12       absolute certainty, and in criminal cases the law does not

13       require proof that overcomes every possible doubt.                        If, based

14       on your consideration of the evidence, you are firmly

15       convinced that the defendant is guilty of the crime charged,

16       you must find him guilty.           If, on the other hand, you think

17       there is a real possibility that a defendant is not guilty,

18       you must give him the benefit of the doubt and find him not

19       guilty.

20                 There are two types of evidence from which you may

21       determine what the facts are in this case:                   direct evidence

22       and circumstantial evidence.             When a witness, such as an

23       eyewitness, asserts actual knowledge of a fact, that

24       witness's testimony is direct evidence.                  On the other hand,

25       evidence of facts and circumstances from which reasonable


                                 PATRICIA A. KANESHIRO-MILLER, RMR, CRR
                                        OFFICIAL COURT REPORTER
                       UNITED STATES DISTRICT COURT FOR THE DISTRICT OF COLUMBIA
                                              202-354-3243
     Case 1:17-cr-00234-TNM Document 203 Filed 05/15/19 Page 60 of 152

                                                                                       522

 1       inferences may be drawn is circumstantial evidence.

 2                  Let me give you an example.              Assume a person looked

 3       out a window and saw that snow was falling.                    If he later

 4       testified in court about what he had seen, his testimony

 5       would be direct evidence that snow was falling at the time he

 6       saw it happen.      Assume, however, that he looked out a window

 7       and saw no snow on the ground and then went to sleep and saw

 8       snow on the ground after he woke up.                His testimony about

 9       what he had seen would be circumstantial evidence that it

10       snowed while he was asleep.

11                  The law says that both direct and circumstantial

12       evidence are acceptable as a means of proving a fact.                        The

13       law does not favor one form of evidence over another.                        It is

14       for you to decide how much weight to give any particular

15       evidence, whether it is direct or circumstantial.                         You are

16       permitted to give equal weight to both.                  Circumstantial

17       evidence does not require a greater degree of certainty than

18       direct evidence.       In reaching a verdict in this case, you

19       should consider all of the evidence presented, both direct

20       and circumstantial.

21                  One of the questions you were asked when we were

22       selecting this jury was whether the nature of the charges

23       would affect your ability to reach a fair and impartial

24       verdict.    We asked you this question because you must not

25       allow the nature of a charge to affect your verdict.                        You


                                 PATRICIA A. KANESHIRO-MILLER, RMR, CRR
                                        OFFICIAL COURT REPORTER
                       UNITED STATES DISTRICT COURT FOR THE DISTRICT OF COLUMBIA
                                              202-354-3243
     Case 1:17-cr-00234-TNM Document 203 Filed 05/15/19 Page 61 of 152

                                                                                   523

 1       must consider only the evidence that has been presented in

 2       this case in reaching a fair and impartial verdict.

 3                 The lawyers in this case sometimes objected when the

 4       other side asked a question, made an argument, or offered

 5       evidence that the objecting lawyer believed was not proper.

 6       You must not hold such objections against the lawyer who made

 7       them or the party he represents.               It is the lawyer's

 8       responsibility to object to evidence that they believe is not

 9       admissible.

10                 If, during the course of the trial I sustained an

11       objection to a lawyer's question, you should ignore the

12       question, and you must not speculate as to what the answer

13       would have been.       If, after a witness answered a question, I

14       ruled that the answer should be stricken, you should ignore

15       both the question and the answer, and they should play no

16       part in your deliberations.

17                 In determining whether the government has proved the

18       charges against the defendant beyond a reasonable doubt, you

19       must consider the testimony of all of the witnesses who have

20       testified.

21                 You are the sole judges of the credibility of the

22       witnesses.    You alone determine whether to believe any

23       witness and the extent to which a witness should be believed.

24       Judging a witness's credibility means evaluating whether the

25       witness has testified truthfully and also whether the witness


                                 PATRICIA A. KANESHIRO-MILLER, RMR, CRR
                                        OFFICIAL COURT REPORTER
                       UNITED STATES DISTRICT COURT FOR THE DISTRICT OF COLUMBIA
                                              202-354-3243
     Case 1:17-cr-00234-TNM Document 203 Filed 05/15/19 Page 62 of 152

                                                                                   524

 1       accurately observed, recalled, and described the matters

 2       about which the witness testified.

 3                 You may consider anything that in your judgment

 4       affects the credibility of any witness.                  For example, you may

 5       consider the demeanor and the behavior of the witness on the

 6       witness stand, the witness's manner of testifying, whether

 7       the witness impresses you as a truthful person, whether the

 8       witness impresses you as having an accurate memory and

 9       recollection, whether the witness has any motive for not

10       telling the truth, whether the witness had a full opportunity

11       to observe the matters about which he or she testified,

12       whether the witness has any interest in the outcome of this

13       case, or friendship or hostility toward other people

14       concerned with this case.

15                 In evaluating the accuracy of a witness's memory, you

16       may consider the circumstances surrounding the event,

17       including any circumstances that would impair or improve the

18       witness's ability to remember the event, the time that

19       elapsed between the event and any later recollections of the

20       event, and the circumstances under which the witness was

21       asked to recall details of the event.

22                 Inconsistencies or discrepancies in the testimony of

23       a witness, or between the testimony of different witnesses,

24       may or may not cause you to discredit such testimony.                     Two or

25       more persons witnessing an incident or a transaction may see


                                 PATRICIA A. KANESHIRO-MILLER, RMR, CRR
                                        OFFICIAL COURT REPORTER
                       UNITED STATES DISTRICT COURT FOR THE DISTRICT OF COLUMBIA
                                              202-354-3243
     Case 1:17-cr-00234-TNM Document 203 Filed 05/15/19 Page 63 of 152

                                                                                   525

 1       or hear it differently.          An innocent misrecollection, like a

 2       failure of recollection, is not an uncommon experience.                     In

 3       weighing the effect of the inconsistency or discrepancy,

 4       always consider whether it pertains to a matter of important

 5       or unimportant detail, and whether the inconsistency or

 6       discrepancy results from innocent error or intentional

 7       falsehood.

 8                 You may consider the reasonableness or

 9       unreasonableness, the probability or improbability of the

10       testimony of a witness in determining whether to accept it as

11       true and accurate.        You may consider whether the witness has

12       been contradicted or supported by other evidence that you

13       credit.

14                 If you believe that any witness has shown him or

15       herself to be biased or prejudiced, for or against either

16       side in this trial, you may consider and determine whether

17       such bias or prejudice has colored the testimony of the

18       witness so as to affect the desire or capability of that

19       witness to tell the truth.

20                 You should give the testimony of each witness such

21       weight as in your judgment it is fairly entitled to receive.

22                 You have heard testimony from Lorenzo Moore.                    The

23       government is permitted to use a witness who testified that

24       he participated in the offense charged against the defendant,

25       although the testimony of such a witness should be considered


                                 PATRICIA A. KANESHIRO-MILLER, RMR, CRR
                                        OFFICIAL COURT REPORTER
                       UNITED STATES DISTRICT COURT FOR THE DISTRICT OF COLUMBIA
                                              202-354-3243
     Case 1:17-cr-00234-TNM Document 203 Filed 05/15/19 Page 64 of 152

                                                                                       526

 1       with caution.     You should give his testimony as much weight

 2       as in your judgment it deserves.

 3                 You have also heard evidence that Lorenzo Moore

 4       entered into a plea agreement with the government in which he

 5       agreed to testify truthfully in this case, and the government

 6       agreed to bring his cooperation to the attention of his

 7       sentencing judge and consider filing papers with his judge

 8       which would permit that judge to impose a more lenient

 9       sentence than that judge might otherwise be able to impose.

10                 The government is permitted to enter into this kind

11       of plea agreement.        You, in turn, may accept the testimony of

12       such a witness and convict the defendant on the basis of this

13       testimony alone if it convinces you of the defendant's guilt

14       beyond a reasonable doubt.            A witness who has entered into a

15       plea agreement is under the same obligation to tell the truth

16       as any other witness.         The plea agreement does not protect

17       him against a prosecution for perjury or false statement

18       should he lie under oath.

19                 However, you may consider whether a witness who has

20       entered into such an agreement has an interest different from

21       other types of witnesses.           You may consider whether the plea

22       agreement the witness entered into with the government has

23       motivated him to testify falsely against the defendant.

24                 The testimony of a witness who has entered into a

25       plea agreement should be considered with caution.                         You should


                                 PATRICIA A. KANESHIRO-MILLER, RMR, CRR
                                        OFFICIAL COURT REPORTER
                       UNITED STATES DISTRICT COURT FOR THE DISTRICT OF COLUMBIA
                                              202-354-3243
     Case 1:17-cr-00234-TNM Document 203 Filed 05/15/19 Page 65 of 152

                                                                                   527

 1       give the testimony as much weight as in your judgment it

 2       deserves.

 3                 A police officer or law enforcement agent's testimony

 4       should be evaluated by you just as any other evidence in the

 5       case.   In evaluating the officer or agent's credibility, you

 6       should use the same guidelines that you apply to the

 7       testimony of any witness.           In no event should you give either

 8       greater or lesser weight to the testimony of any witness

 9       merely because he or she is a police officer or law

10       enforcement agent.

11                 Every defendant in a criminal case has an absolute

12       right not to testify.         Orlando Bell has chosen to exercise

13       this right.    You must not hold this decision against him, and

14       it would be improper for you to speculate as to the reason or

15       reasons for his decision.           You must not assume the defendant

16       is guilty because he chose not to testify.

17                 Ordinarily, a witness may not testify as to his or

18       her opinions or conclusions.             There is an exception for

19       expert witnesses, who are allowed to give opinions and the

20       reason for them because they have become expert in some art,

21       science, profession, or calling.

22                 In this case, Sergeant Alvin Cardinal has testified

23       concerning drug trafficking.             You are not bound by an

24       expert's opinion.       If you found that the opinion is not based

25       on sufficient evidence or experience, that the reasons


                                 PATRICIA A. KANESHIRO-MILLER, RMR, CRR
                                        OFFICIAL COURT REPORTER
                       UNITED STATES DISTRICT COURT FOR THE DISTRICT OF COLUMBIA
                                              202-354-3243
     Case 1:17-cr-00234-TNM Document 203 Filed 05/15/19 Page 66 of 152

                                                                                       528

 1       supporting the opinion are not sound, or that the opinion is

 2       outweighed by other evidence, you may completely or partially

 3       disregard the opinion.          You should consider this evidence

 4       with all the other evidence in the case and give it as much

 5       weight as you think it fairly deserves.

 6                 The law treats prior inconsistent statements

 7       differently depending on the circumstances in which they were

 8       made.   I will now explain how you should evaluate those

 9       statements.

10                 You have heard evidence that Lorenzo Moore made a

11       statement on an earlier occasion and that this statement may

12       be inconsistent with his testimony here at trial.                         It is for

13       you to decide whether the witness made such a statement and

14       whether in fact it was inconsistent with the witness's

15       testimony here.      If you find such an inconsistency, you may

16       consider the earlier statement in judging the credibility of

17       the witness, but you may not consider it as evidence that

18       what was said in the earlier statement was true.

19                 You have also heard evidence that Lorenzo Moore made

20       a statement on an earlier occasion and that this statement

21       may be consistent with his testimony here at trial.                        This

22       earlier statement was brought to your attention to help you

23       in evaluating the credibility of the witness.                     If you find

24       that the earlier statement is consistent with the witness's

25       present testimony in court, you may consider this consistency


                                 PATRICIA A. KANESHIRO-MILLER, RMR, CRR
                                        OFFICIAL COURT REPORTER
                       UNITED STATES DISTRICT COURT FOR THE DISTRICT OF COLUMBIA
                                              202-354-3243
     Case 1:17-cr-00234-TNM Document 203 Filed 05/15/19 Page 67 of 152

                                                                                   529

 1       in judging the credibility of the witness here at trial, but

 2       you may not use it as proof that what was said in the earlier

 3       statement was true.        It is for you to decide whether a

 4       witness made a statement on an earlier occasion and whether

 5       it was in fact consistent with the witness's in-court

 6       testimony here.

 7                 You have heard evidence that Lorenzo Moore has been

 8       convicted of a crime.         You may consider this conviction only

 9       in evaluating the credibility of his testimony in this case.

10                 Someone's intent ordinarily cannot be proved

11       directly, because there is no way of knowing what a person is

12       actually thinking, but you may infer someone's intent from

13       the surrounding circumstances.              You may consider any

14       statement made or acts done by Orlando Bell and all other

15       facts or circumstances received in evidence that indicate his

16       intent.

17                 You may infer, but are not required to infer, that a

18       person intends the natural and probable consequences of acts

19       he intentionally did or did not do.                It is entirely up to

20       you, however, to decide what facts to find from the evidence

21       received during this trial.            You should consider all the

22       circumstances in evidence that you think are relevant in

23       determining whether the government has proved beyond a

24       reasonable doubt that Orlando Bell acted with the necessary

25       state of mind.


                                 PATRICIA A. KANESHIRO-MILLER, RMR, CRR
                                        OFFICIAL COURT REPORTER
                       UNITED STATES DISTRICT COURT FOR THE DISTRICT OF COLUMBIA
                                              202-354-3243
     Case 1:17-cr-00234-TNM Document 203 Filed 05/15/19 Page 68 of 152

                                                                                     530

 1                  Recordings of conversations and intercepted phone

 2       calls identified by witnesses have been received in evidence.

 3       Transcripts of those recorded conversations are being

 4       furnished for your convenience and guidance as you listen to

 5       the tapes to clarify portions of the tape which are difficult

 6       to hear, and to help you identify speakers.                    The recordings,

 7       however, are the evidence in the case; the transcripts are

 8       not.   If you notice any difference between the transcripts

 9       and the recordings, you must rely only on the recordings and

10       not the transcripts.         In addition, if you can not determine

11       from the recording that particular words were spoken, you

12       must disregard the transcripts as far as those words are

13       concerned.

14                  Each count of the indictment charges a separate

15       offense.    You should, therefore, consider separately each

16       offense and the evidence which applies to it, and you should

17       return separate verdicts as to each count of the indictment

18       unless I specifically instruct you to do otherwise.                       The fact

19       that you may find the defendant guilty or not guilty on any

20       one count of the indictment should not influence your verdict

21       with respect to any other count of the indictment for that

22       defendant.    Thus, you may find the defendant guilty or not

23       guilty on any one or more counts of the indictment, and you

24       may return different verdicts as to different counts.                      At any

25       time during your deliberations, you may return your verdict


                                 PATRICIA A. KANESHIRO-MILLER, RMR, CRR
                                        OFFICIAL COURT REPORTER
                       UNITED STATES DISTRICT COURT FOR THE DISTRICT OF COLUMBIA
                                              202-354-3243
     Case 1:17-cr-00234-TNM Document 203 Filed 05/15/19 Page 69 of 152

                                                                                    531

 1       of guilty or not guilty with respect to any count.

 2                 The indictment charges that the offenses that

 3       occurred in the conspiracy count took place from on or about

 4       January 2015 and continued through December 7, 2017.                      The

 5       indictment charges that the offense of possession with the

 6       intent to distribute cocaine base and possession of a firearm

 7       during and in relation to a drug trafficking crime, took

 8       place on or about March 8, 2017.               The proof need not

 9       establish with certainty the exact date of the alleged

10       offenses.    It is sufficient if the evidence in the case

11       establishes beyond a reasonable doubt that the offense was

12       committed on a date reasonably near the date alleged.

13                 Defendant, Orlando Bell, is charged with conspiracy

14       to distribute and possess with the intent to distribute

15       cocaine base, also known as crack.               It is against the law to

16       agree with someone to commit the crime of distribution and

17       possession with the intent to distribute a controlled

18       substance.

19                 To find the defendant guilty of the crime of

20       conspiracy, you must be convinced that the government has

21       proved each of the following elements beyond a reasonable

22       doubt:

23                 First, that on or about January 2015 through on or

24       about December 7, 2017, an agreement existed between two or

25       more people to distribute and possess with the intent to


                                 PATRICIA A. KANESHIRO-MILLER, RMR, CRR
                                        OFFICIAL COURT REPORTER
                       UNITED STATES DISTRICT COURT FOR THE DISTRICT OF COLUMBIA
                                              202-354-3243
     Case 1:17-cr-00234-TNM Document 203 Filed 05/15/19 Page 70 of 152

                                                                                   532

 1       distribute a controlled substance.               This does not have to be

 2       a formal agreement or plan in which everyone involved sat

 3       down together and worked out the details.                   On the other hand,

 4       merely because people get together and talk about common

 5       interests or do similar things does not necessarily show that

 6       an agreement exists to distribute and to possess with intent

 7       to distribute a controlled substance.                 It is enough that the

 8       government prove beyond a reasonable doubt that there was a

 9       common understanding among those who were involved to commit

10       the crime of distribution and possession with intent to

11       distribute a controlled substance.               So the first thing that

12       must be shown is the existence of an agreement.

13                 Second, the government must prove that the defendant

14       intentionally joined in that agreement.                  It is not necessary

15       to find that they agreed to all of the details of the crime

16       or that they knew the identity of all the other people the

17       government has claimed were participating in the agreement.

18       A person may become a member of the conspiracy even if that

19       person agrees to play only a minor part as long as that

20       person understands the unlawful nature of the plan and

21       voluntarily, knowingly, and intentionally joins in it with

22       the intent to advance or further the unlawful object of the

23       conspiracy.    The government is not required to prove that the

24       objective of the conspiracy was achieved.                   Even if the

25       defendant was not part of the agreement at the very start, he


                                 PATRICIA A. KANESHIRO-MILLER, RMR, CRR
                                        OFFICIAL COURT REPORTER
                       UNITED STATES DISTRICT COURT FOR THE DISTRICT OF COLUMBIA
                                              202-354-3243
     Case 1:17-cr-00234-TNM Document 203 Filed 05/15/19 Page 71 of 152

                                                                                   533

 1       can become a member of the conspiracy later if the government

 2       proves that they intentionally joined the agreement.

 3       Different people may become part of the conspiracy at

 4       different times.

 5                  However, mere presence at the scene of the agreement

 6       or of the crime, or merely being with the other participants,

 7       does not show that the defendant knowingly joined in the

 8       agreement.    Also, unknowingly acting in a way that helps the

 9       participants, or merely knowing about the agreement itself,

10       without more, does not make the defendant part of the

11       conspiracy.    So the second thing that must be shown is that

12       the defendant was part of the conspiracy.

13                  A conspiracy can be proved indirectly by facts and

14       circumstances which lead to a conclusion that a conspiracy

15       existed.    Nonetheless, the government must prove that such

16       facts and circumstances existed and that they led to that

17       conclusion that a conspiracy existed in this particular case.

18                  In determining whether a conspiracy between two or

19       more people existed and whether the defendant was one of its

20       members, you may consider the acts and statements of any

21       other members of the conspiracy as evidence against the

22       defendant, whether done in or out of his presence while the

23       conspiracy existed.        When persons enter into an agreement to

24       commit a crime, they become agents for each other so that

25       everything which is said or done by one of them in


                                 PATRICIA A. KANESHIRO-MILLER, RMR, CRR
                                        OFFICIAL COURT REPORTER
                       UNITED STATES DISTRICT COURT FOR THE DISTRICT OF COLUMBIA
                                              202-354-3243
     Case 1:17-cr-00234-TNM Document 203 Filed 05/15/19 Page 72 of 152

                                                                                   534

 1       furtherance of that purpose is deemed to be the act or

 2       statement of all who have joined in that conspiracy and is

 3       evidence against all of the conspirators.                   However,

 4       statements of any conspirator which are made before its

 5       existence or after its termination may be considered as

 6       evidence only against the person making the statements.

 7                 In summary, a conspiracy is kind of partnership in

 8       crime.   For any defendant to be convicted of the crime of

 9       conspiracy, the government must prove two things beyond a

10       reasonable doubt:

11                 First, that from in or about January 2015 through

12       December 7, 2017, there was an agreement to distribute and

13       possess with intent to distribute controlled substances; and

14       second, that the defendant intentionally and knowingly joined

15       in that agreement.

16                 The law does not, however, require the government to

17       prove an overt act in furtherance of the conspiracy to

18       convict the defendant of this offense.                 To distribute a

19       controlled substance means to, one, distribute a detectable

20       amount of a controlled substance; and two, do so voluntarily

21       and on purpose, not by mistake or accident.

22                 Distribute means to transfer or attempt to transfer

23       to another person.        The government need not prove the

24       defendant received or expected to receive anything of value

25       in return.


                                 PATRICIA A. KANESHIRO-MILLER, RMR, CRR
                                        OFFICIAL COURT REPORTER
                       UNITED STATES DISTRICT COURT FOR THE DISTRICT OF COLUMBIA
                                              202-354-3243
     Case 1:17-cr-00234-TNM Document 203 Filed 05/15/19 Page 73 of 152

                                                                                   535

 1                 To possess with the intent to distribute a controlled

 2       substance means to possess a detectable amount of controlled

 3       substance; two, to do so voluntarily and on purpose and not

 4       by mistake or accident; and three, when he did so, he

 5       intended to distribute, that is, transfer to another person

 6       the controlled substance.           The government need not prove that

 7       the defendant received or expected to receive anything of

 8       value in return.

 9                 The law makes cocaine base -- that is, crack

10       cocaine -- a controlled substance.               In order to decide

11       whether the materials were cocaine base, you may consider all

12       evidence that may help you, including exhibits, expert and

13       non-expert testimony, and stipulations of fact.

14                 The process in which you are to resolve the charges

15       is as follows:      If you find the defendant guilty of the

16       offense of conspiracy to distribute and possess with intent

17       to distribute a controlled substance as charged in the

18       indictment and you find that cocaine base, crack cocaine, was

19       involved in the conspiracy, you must then determine whether

20       the government proved that the quantity of cocaine base was

21       28 grams or more.

22                 In determining quantity, you must determine the total

23       weight of any mixture and substance that contains a

24       detectable amount of cocaine base.               It is the entire weight

25       of the mixture and substance that controls your


                                 PATRICIA A. KANESHIRO-MILLER, RMR, CRR
                                        OFFICIAL COURT REPORTER
                       UNITED STATES DISTRICT COURT FOR THE DISTRICT OF COLUMBIA
                                              202-354-3243
     Case 1:17-cr-00234-TNM Document 203 Filed 05/15/19 Page 74 of 152

                                                                                    536

 1       determination.

 2                 In making the determination of drug quantities for

 3       the defendant, you are instructed that a defendant is

 4       responsible for those drugs that he agreed would be

 5       distributed and/or possessed with intent to distribute and

 6       those drug amounts distributed and/or possessed with intent

 7       to distribute by other co-conspirators which the defendant

 8       reasonably could have foreseen would be distributed or

 9       possessed with the intent to distribute in furtherance of the

10       conspiracy.    In other words, the government is not required

11       to prove that the defendant personally distributed or

12       possessed with the intent to distribute 28 grams or more of

13       cocaine base.     A defendant is responsible for not only his

14       own actions but also for the actions of his co-conspirators

15       if those actions were known or reasonably foreseeable to the

16       defendant.    Thus, for example, you may count for purposes of

17       this element amounts of cocaine base sold by the defendant,

18       and amounts of cocaine base that the defendant could

19       reasonably foresee would be distributed and/or possessed with

20       the intent to distribute and sold by all of his

21       co-conspirators during the course of the conspiracy.                      In

22       calculating drug quantities, you may rely on direct as well

23       as circumstantial evidence, and you may rely on the testimony

24       of any witness on this issue.             The government is not required

25       to have seized or physically produced the controlled


                                 PATRICIA A. KANESHIRO-MILLER, RMR, CRR
                                        OFFICIAL COURT REPORTER
                       UNITED STATES DISTRICT COURT FOR THE DISTRICT OF COLUMBIA
                                              202-354-3243
     Case 1:17-cr-00234-TNM Document 203 Filed 05/15/19 Page 75 of 152

                                                                                    537

 1       substances.

 2                 You will be asked to complete a verdict form

 3       specifying whether the government has proven beyond a

 4       reasonable doubt that the defendant conspired to distribute

 5       and/or possessed with intent to distribute a certain quantity

 6       of cocaine base.       The verdict form also will ask you to

 7       decide whether the amount of cocaine base was, one, 28 grams

 8       or more of mixtures or substances containing a detectable

 9       amount of cocaine base.          Your decision regarding the quantity

10       of cocaine for which the defendant is responsible must be

11       unanimous.    Two, if you're unable to find unanimously that

12       the amount of cocaine base for which the defendant is

13       responsible is 28 grams or more, you should consider whether

14       the drug quantity as to the defendant was less than 28 grams

15       or more of mixtures and substances containing a detectable

16       amount of cocaine base.

17                 Orlando Bell is charged with possession of a

18       controlled substance with intent to distribute.                      I am going

19       to instruct you on the charge and also on the lesser included

20       offense of possession of a controlled substance.                      After I

21       give you the elements of these crimes, I will tell you in

22       what order that you should consider them.

23                 Defendant Bell is charged with possession of cocaine

24       base with the intent to distribute.                For your deliberations,

25       each count should be considered separately.                    However, the


                                 PATRICIA A. KANESHIRO-MILLER, RMR, CRR
                                        OFFICIAL COURT REPORTER
                       UNITED STATES DISTRICT COURT FOR THE DISTRICT OF COLUMBIA
                                              202-354-3243
     Case 1:17-cr-00234-TNM Document 203 Filed 05/15/19 Page 76 of 152

                                                                                   538

 1       elements are identical.          The elements of possession with

 2       intent to distribute a controlled substance, each of which

 3       the government must prove beyond a reasonable doubt, are

 4       that, one, on or about March 8, 2017, the defendant possessed

 5       a detectable amount of a controlled substance, in this case,

 6       cocaine base or cocaine.           Two, he did so voluntarily and on

 7       purpose, not by mistake or accident.                And three, when he did

 8       so, he intended to distribute, that is transfer, to another

 9       person the controlled substance.

10                 The government need not prove that that the defendant

11       received or expected to receive anything of value in return.

12                 The law makes cocaine base a controlled substance.

13       In order to decide whether the material was cocaine base, you

14       may consider all evidence that may help you, including

15       exhibits, expert and non-expert testimony, and the parties

16       stipulation of fact.         The government is not required to prove

17       that the defendant knew the precise type of controlled

18       substance that he possessed.             The government must prove

19       beyond a reasonable doubt, however, the defendant knew that

20       he possessed some type of controlled substance.

21                 The elements of possession of cocaine base, each of

22       which the government must prove beyond a reasonable doubt,

23       are:   One, on or about March 8, 2017, Orlando Bell possessed

24       a detectable amount of cocaine base.                Two, he did so

25       voluntarily and on purpose, not by mistake or accident.                    The


                                 PATRICIA A. KANESHIRO-MILLER, RMR, CRR
                                        OFFICIAL COURT REPORTER
                       UNITED STATES DISTRICT COURT FOR THE DISTRICT OF COLUMBIA
                                              202-354-3243
     Case 1:17-cr-00234-TNM Document 203 Filed 05/15/19 Page 77 of 152

                                                                                    539

 1       law makes cocaine base a controlled substance.                     In order to

 2       decide whether the material was cocaine base, you may

 3       consider all evidence that may help you, including exhibits,

 4       expert, and non-expert testimony.

 5                 Now I'm going to instruct you as to the order in

 6       which you should consider these offenses.                   You should

 7       consider first whether Orlando Bell is guilty of possession

 8       of a controlled substance with intent to distribute.                      If you

 9       find him guilty, do not go on to the other charge of

10       possession.    And if after making all reasonable efforts to

11       reach a verdict on possession of a controlled substance with

12       intent to distribute you are not able to do so, you are

13       allowed to consider the lesser included offense of simple

14       possession of a controlled substance.                 This order will be

15       reflected in the verdict form that I will be giving you.

16                 The indictment also charges Orlando Bell with

17       carrying a firearm during and in relation to a drug

18       trafficking crime, which is a violation of federal law.

19       Possession of a controlled substance with intent to

20       distribute cocaine base, which is alleged to have occurred on

21       March 8, 2017, is a drug trafficking crime.                    In order to find

22       Orlando Bell guilty of this offense, you must find that the

23       government proved each of the following two elements beyond a

24       reasonable doubt:       First, that Orlando Bell committed the

25       crime of possession with the intent to distribute controlled


                                 PATRICIA A. KANESHIRO-MILLER, RMR, CRR
                                        OFFICIAL COURT REPORTER
                       UNITED STATES DISTRICT COURT FOR THE DISTRICT OF COLUMBIA
                                              202-354-3243
     Case 1:17-cr-00234-TNM Document 203 Filed 05/15/19 Page 78 of 152

                                                                                   540

 1       substances in connection with the offense alleged to have

 2       occurred on March 8, 2017, as charged in the indictment; and

 3       second, that during and in relation to the commission of that

 4       crime, Orlando Bell knowingly used or carried a firearm.                    The

 5       phrase "uses or carries a firearm" means having a firearm or

 6       firearms available to assist or aid in the commission of the

 7       crime of possession with intent to distribute controlled

 8       substances.    "Use" means more than the mere possession of a

 9       firearm by a person who commits a crime.                  To establish use,

10       the government must show active employment of the firearm.

11       If the defendant did not either disclose or mention the

12       firearm or actively employ it, the defendant did not use the

13       firearm.    "Carry" means the defendant had the firearm on his

14       person or possessed the firearm.               Third, that the defendant

15       Orlando Bell used or carried the firearm during and in

16       relation to the crime of possession with intent to distribute

17       controlled substances.

18                  "During and in relation" means that the firearm must

19       have had some purpose or effect with respect to the crime of

20       possession with intent to distribute controlled substances.

21       The firearm must have at least facilitated or had the

22       potential for facilitating possession with the intent to

23       distribute controlled substances.

24                  In determining whether Orlando Bell used or carried a

25       firearm in relation to the possession with the intent to


                                 PATRICIA A. KANESHIRO-MILLER, RMR, CRR
                                        OFFICIAL COURT REPORTER
                       UNITED STATES DISTRICT COURT FOR THE DISTRICT OF COLUMBIA
                                              202-354-3243
     Case 1:17-cr-00234-TNM Document 203 Filed 05/15/19 Page 79 of 152

                                                                                      541

 1       distribute controlled substances, you may consider all of the

 2       factors received in evidence in the case, including the

 3       nature of the underlying crime, possession with intent to

 4       distribute controlled substances, how close Orlando Bell was

 5       to the firearm in question, the usefulness of the firearm to

 6       possession with intent to distribute controlled substances,

 7       and the circumstances surrounding the presence of the

 8       firearm.

 9                  The government is not required to show that Orlando

10       Bell actually displayed or fired the weapon.                    However, the

11       government must prove beyond a reasonable doubt that the

12       firearm was in Orlando Bell's possession or under his control

13       at the time that the crime of possession with intent to

14       distribute controlled substances was committed and that the

15       firearm facilitated or had the potential of facilitating the

16       possession with the intent to distribute controlled

17       substances.

18                  Possession means to have physical possession or to

19       otherwise exercise control over tangible property.                        A person

20       may possess property in either of two ways:                    First, the

21       person may have physical possession of it by holding it in

22       his or her hand or by carrying it in his or her body or

23       person.    This is called actual possession.                 Second, a person

24       may exercise control over property not in his physical

25       possession if that person has both the power and intent at a


                                 PATRICIA A. KANESHIRO-MILLER, RMR, CRR
                                        OFFICIAL COURT REPORTER
                       UNITED STATES DISTRICT COURT FOR THE DISTRICT OF COLUMBIA
                                              202-354-3243
     Case 1:17-cr-00234-TNM Document 203 Filed 05/15/19 Page 80 of 152

                                                                                    542

 1       given time to control the property.                This is called

 2       constructive possession.           In addition, the law recognizes the

 3       possibility that two or more individuals can jointly have

 4       property in their constructive possession.                   Two or more

 5       persons have property in their joint constructive possession

 6       when they each have the power and intent at a given time to

 7       control the property.

 8                 Mere presence near something or mere knowledge of

 9       location, however, is not enough to show possession.                      To

10       prove possession of cocaine or cocaine base against the

11       defendant in this case, the government must prove beyond a

12       reasonable doubt that he had either actual or constructive

13       possession of one or all of them.

14                 The verdict must represent the considered judgment of

15       each juror, and in order to return a verdict, each juror must

16       agree on the verdict.         In other words, your verdict must be

17       unanimous.

18                 You'll be provided with a verdict form for your use

19       when you have concluded your deliberations.                    The form is not

20       evidence in this case, and nothing in it should be taken to

21       suggest or convey any opinion by me as to what the verdict

22       should be.    Nothing in the form replaces the instructions of

23       law I have already given you, and nothing in it replaces or

24       modifies the instructions about the elements that the

25       government must prove beyond a reasonable doubt.                      That form


                                 PATRICIA A. KANESHIRO-MILLER, RMR, CRR
                                        OFFICIAL COURT REPORTER
                       UNITED STATES DISTRICT COURT FOR THE DISTRICT OF COLUMBIA
                                              202-354-3243
     Case 1:17-cr-00234-TNM Document 203 Filed 05/15/19 Page 81 of 152

                                                                                    543

 1       is meant only to assist you in recording your verdict.

 2                  During the course of this trial, a number of exhibits

 3       were admitted in evidence.            Sometimes only those parts of an

 4       exhibit that are relevant to your deliberations were

 5       admitted.    Where this has occurred, I have required the

 6       irrelevant parts of the statement to be blacked out or

 7       deleted.    Thus, as you examine the exhibits and you see or

 8       hear a statement where there appears to be omissions, you

 9       should consider only the portions that were admitted.                     You

10       should not guess as to what has been taken out.

11                  I will be sending into the jury room with you

12       exhibits that have been admitted into evidence except for the

13       weapons, ammunition, drugs, or other contraband.                      You may

14       examine any or all of them as you consider your verdicts.

15       Please keep in mind that exhibits that were only marked for

16       identification but were not admitted into evidence will not

17       be given to you to examine or consider in reaching your

18       verdicts.    You will have the transcript binders with you

19       during deliberations, but you're reminded that the

20       transcripts in the binders are not evidence, they're only an

21       aid to you in listening to the tapes.

22                  If you wish to examine the weapons, the ammunition,

23       drugs, or other contraband, please notify the clerk by a

24       written note, and the marshal will bring them to you.                     For

25       security purposes, the marshal will remain in the jury room


                                 PATRICIA A. KANESHIRO-MILLER, RMR, CRR
                                        OFFICIAL COURT REPORTER
                       UNITED STATES DISTRICT COURT FOR THE DISTRICT OF COLUMBIA
                                              202-354-3243
     Case 1:17-cr-00234-TNM Document 203 Filed 05/15/19 Page 82 of 152

                                                                                    544

 1       while each of you has the opportunity to examine this

 2       evidence.    You should not discuss the evidence or otherwise

 3       discuss the case amongst yourselves while the marshal is

 4       present in the jury room.           You may ask to examine this

 5       evidence as often as you find necessary.

 6                 When you return to the jury room, you should first

 7       select a foreperson to preside over your deliberations and be

 8       your spokesperson here in court.               There are no specific rules

 9       regarding how you should select the foreperson.                      That is up

10       to you.   However, as you go about the task, be mindful of

11       your mission to reach a fair and just verdict based on the

12       evidence.    Consider selecting a foreperson who will be able

13       to facilitate your discussions, who can help you organize the

14       evidence, who will encourage civility and mutual respect

15       among all of you, who will invite each juror to speak up

16       regarding his or her views about the evidence and who will

17       promote a full and fair consideration of that evidence.

18                 The question of possible punishment of the defendant

19       in the event of a conviction is not a concern of yours and

20       should not enter into or influence your deliberations in any

21       way.   The duty of imposing sentence in the event of a

22       conviction rests exclusively with me.                 Your verdict should be

23       based solely on the evidence in this case, and you should not

24       consider the matter of punishment at all.

25                 I would like to remind you that in some cases,


                                 PATRICIA A. KANESHIRO-MILLER, RMR, CRR
                                        OFFICIAL COURT REPORTER
                       UNITED STATES DISTRICT COURT FOR THE DISTRICT OF COLUMBIA
                                              202-354-3243
     Case 1:17-cr-00234-TNM Document 203 Filed 05/15/19 Page 83 of 152

                                                                                       545

 1       although not necessarily this one, there may be reports in

 2       the newspaper or on the radio, internet, or television

 3       concerning this case.         If there should be such media coverage

 4       in this case, you may be tempted to read it, listen to it, or

 5       watch it.    You must not read, listen to, or watch such

 6       reports because you must decide this case solely on the

 7       evidence presented in this courtroom.                 If any publicity about

 8       this trial inadvertently comes to your attention, do not

 9       discuss it with the other jurors or anyone else.                      Just let me

10       and my clerk know as soon after it happens as you can, and I

11       will then briefly discuss it with you.

12                 As you retire to the jury room to deliberate, I also

13       wish to remind you of an instruction that I gave you at the

14       beginning of the trial.          During deliberations, you may not

15       communicate with anyone not on the jury about this case.

16       This includes any electronic communications such as an e-mail

17       or text or blogging about the case.                In addition, you may not

18       conduct any independent investigation during deliberations.

19       This means you may not conduct any research in person or

20       electronically via the internet or in any other way.

21                 If it becomes necessary during your deliberations to

22       communicate with me, you may send a note by way of the

23       marshal signed by your foreperson or by any one or more

24       members of the jury.         No member of the jury should try to

25       communicate with me except by such a signed note.                         And I will


                                 PATRICIA A. KANESHIRO-MILLER, RMR, CRR
                                        OFFICIAL COURT REPORTER
                       UNITED STATES DISTRICT COURT FOR THE DISTRICT OF COLUMBIA
                                              202-354-3243
     Case 1:17-cr-00234-TNM Document 203 Filed 05/15/19 Page 84 of 152

                                                                                      546

 1       never communicate with any member of the jury on any matter

 2       concerning the merits of this case except in writing or

 3       orally here in open court.

 4                 Bear in mind, also, that you are never under any

 5       circumstances to reveal to any person -- not the clerk, the

 6       marshal or me -- how jurors are voting until after you have

 7       reached a unanimous verdict.             This means that you should

 8       never tell me in writing or in open court how the jury is

 9       divided on any matter; for example 6/6 or 7/5 or 11/1 or in

10       any other fashion whether the vote is for conviction or

11       acquittal or on any other issue in this case.

12                 With that, we will begin closing statements.

13                 Mr. Mohanty.

14                 MR. MOHANTY:       Thank you, Your Honor.

15                 May it please the Court, counsel, Mr. Bell, ladies

16       and gentlemen of the jury, good morning.

17                 Ladies and gentlemen, very simply, on March 8, 2017,

18       after Mr. Bell called Mr. Holroyd and said he wanted to --

19       after Agent Bullington saw what he thought was a meeting

20       between those two men, Park Police officers stopped Mr. Bell

21       in his car.    Mr. Bell was the only one in the car.                      And in

22       his pocket, they found Government Exhibit 222, a loaded

23       .25 caliber handgun.         In his back pocket, along with an extra

24       magazine, extra ammunition, they found Government

25       Exhibit 223, over $400 in cash.              They found eight cellphones


                                 PATRICIA A. KANESHIRO-MILLER, RMR, CRR
                                        OFFICIAL COURT REPORTER
                       UNITED STATES DISTRICT COURT FOR THE DISTRICT OF COLUMBIA
                                              202-354-3243
     Case 1:17-cr-00234-TNM Document 203 Filed 05/15/19 Page 85 of 152

                                                                                   547

 1       in the car, one of which was the cellphone that Mr. Bell had

 2       used to call Mr. Holroyd.

 3                 Back at the station, as you heard from the police

 4       officers -- Officer Keness, Officer LaGrossa -- from his

 5       body, they found Government Exhibit 221, two eight balls of

 6       crack cocaine.

 7                 Ladies and gentlemen, we have proven to you beyond a

 8       reasonable doubt that the defendant is guilty.                     He is guilty

 9       of each and every count in the indictment.                   He is guilty of

10       conspiracy, conspiracy to distribute and possess with intent

11       to distribute cocaine, in particular, 28 grams or more of

12       crack cocaine.      He is guilty of possession with intent to

13       distribute that crack cocaine, and he is guilty of carrying a

14       firearm in furtherance of that crime.

15                 Now, you will know he is guilty when you consider all

16       of the evidence in this case, you follow the instructions

17       that Judge McFadden gave to you, and you use your common

18       sense in evaluating that evidence.

19                 I'm going to go through the instructions that Judge

20       McFadden just gave you in a shorthand fashion, but please

21       make sure you follow the Judge's instructions.

22                 I'm going to start with the firearms count and work

23       backwards.    To prove he is guilty of a firearms charge, all

24       we need to show is that he possessed the firearm and that he

25       did so in furtherance of the drug trafficking crime, in


                                 PATRICIA A. KANESHIRO-MILLER, RMR, CRR
                                        OFFICIAL COURT REPORTER
                       UNITED STATES DISTRICT COURT FOR THE DISTRICT OF COLUMBIA
                                              202-354-3243
     Case 1:17-cr-00234-TNM Document 203 Filed 05/15/19 Page 86 of 152

                                                                                      548

 1       particular, possession with intent to distribute crack

 2       cocaine on March 8, 2017.           That's it.        And there is no

 3       question that he possessed it, right?                 It's in his front

 4       pocket.   You heard that from Officer Keness.                   And in his back

 5       pocket, he had extra ammunition, and he had money, and on him

 6       he had the drugs.

 7                 Now, it's pretty commonsensical, but you heard it

 8       directly from Sergeant Cardinal:               Why would a drug dealer

 9       carry a gun?     To protect the drugs, to protect the money.                       It

10       is that simple.

11                 Now, Mr. Davis says, you know, it is a small gun, and

12       I suppose that's right.          I suppose that Government

13       Exhibit 22, this .25 caliber handgun is a small gun.                       It is

14       smaller than the one he had on December 7, 2017, when he got

15       arrested.    Isn't that the point?             He wanted a small gun that

16       he could easily conceal in his pocket, right?                     And he wanted

17       a gun -- certainly a .25 caliber gun would do the job -- of

18       protecting his drugs, protecting his money.

19                 He had a permit for it, Mr. Davis says.                     And that's

20       true.   He had a permit to carry a gun in Virginia.                       He didn't

21       have a permit to carry a gun in D.C.                And no one has a permit

22       to carry a gun in furtherance of drug trafficking.                        You know

23       that.

24                 Now, the second charge, the possession with the

25       intent to distribute crack cocaine, again that relates to the


                                 PATRICIA A. KANESHIRO-MILLER, RMR, CRR
                                        OFFICIAL COURT REPORTER
                       UNITED STATES DISTRICT COURT FOR THE DISTRICT OF COLUMBIA
                                              202-354-3243
     Case 1:17-cr-00234-TNM Document 203 Filed 05/15/19 Page 87 of 152

                                                                                   549

 1       March 8th offense.        Again, there is no question that he

 2       possessed it, right?         You know where these drugs were found,

 3       right?   Back at the station, right off of his body.

 4                 There is no question that it is crack cocaine.                   The

 5       stipulation that you heard Mr. Rosenberg read makes that

 6       clear.   This is crack cocaine.             He possessed it.

 7                 The only question is did he intend to distribute it.

 8       That's the only question.           And there is no doubt that he did

 9       that.    To show that, let's start with the defendant's own

10       words.

11                 Government Exhibit 201 are the text messages from the

12       cellphone that he had when he was arrested on December 7,

13       2017.    Now, we haven't looked at these in close detail, but

14       we will in a moment.         But when you're looking at this exhibit

15       back in the jury room, I want you to remember something:                    The

16       incoming messages from people sending text messages to him,

17       unless those were from Lorenzo Moore who took the witness

18       stand and told you what he meant in those text messages, the

19       other text messages, the incoming ones, are just there to

20       show you context for what the defendant himself said in

21       response to help you explain what he meant.

22                 So let's take a look at that first one, line 70, a

23       message sent on October 27th, 2017 by the defendant.

24       Outgoing.    "I heard you wear the wire."                In response, "Stop

25       texting my phone."        Ladies and gentlemen, I prefer not to


                                 PATRICIA A. KANESHIRO-MILLER, RMR, CRR
                                        OFFICIAL COURT REPORTER
                       UNITED STATES DISTRICT COURT FOR THE DISTRICT OF COLUMBIA
                                              202-354-3243
     Case 1:17-cr-00234-TNM Document 203 Filed 05/15/19 Page 88 of 152

                                                                                       550

 1       curse in open court, but you can read.                 "F'in' snitch.         Can't

 2       wait till your B ass is gone.             Stop snitching."

 3                 Does anybody need me to explain that that means?

 4       Does anybody need me to tell you what wearing a wire means?

 5       If you have forgotten, remember what Detective Quigley told

 6       you, what she wears when she does controlled purchases.

 7                 This is line 80.         A call, a text message exchange on

 8       10/28/2017.    The incoming message reads, "Yo, I'm going to

 9       need another one."        Mr. Bell responds with basically

10       gibberish.

11                 The next message, again the incoming call, "One of

12       them bags was all F'in' powder with a few chunks.                         I told you

13       I didn't want that" blank.            "Gotta get a new bag.               You can

14       keep those.    Weight is the same.             Gotta make this right."

15                 What does Mr. Bell say in response?                   "I'll straight

16       it out, but you got to straight me out too.                    Straight me out.

17       I'll throw you one for free."

18                 Next message, line 58.            "I'mma handle mine.             But that

19       joint was for the" blank.           "She ain't taking it plus it don't

20       weigh no 2 grams.       Gotta fix this bro."

21                 Mr. Bell says, "That's the right weight, I checked

22       it.   That's for sure."

23                 Again, it's pretty obvious what they're talking

24       about, right?     Pretty obvious what his intent is with the

25       drugs that he has.


                                 PATRICIA A. KANESHIRO-MILLER, RMR, CRR
                                        OFFICIAL COURT REPORTER
                       UNITED STATES DISTRICT COURT FOR THE DISTRICT OF COLUMBIA
                                              202-354-3243
     Case 1:17-cr-00234-TNM Document 203 Filed 05/15/19 Page 89 of 152

                                                                                     551

 1                  Line 102, on October 29, 2017, Mr. Bell says,

 2       "Everything I gave you was real but you fake out a whole jig

 3       on me.   I think you taking me for a" blank.

 4                  There's an incoming message.              "Orlando, give me a

 5       call.    I need you."

 6                  Any doubt that that's his phone?

 7                  Another incoming message.             "Yo, I'mma need another.

 8       They got 250."      It goes on.        "The little ones aren't halfs."

 9       Again, clearly, they're talking about drugs, right?

10                  Mr. Bell, "I found 20 on the ground.                  So check for

11       the other 20."

12                  Mr. Bell, on November 1, 2017, a message to Lorenzo

13       Moore, who told you that was his phone number, 607-8289,

14       "They ain't like this one."            And Mr. Moore said, "I got that

15       one from Foots."       Again, that's the nickname for Wayne

16       Holroyd.    "I should be straight today."

17                  Mr. Bell apparently wasn't happy with the quality.

18       "I only get two at most from Foots.                Usually one."

19                  Mr. Moore:      "Didn't know.         I won't get any more from

20       him.    If I don't get it, I'll just tell you."

21                  Government Exhibit 200, this is the screen shot that

22       was on that phone that Mr. Bell had in his possession, the

23       same phone number that he used to call Mr. Holroyd.                       Again,

24       this is just a screen shoot of the text that you saw earlier.

25       But it is clear that they're talking about dealing,


                                 PATRICIA A. KANESHIRO-MILLER, RMR, CRR
                                        OFFICIAL COURT REPORTER
                       UNITED STATES DISTRICT COURT FOR THE DISTRICT OF COLUMBIA
                                              202-354-3243
     Case 1:17-cr-00234-TNM Document 203 Filed 05/15/19 Page 90 of 152

                                                                                      552

 1       trafficking crack cocaine.            You would know that using your

 2       common sense if I showed this to you out on the street

 3       without any court reporters around, without the judge around.

 4       Everybody would know that.

 5                 So what else?        What else shows his intent?

 6                 Remember what Sergeant Cardinal told you.                       Remember,

 7       he has had 12 years, 12 years investigating narcotics cases.

 8       What did he tell you?         An eight ball is about 3 and a half

 9       grams crack cocaine.         You can buy one in D.C. for about $150.

10       You can break it down into dime bags, and the profit you

11       would get would be about $550.              So those two eight balls that

12       he had on March 8, that is $1,100 in profit sitting on his

13       back.   That shows you his intent.

14                 Remember I asked Mr. Cardinal, I asked Sergeant

15       Cardinal, "Where would a drug dealer hide his drugs?"                        He got

16       pretty graphic about it.           I'm going to keep it PG.               What he

17       said, the way I would say it to my children is:                      They would

18       keep them in their private areas.

19                 Where did they find the drugs?                Again, you heard

20       Officer LaGrossa testify.           Where did they find these drugs?

21       Just where a drug dealer would keep them.

22                 What else?       You heard just today from Detective

23       O'Neal from Prince William County.               He told you how they had

24       an informant, in his words, a snitch, wear a wire and buy

25       drugs from him twice in Prince William County.                     Excuse me.


                                 PATRICIA A. KANESHIRO-MILLER, RMR, CRR
                                        OFFICIAL COURT REPORTER
                       UNITED STATES DISTRICT COURT FOR THE DISTRICT OF COLUMBIA
                                              202-354-3243
     Case 1:17-cr-00234-TNM Document 203 Filed 05/15/19 Page 91 of 152

                                                                                      553

 1       In Manassas, Virginia.          That shows his intent.

 2                  There is more evidence, right?               And that evidence

 3       starts to spill over into the conspiracy count.                      As the Judge

 4       instructed you, a conspiracy is simply an agreement, an

 5       agreement to commit a crime.             It doesn't have to be a formal

 6       written document.       It doesn't even have to be an oral

 7       agreement where people sit down and discuss it fully.                       All it

 8       is is a common understanding to take action for a common

 9       purpose.    Here the common purpose is simple, to sell drugs to

10       make money.

11                  How does it work?         Mr. Holroyd makes money when he

12       sells it to Mr. Bell.         So does Mr. Moore.            Mr. Bell makes

13       money when he sells the drugs to people in Manassas,

14       Virginia.    It is that simple.

15                  What else do they do?           They look out for each other.

16       You heard Mr. Moore tell you, after Mr. Bell got arrested,

17       after he got released on bond, he called Mr. Moore, and he

18       said, "I got picked up.          You should get rid of your phone."

19       And that's just what Mr. Moore did.                That shows a conspiracy.

20                  Now, as you can guess, a conspiracy usually is a

21       secret agreement.       Right?      Not many conspiracies are done out

22       in the open, not many successful conspiracies.                     Because of

23       that, we brought Lorenzo Moore into the courtroom.                        Somebody

24       with inside information who is part of the conspiracy or

25       knows about it and can tell you what those calls meant, can


                                 PATRICIA A. KANESHIRO-MILLER, RMR, CRR
                                        OFFICIAL COURT REPORTER
                       UNITED STATES DISTRICT COURT FOR THE DISTRICT OF COLUMBIA
                                              202-354-3243
     Case 1:17-cr-00234-TNM Document 203 Filed 05/15/19 Page 92 of 152

                                                                                      554

 1       tell you that his name in that phone was listed as JoJo.                       And

 2       what did he tell you?         He told you that he sold crack cocaine

 3       in what he called $100 blocks to the defendant.                      He said a

 4       hundred block is about 3 grams of crack cocaine.                      And he

 5       said, I sold him 5 or 10 $100 blocks about 20 times.                       So you

 6       can see it is real easy to get to an agreement that makes him

 7       responsible for more than 28 grams of crack cocaine just on

 8       Mr. Moore's testimony.

 9                 Now, the Judge instructed you that you should treat

10       Mr. Moore's testimony carefully, and you should.                      You should.

11       Because he has an interest in this case.                  No apology about

12       that.   But you saw him testify.             Did he seem evasive to you?

13       Did he admit I think on the very first question from

14       Mr. Rosenberg I'm a drug dealer?               Not only that, he told you

15       how to make crack.        Right?      You mix the baking soda, you mix

16       it with the powder cocaine, a little water, you microwave it

17       for 30 seconds.      And he told you what he did.                 He didn't

18       minimize.

19                 Remember, he pled guilty to a sentence which is

20       punishable by life imprisonment.               I'm not going to sentence

21       Mr. Moore.    Mr. Rosenberg isn't going to sentence Mr. Moore.

22       Judge McFadden will.         And when he was on that witness stand

23       in front of the Judge that will sentence him, did he minimize

24       what he did?     No.    In fact, he made it very clear.                   He's the

25       one that sold those drugs to the defendant, so the defendant


                                 PATRICIA A. KANESHIRO-MILLER, RMR, CRR
                                        OFFICIAL COURT REPORTER
                       UNITED STATES DISTRICT COURT FOR THE DISTRICT OF COLUMBIA
                                              202-354-3243
     Case 1:17-cr-00234-TNM Document 203 Filed 05/15/19 Page 93 of 152

                                                                                     555

 1       could resell them.

 2                 Now, finally, the wiretap, ladies and gentlemen.                        And

 3       I'm going to be frank about this.               When we played the calls

 4       for you, it was extremely difficult to hear, right?                       It was

 5       really hard to hear through the PA system.                   There is a quick

 6       fix to that.     When you go back to the jury room, you'll have

 7       a clean computer, you will have a disk with the calls, and

 8       you can play the calls for yourselves with those speakers.                         I

 9       hope that will be a lot easier for you to understand.

10                 And when you do that, this is what you'll see:

11       Government Exhibit 2, a call on January 8th.                    And I will be

12       clear with you about this.            There are a lot of calls, but

13       that doesn't necessarily mean there's a lot of deals because

14       a lot of the calls are just them trying to get together,

15       Mr. Holroyd and Mr. Bell.           Where are you?          What color car are

16       you in?   So focus on the deals, not the number of calls.

17       Government Exhibit 2, a call on January 8th, the defendant

18       tells Mr. Holroyd he wants to see him about one of those

19       things.

20                 Government Exhibit 6, call on January 30, 2017.

21       Defendant asked for pretty much the same as last time, one.

22                 Government Exhibit 10, a call on March 8th.

23       Defendant says, two, all right?              Again, that's the day that

24       he gets stopped and they get those two eight balls from him.

25                 Government Exhibit 13, a call on March 19th.                     The


                                 PATRICIA A. KANESHIRO-MILLER, RMR, CRR
                                        OFFICIAL COURT REPORTER
                       UNITED STATES DISTRICT COURT FOR THE DISTRICT OF COLUMBIA
                                              202-354-3243
     Case 1:17-cr-00234-TNM Document 203 Filed 05/15/19 Page 94 of 152

                                                                                      556

 1       defendant says, the same thing as last time.                    He says he

 2       doesn't want to talk too much on the phone.                    Mr. Holroyd

 3       confirms that he wants two.

 4                  Government Exhibit 15, a call on March 24th.                     The

 5       defendant says, same old thing.

 6                  Government Exhibit 17, call on April 1.                    The

 7       defendant says, same old, same old.

 8                  Remember that an eight ball is 3.5 grams.                      By my

 9       math, those calls alone show that the defendant was agreeing

10       to get 10 eight balls of crack cocaine from Mr. Holroyd.                          He

11       got two on March 8th, two on March 19th, two on March 24th,

12       two on April 1.      And on the other calls in January, he got 1.

13       10 times 3.5, 35 grams.          Real easy to get above 28 just on

14       what he did alone.

15                  Again, remember, they all made money.                   That's their

16       partnership in crime, making money off of selling that crack

17       cocaine.

18                  Now, ladies and gentlemen, Mr. Rosenberg and I are

19       not going to ask you to believe that Mr. Bell is the largest

20       drug dealer in the city.           We're not going to ask you to

21       believe that he is the most notorious drug dealer in the

22       city.   That's not what we're here to say.                  We're here to ask

23       on behalf of the United States simply this:                    You follow the

24       law as Judge McFadden has instructed you.                   You use your

25       common sense to evaluate that evidence.                  And we simply ask


                                 PATRICIA A. KANESHIRO-MILLER, RMR, CRR
                                        OFFICIAL COURT REPORTER
                       UNITED STATES DISTRICT COURT FOR THE DISTRICT OF COLUMBIA
                                              202-354-3243
     Case 1:17-cr-00234-TNM Document 203 Filed 05/15/19 Page 95 of 152

                                                                                   557

 1       that you hold him responsible for what he did.

 2                 Thank you.

 3                 THE COURT:       Thank you, Mr. Mohanty.

 4                 Why don't we take our lunch break now.

 5                 Ladies and gentlemen, the case is almost to you but

 6       not quite.    So the same instructions we have discussed before

 7       remain.   Please come back at 1:45, and we will conclude with

 8       the arguments of counsel, and then you will get the case to

 9       deliberate on.

10                 So see you at 1:45.

11                 Thank you.

12                 (Jury not present)

13                 THE COURT:       You all might have seen there were a

14       couple of places in there where heroin was still in the

15       instructions that I just read past.                So we'll take that out

16       for the copies that go back to the jury.

17                 Anything before we break for lunch?

18                 All right.       See you folks at 1:45.

19                 (Luncheon recess taken)

20

21

22

23

24

25


                                 PATRICIA A. KANESHIRO-MILLER, RMR, CRR
                                        OFFICIAL COURT REPORTER
                       UNITED STATES DISTRICT COURT FOR THE DISTRICT OF COLUMBIA
                                              202-354-3243
     Case 1:17-cr-00234-TNM Document 203 Filed 05/15/19 Page 96 of 152

                                                                                   558

 1                                    AFTERNOON SESSION

 2                                       (1:50 p.m.)

 3                 (Jury present)

 4                 THE COURT:       Welcome back, ladies and gentlemen.              You

 5       may be seated.

 6                 We're ready to hear from the defense.

 7                 Mr. Davis.

 8                 MR. DAVIS:       Thank you, Your Honor.             Counsel.    Good

 9       afternoon, ladies and gentlemen.

10                 Thank you for being patient.               We tried to move the

11       case in an efficient manner.             You were spared a number of

12       chemists' testifying that they performed tests on substances.

13       We just like to kind of move things along.

14                 Before I start, though, I would like to just touch on

15       a couple of things that Mr. Mohanty was referring to.

16                 First of all, in Virginia, you are allowed to carry a

17       weapon if you have a permit.             It is called a concealed weapon

18       permit.   The gun on March 8th of 2017 that was on Mr. Bell,

19       Mr. Bell had a gun on him when he was arrested in December of

20       2017 in Virginia.       Now, we may not all agree with the laws in

21       different states, but those are the laws, and he carried a

22       gun, as many do in Virginia.             He may not be as sophisticated

23       or as clever as some others because apparently he didn't

24       realize that he couldn't carry it in the District of

25       Columbia, but that doesn't add anything to the proof of


                                 PATRICIA A. KANESHIRO-MILLER, RMR, CRR
                                        OFFICIAL COURT REPORTER
                       UNITED STATES DISTRICT COURT FOR THE DISTRICT OF COLUMBIA
                                              202-354-3243
     Case 1:17-cr-00234-TNM Document 203 Filed 05/15/19 Page 97 of 152

                                                                                   559

 1       whether he was using that weapon during and in relation to a

 2       narcotics offense.

 3                 The text messages, the text messages were coming from

 4       a number of people.        If you look at those closely, you're

 5       going to realize that you don't even know who the other

 6       people are on the other end.             The only person that you know

 7       is on the other end for certain is JoJo.                  And the only one

 8       that told you he was JoJo was Mr. Moore, which we submit is

 9       not a credible witness.          So you don't even know who is on the

10       other end.    More importantly, you don't know who is on the

11       outgoing end.     You didn't hear any testimony that Mr. Bell

12       was sending these text messages out.                You just didn't hear

13       it.

14                 Now, Mr. Mohanty referred to a "Mr. Bell responds,"

15       but you didn't hear that.           You didn't hear that.

16                 And if you actually listen -- you don't have to, but

17       it is in evidence -- if you actually listen to Mr. Moore's

18       interview when the FBI picked him up in January of 2018, he

19       points out that, well, you've got those text messages, but,

20       you know, you don't know who did them.                 And that's true.     You

21       don't know who did them.           You have to take that extra leap,

22       and you have to assume it is someone, but you have no

23       evidence of it.      Much less on the other end.

24                 There is a reference to "Orlando" in those text

25       messages.    There is one reference to "Orlando," and that one


                                 PATRICIA A. KANESHIRO-MILLER, RMR, CRR
                                        OFFICIAL COURT REPORTER
                       UNITED STATES DISTRICT COURT FOR THE DISTRICT OF COLUMBIA
                                              202-354-3243
     Case 1:17-cr-00234-TNM Document 203 Filed 05/15/19 Page 98 of 152

                                                                                    560

 1       reference to "Orlando" is non-drug-related.                    It was from some

 2       lady, and it was non-drug-related.

 3                 The government has a burden here, they have the

 4       burden of proof.       The defense has no obligation to present

 5       one shred of evidence.          They bring a case.           It is their

 6       burden to establish each and every fact beyond a reasonable

 7       doubt.   And that is a very heavy burden.                 And for that

 8       reason, after I sit down, the government is going to stand

 9       back up -- probably Mr. Mohanty or perhaps Mr. Rosenberg --

10       and they're going to be able to address everything that I'm

11       talking to you about now, and the reason they get to do that

12       is because they have that burden, and it balances things a

13       little, but I can't get back up and respond, so I ask all of

14       you to please respond for me.

15                 The charges in this case, Mr. Bell is charged with

16       being involved in a conspiracy to distribute and possess with

17       intent to distribute cocaine base greater than or equal to 28

18       grams.   Well, when we tell you that it is greater than or

19       equal to 28 grams, everybody knows that is a trip switch for

20       some purpose, because you have to find beyond a reasonable

21       doubt that he, one, was engaged in a conspiracy; and two,

22       that the quantity of drugs that he is to be held accountable

23       for -- and I'm not sidetracking the government's Pinkerton

24       theory about how he is responsible for others' actions that

25       are reasonably foreseeable to him -- but that trip switch has


                                 PATRICIA A. KANESHIRO-MILLER, RMR, CRR
                                        OFFICIAL COURT REPORTER
                       UNITED STATES DISTRICT COURT FOR THE DISTRICT OF COLUMBIA
                                              202-354-3243
     Case 1:17-cr-00234-TNM Document 203 Filed 05/15/19 Page 99 of 152

                                                                                      561

 1       to be met for him.        This is important when you look at the

 2       evidence in this case.

 3                  So what do we have here for a conspiracy?                      Does

 4       conspiracy mean, if someone sells me drugs, I'm a member of a

 5       conspiracy?    No.     That isn't what it is.             Otherwise,

 6       everybody who bought drugs from somebody would be a member of

 7       a conspiracy.     So you really have to keep this

 8       partnership-in-crime business in perspective.

 9                  Lorenzo Moore, Steven Anderson, Crevonte Johnson.

10       Remember Crevonte Johnson when Mr. Holroyd was selling ounces

11       of crack cocaine to Detective Quigley?                 These are guys from

12       the area.    These are guys from the area where this case

13       evolved.    And as the FBI agent, the case agent told you, the

14       reason this case came about is there were murders in the

15       area.   That is how all drug cases end up in federal court.

16       Look at this.     We don't have tractor trailers full of

17       cocaine.    We don't have crates on ships being shipped up from

18       South America.      We don't have submarines being pulled behind

19       boats here.    We have got nickel and dime crack.                    It comes

20       here because there were homicides, unsolved homicides.                           You

21       bring them into federal court, and you convict them on the

22       drugs or you convict them on the murder, but in the end it

23       doesn't matter.      That's why they bring them into federal

24       court, and that's why we're here.

25                  MR. MOHANTY:      Objection.


                                 PATRICIA A. KANESHIRO-MILLER, RMR, CRR
                                        OFFICIAL COURT REPORTER
                       UNITED STATES DISTRICT COURT FOR THE DISTRICT OF COLUMBIA
                                              202-354-3243
     Case 1:17-cr-00234-TNM Document 203 Filed 05/15/19 Page 100 of 152

                                                                                        562

 1                   THE COURT:      Sustained.

 2                   Move on, Mr. Davis.

 3                   MR. DAVIS:      Lorenzo Moore, Steven Anderson, Wayne

 4        Holroyd, Crevonte Johnson.            They share customers.               They share

 5        sources.    They sell together.           Crevonte Johnson is with

 6        Holroyd.    Holroyd is with Steven Anderson on occasion.                      They

 7        have been selling drugs for decades.                The testimony was

 8        Mr. Holroyd has been selling them for 25 years.                      Mr. Moore

 9        told you that he has been selling them for nine years.                        And

10        if you look at -- if you reflect back on the testimony, nine

11        years takes him back to about when he got out of jail for his

12        parole violation.       So when the United States talks about how

13        he came in, how truthful and honest he was, when we get going

14        here, I would like you to realize that all the truthful and

15        honest stuff he told you, he didn't get charged with.                        He

16        didn't get charged with any of it.               Mr. Moore is a pretty

17        clever man.

18                   And if you watch this video at the conclusion, you

19        will see just how clever he is.              They cooked together, they

20        cooked cocaine into crack together.                Search warrants were

21        executed at their houses.           When they executed search warrants

22        at their houses, they find packaging material, they find

23        tally sheets, scales, they find implements of a narcotics

24        distribution for all of them.             Of course, they're in a

25        conspiracy.    It is very clear.            We haven't even finished the


                                  PATRICIA A. KANESHIRO-MILLER, RMR, CRR
                                         OFFICIAL COURT REPORTER
                        UNITED STATES DISTRICT COURT FOR THE DISTRICT OF COLUMBIA
                                               202-354-3243
     Case 1:17-cr-00234-TNM Document 203 Filed 05/15/19 Page 101 of 152

                                                                                      563

 1        list, and you already know that they're in a conspiracy

 2        together.

 3                 And the wire affidavits, according to the case agent,

 4        all of those individuals are mentioned by name.                     What about

 5        Mr. Bell?   He is not even in there.              As a matter of fact, the

 6        investigation is going on for over a year, and Mr. Bell isn't

 7        even a known presence until March 8th of 2017.                    The

 8        investigation had been going on for well over a year.

 9                 All those men that I was talking about a few moments

10        ago, that's their workplace, that's where they work.                     They

11        don't have jobs.      That's where they work, in that area.

12                 Mr. Bell doesn't work in that area.                   He's not a part

13        of this group.     And there is no evidence to put him in as a

14        part of this group.       There is no evidence that he's involved

15        in a partnership of crime with anyone.

16                 Customers.       Look at the quantities we're talking

17        about as far as Mr. Bell is concerned.                6 grams of crack

18        cocaine is alleged to have been recovered from him on

19        March 8th of 2017.       If you look at the calls and if you

20        assume -- which you have to, because there is no

21        surveillance, there is no anything to back up -- the next

22        time he talks to Mr. Holroyd on the phone, which I think was

23        March 19th, that's about 11 days.              6 grams is a half a gram a

24        day over that 11-day period before he goes back.                     What

25        evidence do you have before you that that man was


                                 PATRICIA A. KANESHIRO-MILLER, RMR, CRR
                                        OFFICIAL COURT REPORTER
                       UNITED STATES DISTRICT COURT FOR THE DISTRICT OF COLUMBIA
                                              202-354-3243
     Case 1:17-cr-00234-TNM Document 203 Filed 05/15/19 Page 102 of 152

                                                                                       564

 1        distributing?     First of all, if you accept the fact that he

 2        possessed it, what evidence do you have that he was selling

 3        it?    And there is none.        There is absolutely none.

 4                  In Virginia, which is really interesting, Virginia,

 5        you got less than 2 grams of crack cocaine.                    Ladies and

 6        gentlemen, this could go up in smoke in 5 minutes.                        What's

 7        going on here?      Did you even -- now, I want to put this into

 8        perspective.     I could have subpoenaed that informant as

 9        easily as the government could have brought him in, the one

10        that purchased this, the one that you didn't hear from from

11        the witness stand.        But I ask you:         Who has the burden of

12        proof here?

13                  What about this man?           What do we know about him?                We

14        know nothing.     Absolutely nothing.            You don't even know why

15        he was doing this.

16                  You heard he was searched.              Was he searched?          How

17        well was he searched?         Who searched him?           Was he in the sight

18        of this detective from the county?               No.     Was there any

19        evidence that this was obtained from the men who were

20        involved in a conspiracy here?              Is there any evidence of

21        that?   Is there any evidence that he handled this?

22                  Now, you don't always have to have fingerprints and

23        DNA.    But you know, when you don't have the person that

24        bought it and they're saying that he got it from someone and

25        you don't have it happening in front of anyone, perhaps you


                                  PATRICIA A. KANESHIRO-MILLER, RMR, CRR
                                         OFFICIAL COURT REPORTER
                        UNITED STATES DISTRICT COURT FOR THE DISTRICT OF COLUMBIA
                                               202-354-3243
     Case 1:17-cr-00234-TNM Document 203 Filed 05/15/19 Page 103 of 152

                                                                                      565

 1        might want some forensic evidence to establish that.                     And

 2        it's plastic.    And there's several little packs, which means

 3        each little pack would hold a print.               You can't get the rock

 4        in there without touching it.

 5                  We submit to you that that is a half case in

 6        Virginia.   Number one, he was never charged in Virginia.

 7        Number two, he wasn't charged with substantive acts of that

 8        here.   Well, he couldn't -- strike that.                He wasn't charged

 9        in Virginia for that.        We don't even know why.              We know

10        nothing about the person that engaged in the transaction with

11        him.    The tapes are almost useless.             I guess you

12        could -- they could be interpreted in two or three different

13        ways, but they don't really add much to what's going on here.

14        But the big point is:        Where did it come from?

15                  Without proof of packaging, without proof of

16        redistributing during the time period -- and keep in mind,

17        we're talking January, February, and March -- without

18        evidence that he was engaged in distributing, how does he get

19        found guilty of conspiracy to possess with intent to

20        distribute much less that he is not a part of that group,

21        much less that it doesn't add up to 28 grams.

22                  And the United States told you that you can listen to

23        the calls and you can add it up.              You can.      But how do you

24        know that that is what happened?              That's a pretty big leap.

25        And that's where the proof beyond a reasonable doubt comes


                                 PATRICIA A. KANESHIRO-MILLER, RMR, CRR
                                        OFFICIAL COURT REPORTER
                       UNITED STATES DISTRICT COURT FOR THE DISTRICT OF COLUMBIA
                                              202-354-3243
     Case 1:17-cr-00234-TNM Document 203 Filed 05/15/19 Page 104 of 152

                                                                                        566

 1        in.   If there is any question in your mind how serious this

 2        is, look it, I mean this is a scary place to be now, it is

 3        serious.    The United States takes it seriously, and I can

 4        guarantee you that we take it serious over here.

 5                   There's nothing to indicate that he had an agreement

 6        with these men.      He's not a part of them.               He's not tied up

 7        with them.    There is absolutely nothing to establish that

 8        anything was foreseeable from his perspective as to what

 9        these men were doing.         How would he know?            What evidence were

10        you presented that he had inside information on what these

11        men were doing?      He is not even a part of the neighborhood.

12        There is absolutely nothing to establish that he knew

13        anything of what they were doing.

14                   There are no scales at Mr. Bell's house.                       And the

15        bigger question is:        Why did no one even bother to search his

16        house?   Think about it.         On both occasions.            I mean he is

17        pulled over in March, and then he is arrested in December.

18        Why didn't anybody even bother to get a search warrant?

19                   I think Mr. Moore -- one of the things we would agree

20        must be accurate is that he was a non-issue here when he got

21        arrested.    If you listen to the tape of his interview -- and

22        it is long -- but if you listen to it, he doesn't mention

23        Bell.    He pleads guilty 5 months later.                His plea agreement

24        doesn't mention Bell.         You know when he starts mentioning

25        Bell?    A month ago, maybe two.            After everybody is out of the


                                  PATRICIA A. KANESHIRO-MILLER, RMR, CRR
                                         OFFICIAL COURT REPORTER
                        UNITED STATES DISTRICT COURT FOR THE DISTRICT OF COLUMBIA
                                               202-354-3243
     Case 1:17-cr-00234-TNM Document 203 Filed 05/15/19 Page 105 of 152

                                                                                      567

 1        picture or close to when everyone is out of the picture,

 2        that's when he starts mentioning Bell.                Recall?       "I seen him

 3        once or twice.     That's what I told him."              Then when

 4        Mr. Holroyd got out of the picture, then all the other stuff

 5        comes up.   And does he have an interest?                We think so.

 6        Anyone would.

 7                  Again, just because he bought a usable amount of

 8        drugs from Mr. Holroyd on March 8th, it does not ipso facto

 9        mean that he is conspiring with these men in a partnership in

10        crime.    He is not in a partnership of crime with anyone.                    And

11        they haven't proved it, and they couldn't prove it because he

12        isn't.

13                  The March 8th stop.          If you credit the testimony of

14        the Park Police, he had 6.2 grams of crack on him.                       Again,

15        between March 8th and March 19th, 11 days, if he used a half

16        a gram a day, that would have exhausted that 6 grams.                      And

17        that is the only amount of drugs that came up during those

18        three months when they were monitoring those calls.                      And you

19        just don't know.      You have to assume that he did other

20        things.   You have to assume it.            That's the one time that

21        surveillance was utilized as far as Mr. Bell was concerned.

22                  Are you beginning to get the picture about Mr. Bell

23        as he fits into this case?           He is a non-entity.            He is not a

24        target.   He shouldn't be here.            He is collateral damage.           He

25        shouldn't be here.


                                 PATRICIA A. KANESHIRO-MILLER, RMR, CRR
                                        OFFICIAL COURT REPORTER
                       UNITED STATES DISTRICT COURT FOR THE DISTRICT OF COLUMBIA
                                              202-354-3243
     Case 1:17-cr-00234-TNM Document 203 Filed 05/15/19 Page 106 of 152

                                                                                    568

 1                 The evidence of that 6 grams, based on this evidence,

 2        it is equally likely that he used it or sold it.                     There is

 3        nothing else to indicate what happened to that 6.2 grams

 4        between March 8th and March 19th.              There is no evidence.        You

 5        have to assume that he did it.             There is no evidence that he

 6        sold it or that he intended to distribute it.

 7                 And there is a separate charge on this, too.                    There

 8        is a separate charge called possession with intent to

 9        distribute independent of the narcotics conspiracy, which we

10        submit wasn't in existence.           But separate and distinct from

11        that, he is charged with possession with intent to distribute

12        that 6.2 grams.     Again, it is just as likely, based on this

13        evidence, that it could have been for personal use or intent

14        to distribute.     And the man is entitled to the benefit of the

15        doubt.   And the reason that he is entitled to the benefit of

16        the doubt is because they carry the burden.

17                 The expert was fun.           I didn't even ask him any

18        questions.   They're very slick.            They're very articulate.            I

19        mean, they're just smooth.           That's what they do.            They rotate

20        from courtroom to courtroom, they come in.                  They're

21        experienced narcotics detectives, but he really didn't have

22        anything to add here.        I mean, if you believe that street

23        dealers cram drugs up their body cavity, all of them, there

24        has to be something missing there.              So take his testimony and

25        take what he has to say and do what you want with it, but we


                                 PATRICIA A. KANESHIRO-MILLER, RMR, CRR
                                        OFFICIAL COURT REPORTER
                       UNITED STATES DISTRICT COURT FOR THE DISTRICT OF COLUMBIA
                                              202-354-3243
     Case 1:17-cr-00234-TNM Document 203 Filed 05/15/19 Page 107 of 152

                                                                                        569

 1        submit he added nothing to proof about this man being in

 2        possession with intent to distribute those drugs.                         He had no

 3        scales.    He had no large amounts of money.                 He had no

 4        packaging materials.         He had no tally sheets.              He had no

 5        customers.    You have to guess.            And we submit that that is

 6        just not what you want to do here.               No baggies, tally sheets.

 7        He had two rocks, two rocks on March 8th.

 8                   There's talk about the cellphones that were in the

 9        car, several cellphones.           Well, they have the cellphones.                  I

10        didn't hear testimony that every one of them was an iPhone.

11        I thought the FBI cracked the iPhones anyways.                     I thought

12        they paid the Israelis $3 million and they figured it out.

13        Maybe they didn't.        That's not before you.             It just doesn't

14        matter.    But all of them, you heard no testimony that they

15        were all iPhones and they couldn't get into them.                         So they

16        had these phones.       All right.        He is a drug dealer.             He has

17        got a lot of phones.         Well, you got them.            Did you look at

18        them?   What shows that he is a drug dealer?                   It's a red

19        herring.

20                   There is no intent to distribute for that March 8,

21        2017 offense.     The evidence isn't there.               You have to create

22        it in your mind in order to convict him of that, and we

23        submit that that is not what we're supposed to do here.

24                   Assuming that he isn't in possession with intent to

25        distribute, the Court is going to instruct you that you have


                                  PATRICIA A. KANESHIRO-MILLER, RMR, CRR
                                         OFFICIAL COURT REPORTER
                        UNITED STATES DISTRICT COURT FOR THE DISTRICT OF COLUMBIA
                                               202-354-3243
     Case 1:17-cr-00234-TNM Document 203 Filed 05/15/19 Page 108 of 152

                                                                                    570

 1        to go to the lesser included offense, which is simple

 2        possession of crack cocaine, and we're talking about the 6.2

 3        grams.   And if he doesn't have an intent to distribute, if

 4        they didn't present the evidence that he intended to

 5        distribute it, then you move on to the next question of

 6        whether he simply possessed it.

 7                 The 924(c) count.           I'm going to move off of the

 8        simple possession.        You have to find that he was actually in

 9        possession of it.       But if you find he is actually in

10        possession of it and you find that they didn't present any

11        evidence or have any evidence to show that on March 8th he

12        had a specific intent to distribute that 6.2 grams, you go to

13        possession.    You decide that count.              And now you move on to

14        the third count in the case, and that is what we call the

15        924(c) count.     That is using and carrying a gun during a drug

16        trafficking offense.         Well, if he is guilty of simple

17        possession, he is not guilty of a drug trafficking offense,

18        so you can check that count off.               That crack that they claim

19        he had on him on March 8th has to be possessed with intent to

20        distribute for you to be able to go to the count that charges

21        him with carrying a gun during a drug trafficking offense.

22        Because simple possession is not a drug trafficking offense,

23        and His Honor has already instructed you on that.

24                 And the fact that he has the gun -- you'll have the

25        jury instructions back there -- the fact that he has it, use


                                  PATRICIA A. KANESHIRO-MILLER, RMR, CRR
                                         OFFICIAL COURT REPORTER
                        UNITED STATES DISTRICT COURT FOR THE DISTRICT OF COLUMBIA
                                               202-354-3243
     Case 1:17-cr-00234-TNM Document 203 Filed 05/15/19 Page 109 of 152

                                                                                       571

 1        means more than mere possession.              As the defendant did not

 2        even disclose or mention the firearm, you have no evidence

 3        that this firearm was used or disclosed.                 Or actively employ

 4        it?   The defendant did not use the firearm.                  That firearm was

 5        not used in relation to a drug trafficking offense.

 6                 And look at this firearm.              I mean he had to be an

 7        idiot to have used this in a drug trafficking offense with

 8        these guys because you heard from Mr. Moore, who worked the

 9        area for nine years, the area with the homicides, what has he

10        got in his house?      He has a weapon that holds 35 rounds;

11        bang, bang, bang 35 times.           How long do you think he would

12        make out if that is what the purpose of this was?                        How long

13        do you think he would last down in that neighborhood?

14                 Mr. Bell was collateral damage here.                   They have to

15        try him, because the allegations are that he had 6.2 grams of

16        crack cocaine on him, and he was picked up on a wire.                       They

17        can't let him go.

18                 So why is he here?          Why is he sitting before you here

19        today?

20                 They're all kinds of reasons.                There is no evidence,

21        but there's all kinds of conclusions you can draw.                       Maybe he

22        has nothing to trade.        Maybe he is not a hustler like these

23        guys.

24                 And really, you'll find Mr. Moore's video

25        entertaining if you want to watch it.                He is playing the


                                 PATRICIA A. KANESHIRO-MILLER, RMR, CRR
                                        OFFICIAL COURT REPORTER
                       UNITED STATES DISTRICT COURT FOR THE DISTRICT OF COLUMBIA
                                              202-354-3243
     Case 1:17-cr-00234-TNM Document 203 Filed 05/15/19 Page 110 of 152

                                                                                      572

 1        agents.   I mean, he is really good.

 2                  Maybe he's slow.        Maybe he's just not very fast.

 3        Maybe when he gets pulled over in D.C., he whips out his

 4        Virginia carry permit.         Maybe he is just not that bright.                  Or

 5        maybe he feels so violated and humiliated that he can't let

 6        it go.    Ever think about that?           Maybe combine the two; that

 7        maybe he is not that fast and he feels so violated and

 8        humiliated by what happened here.              And look at it from his

 9        perspective.    What do you think he thinks is going on here?

10        He probably thinks I got arrested on March 8th by the Park

11        Police with a gun and crack.            All this other stuff, he is not

12        gathering this.     That's what he is thinking.

13                  Let's take a look at Lorenzo Moore for a second.

14        Lorenzo Moore is "Let's make a deal."                Granted, he got up

15        there and said he was selling drugs for nine years, ounces,

16        had a gun with a magazine with 35 rounds in it, and this is

17        what he does for a living.           He's down in that area.             He's

18        working with Holroyd.        He knows them all.

19                  So what does he have here?             Well, he's pleading

20        guilty to using and carrying a firearm during a drug

21        trafficking offense.        So what does that look like?                 Well,

22        that means he has got a minimum of 5 years he has to do on

23        that but a maximum of life.           So that's where he is starting.

24        Then, there's something called the sentencing guidelines in

25        here.    And what did he sign off on?             He signed off his


                                 PATRICIA A. KANESHIRO-MILLER, RMR, CRR
                                        OFFICIAL COURT REPORTER
                       UNITED STATES DISTRICT COURT FOR THE DISTRICT OF COLUMBIA
                                              202-354-3243
     Case 1:17-cr-00234-TNM Document 203 Filed 05/15/19 Page 111 of 152

                                                                                        573

 1        expectation is he is starting at 60 months.                    He is starting

 2        at 60 months, that's his expectation.                 Then he's cooperating,

 3        he is trying to bring it down.

 4                 How do you feel about that based on what we know

 5        here, what's going on?          How would you like to be sitting at

 6        that table?

 7                 MR. MOHANTY:        Objection.

 8                 THE COURT:        Sustained.

 9                 MR. DAVIS:        I will withdraw that.

10                 Think about it from his perspective, what you know

11        about him and the way he thinks.               You must have been able to

12        form some conclusions after taking all this in over the past

13        couple of days.

14                 And there is no mention of Mr. Bell in here.                        And he

15        didn't even plead guilty until May 23rd -- 22nd or 23rd,

16        about four months afterwards.             And Mr. Bell is not even

17        mentioned because there are bigger fish to fry, the real guys

18        in the conspiracy.        There's Mr. Holroyd and the other people.

19        So Mr. Moore is focused on them.               Remember he told you that?

20        The government may stand up and say, well, you know,

21        Mr. Davis wants you to pick and choose what he is telling the

22        truth on and what he is not telling the truth on.                         But that's

23        just a fact.     Because Mr. Holroyd was in here until recently.

24        When he went out, that's when Mr. Bell went from, I've seen

25        him once or twice -- and you don't even know when he said


                                  PATRICIA A. KANESHIRO-MILLER, RMR, CRR
                                         OFFICIAL COURT REPORTER
                        UNITED STATES DISTRICT COURT FOR THE DISTRICT OF COLUMBIA
                                               202-354-3243
     Case 1:17-cr-00234-TNM Document 203 Filed 05/15/19 Page 112 of 152

                                                                                     574

 1        that -- but you do know he didn't tell it when he was

 2        interviewed by the FBI when he got arrested.

 3                 Mr. Moore did not plead to a separate charge of

 4        possession with intent to distribute the drugs that were

 5        found in his home.        He did not plead guilty to possessing

 6        with intent to distribute or conspiracy to possess with

 7        intent to distribute or distribute crack cocaine in excess --

 8        equal to or in excess of 28 grams, or for that matter, equal

 9        to or in excess of 280 grams.             And he told you he has been

10        selling drugs for nine years.             He pled to nothing of that.

11        He pled to a gun.       And he is starting at five.

12                 Do you think he has an incentive to do something?

13                 And if you watch the videotape, he has got five kids.

14        And he explains his kids know what he does for a living

15        because he is sitting there trying to downplay.                      He's playing

16        the agents.    He's going, I will just go to jail for 10 or 15

17        years.   It doesn't matter.           He is literally working them.

18        It's really kind of interesting.               You ought to watch it.        If

19        you wonder how the deal goes down when they get arrested, it

20        is very interesting.

21                 Well, come September, he starts talking about

22        Mr. Bell and Mr. Holroyd's not around.                 You should take all

23        this into consideration when you think about whether you're

24        willing to accept anything Mr. Moore says.                   And again, when

25        Mr. Moore is testifying, he is testifying about a conspiracy,


                                  PATRICIA A. KANESHIRO-MILLER, RMR, CRR
                                         OFFICIAL COURT REPORTER
                        UNITED STATES DISTRICT COURT FOR THE DISTRICT OF COLUMBIA
                                               202-354-3243
     Case 1:17-cr-00234-TNM Document 203 Filed 05/15/19 Page 113 of 152

                                                                                      575

 1        something he did not plead to.             And he is trying to put this

 2        man in it.

 3                 And when you watch the video, he tells him he has

 4        been dealing drugs in that area for nine years.                     And they're

 5        talking about murders.         But he knows nothing about those.                  He

 6        knows nothing about those.           It's interesting how he comes up

 7        with the guy with the peashooter that is not a part of the

 8        group, and he sits here and he testifies against him so that

 9        he can whittle away at his 60 months.

10                 Mr. Anderson.        And Mr. Moore said that Mr. Bell

11        called him up on the phone and told him what was going on.

12        Remember?    Told him what was going on about the case.

13                 Listen to this.

14                 (Audiotape played)

15                 MR. DAVIS:       You know what he just told you?                 By the

16        way, if you want to listen to it again, it is at 1613.                      What

17        he just told you is that Steven Anderson, one of the other

18        conspirators in the case, one of the big dogs, called him and

19        told him everything.        He already knows what is going on with

20        the case.    He sits there and he tells them, I already know.

21        It is interesting.       He comes in when everybody else is out of

22        the case, he comes in, and he tells them Mr. Bell called him.

23        It's on video.     You just saw it.           You just saw it.           Mr. Bell

24        didn't tell him anything.          You want to know why?             Because

25        Mr. Bell is not a part of that group.                You know who was?


                                 PATRICIA A. KANESHIRO-MILLER, RMR, CRR
                                        OFFICIAL COURT REPORTER
                       UNITED STATES DISTRICT COURT FOR THE DISTRICT OF COLUMBIA
                                              202-354-3243
     Case 1:17-cr-00234-TNM Document 203 Filed 05/15/19 Page 114 of 152

                                                                                       576

 1        Steven Anderson, that's who is a part of that group.

 2                 As a matter of fact, if you listen to the whole

 3        interview, you know where he got that extended 35-round

 4        magazine that he rammed into that gun?                He got it from Steven

 5        Anderson.   These are the guys in the neighborhood, folks.

 6        These are the people that are conspiring.                  And what easier

 7        target than some clown from out of town to dump things on to

 8        cut your time back?

 9                 And what else did he tell us about that?                        What else

10        did he tell us about the call, which apparently he didn't

11        receive from Mr. Bell?         But he sat up there and told you that

12        Mr. Bell called him and told him to get rid of his phone.

13        Well, guess what?      That is not true, either.

14                 Bear with me for one second.               It is going to take a

15        second to get into this, but it will come up very quickly.

16                 (Audiotape played)

17                 MR. DAVIS:       I will turn it up in a few seconds here.

18                 (Audiotape played)

19                 MR. DAVIS:       He didn't get rid of his phone.                  That's

20        the phone for the customers.            They had that phone.

21                 Do you see any evidence that Mr. Bell was in

22        communication with that man?            Do you see any evidence?              Do

23        you see any toll records?          We all get cellphone bills.                You

24        know how you can tell what call he made and how much time

25        elapsed with it?      Everybody gets them.            It's not rocket


                                 PATRICIA A. KANESHIRO-MILLER, RMR, CRR
                                        OFFICIAL COURT REPORTER
                       UNITED STATES DISTRICT COURT FOR THE DISTRICT OF COLUMBIA
                                              202-354-3243
     Case 1:17-cr-00234-TNM Document 203 Filed 05/15/19 Page 115 of 152

                                                                                       577

 1        science.    Do you see any toll records indicating that Bell

 2        communicated with Mr. Moore?

 3                   And Mr. Moore already lied to you.                 He created the

 4        impression that Mr. Bell told him to dump his phone.                      He

 5        didn't dump his phone.          He's got it right there.              And he knew

 6        what was going on.        Not because Bell told him.               Because

 7        Mr. Anderson did, one of the guys, one of the guys from the

 8        hood, one of the guys that's hustling and has been hustling.

 9                   I could go in and show you other excerpts where

10        Mr. Moore says, "Well, what's in it for me?                    What am I going

11        to get out of this?"         And if you have the time -- it takes

12        about an hour to watch the whole thing, a little over an

13        hour.   But I can summarize it for you.                Basically he works

14        the agents.    Tells them him he's giving them everything he's

15        got there.    He's telling them that everything you need is on

16        that phone.

17                   Well, apparently Mr. Bell isn't on that phone.                      And

18        apparently, anything that he gave you on Mr. Bell really

19        isn't that reliable.

20                   This March 8th stop.          First of all, the stop was a

21        ruse.   You know it was a ruse.             He is getting stopped no

22        matter what.     You know that.          And he told you as much.            This

23        traffic ticket was just a ruse.              Bell was being stopped.            On

24        a wish and a prayer.         Because no one observed anything, no

25        one even knew who he was, no one saw anything.                     They just saw


                                  PATRICIA A. KANESHIRO-MILLER, RMR, CRR
                                         OFFICIAL COURT REPORTER
                        UNITED STATES DISTRICT COURT FOR THE DISTRICT OF COLUMBIA
                                               202-354-3243
     Case 1:17-cr-00234-TNM Document 203 Filed 05/15/19 Page 116 of 152

                                                                                      578

 1        him go in, and they got him.

 2                 Now, what about the testimony you heard about what

 3        happened on March 8th?          How comfortable are you with this?

 4        Aside from the stop being a ruse, how comfortable are you

 5        with this?

 6                 Keness.      "I didn't transport him."               Remember I was

 7        asking him if he was sticking his hands in his pants front

 8        and back and so forth?          He said, "I didn't transport him."

 9        Remember his demeanor.          He got riled.         He didn't like being

10        questioned like that.         He got riled.         And you can take that

11        into consideration because that is one of the things that you

12        can weigh when evaluating a witness's credibility, their

13        demeanor, how they came off when they testified.

14                 What's interesting, Keness didn't transport him.

15        Guess what?    LaGrossa, the young guy that came in, he was the

16        transport.    And lo and behold, he didn't transport Bell.                      And

17        he told you.     He thought he was going to be transporting him.

18        But he didn't.

19                 It doesn't seem right.             Something's wrong.            And

20        that's not a question; that's a fact.                 We heard that.

21                 Well, weigh that contradiction, weigh being

22        strip-searched twice at the police station, weigh what you

23        think happened --

24                 MR. MOHANTY:        Objection.

25                 THE COURT:        Counsel, approach.


                                  PATRICIA A. KANESHIRO-MILLER, RMR, CRR
                                         OFFICIAL COURT REPORTER
                        UNITED STATES DISTRICT COURT FOR THE DISTRICT OF COLUMBIA
                                               202-354-3243
     Case 1:17-cr-00234-TNM Document 203 Filed 05/15/19 Page 117 of 152

                                                                                   579

 1                 (At the bench)

 2                 MR. MOHANTY:       There is no evidence anybody was

 3        strip-searched twice.

 4                 MR. DAVIS:       I thought he said he was strip-searched

 5        twice.

 6                 THE COURT:       No, you asked him that.

 7                 MR. DAVIS:       Oh, I'll withdraw that.              I'll correct it

 8        before the jury.

 9                 THE COURT:       Mr. Davis, how much longer?

10                 MR. DAVIS:       About a minute.

11                 THE COURT:       Okay.

12                 (In open court)

13                 MR. DAVIS:       Actually, your recollection controls.                If

14        he was strip-searched once, your recollection controls.

15                 But how comfortable are you with what happened?                   Do

16        you believe Officer Keness when I asked him if they were

17        laughing at this man when they forcibly strip-searched him?

18                 And then look at Mr. Bell and consider what type of

19        individual you're dealing with.

20                 And when you do that, think about why he is here, why

21        somebody that is collateral damage ends up still being here.

22                 This case is a big deal.             This is no small matter.

23        We spent two and a half days in the United States District

24        Court for the District of Columbia.               You have FBI agents, you

25        have police officers from all kinds of jurisdictions, and you


                                 PATRICIA A. KANESHIRO-MILLER, RMR, CRR
                                        OFFICIAL COURT REPORTER
                       UNITED STATES DISTRICT COURT FOR THE DISTRICT OF COLUMBIA
                                              202-354-3243
     Case 1:17-cr-00234-TNM Document 203 Filed 05/15/19 Page 118 of 152

                                                                                    580

 1        have the man who the one cooperator that hit the stand told

 2        you was insignificant and he just wasn't of consequence.

 3                 The case is very important to the United States.

 4        They don't like to lose a case when they bring it because

 5        there's a lot of resources that go into a case.                     But they

 6        couldn't let him go.

 7                 Mr. Bell --

 8                 MR. MOHANTY:       Objection.

 9                 MR. DAVIS:       -- is feeling like that now.

10                 MR. MOHANTY:       Objection.

11                 THE COURT:       Mr. Davis.

12                 MR. DAVIS:       I'm not saying -- all I'm asking you to

13        do is to -- we ask you for only what the law allows.                     We ask

14        you to make them prove it beyond a reasonable doubt because

15        you are the last thing standing between this man and the law.

16                 I hope that I have been able to point out where they

17        were lacking evidence in this case.               And I ask you to go back

18        and please review it, and if you agree with us, I ask you to

19        give him the benefit of the doubt and find him not guilty.

20                 Thank you.

21                 THE COURT:       Mr. Mohanty, rebuttal.

22                 MR. MOHANTY:       Thank you, Your Honor.

23                 (Counsel confer)

24                 THE COURT:       Mr. Mohanty, take the exhibits, please.

25                 MR. MOHANTY:       I'm sorry.


                                 PATRICIA A. KANESHIRO-MILLER, RMR, CRR
                                        OFFICIAL COURT REPORTER
                       UNITED STATES DISTRICT COURT FOR THE DISTRICT OF COLUMBIA
                                              202-354-3243
     Case 1:17-cr-00234-TNM Document 203 Filed 05/15/19 Page 119 of 152

                                                                                        581

 1                   May I proceed, Your Honor?

 2                   THE COURT:      You may.

 3                   MR. MOHANTY:      Thank you.

 4                   Ladies and gentlemen, good afternoon.

 5                   The overriding theme that you heard from Mr. Davis

 6        right now, the defendant's lawyer, is basically this:                        My

 7        client is collateral damage.             He's small time.

 8                   That's basically what he is saying to you.                      Right?

 9                   Collateral damage, to me, as I always heard it, was

10        someone who was innocent, sort of an innocent bystander.                          But

11        this case is really about the choices the defendant made.

12                   You'll have the Judge's instructions, and you heard

13        me already.    All we're asking you to do is follow the

14        instructions, use your common sense, and apply the law.                        What

15        he is asking you to do for his client is ignore the evidence,

16        ignore the Judge's instructions, and because his client is,

17        as he puts it, small time, you should just find him not

18        guilty.

19                   Think about why he has to ask you that.                    Because he

20        knows the evidence is overwhelmingly against his client.

21                   And we bear the burden in this case.                  We bear the

22        burden in every criminal case, and we welcome it.                         We have

23        proven beyond a reasonable doubt that he is guilty.

24                   And you will have the Judge's instructions in

25        writing.    It is not beyond all doubt.               It is not absolute


                                  PATRICIA A. KANESHIRO-MILLER, RMR, CRR
                                         OFFICIAL COURT REPORTER
                        UNITED STATES DISTRICT COURT FOR THE DISTRICT OF COLUMBIA
                                               202-354-3243
     Case 1:17-cr-00234-TNM Document 203 Filed 05/15/19 Page 120 of 152

                                                                                        582

 1        certainty.    It is beyond a reasonable doubt.                  And if you are

 2        firmly convinced that he is guilty, then you must find him

 3        so.

 4                 Again, Government Exhibit 222.                 Let me go through

 5        some of what Mr. Davis said one by one.

 6                 He calls this a peashooter.                I can guarantee you that

 7        if somebody was shot with a .25 caliber bullet, they wouldn't

 8        think it was a peashooter.

 9                 The text messages.           Ms. Battle, can you pull them up?

10                 Mr. Davis needs to run away from these text messages

11        on behalf of his client because they're pretty bad.                        Right?

12        Let's remember where the text messages come from?                         They don't

13        come from Lorenzo Moore.           They don't come from Agent

14        Bullington.    They don't come from Mr. Rosenberg.                    They come

15        from the phone that he had on December 7th, the phone number

16        that just happens to match the number that he used when he

17        called Wayne Holroyd during the wiretap.

18                 Again, let's go to the first one.                   "I heard that you

19        wear the wire."

20                 What do you think that means?

21                 Mr. Innocent Bystander, collateral damage.

22                 I didn't read the words the first time, but sometimes

23        I get a little bit aggravated, and I'm going to read them

24        into the record.       "Fuckin' snitch.          Can't wait till your

25        bitch ass gone."       That's innocent bystander.               "Stop


                                  PATRICIA A. KANESHIRO-MILLER, RMR, CRR
                                         OFFICIAL COURT REPORTER
                        UNITED STATES DISTRICT COURT FOR THE DISTRICT OF COLUMBIA
                                               202-354-3243
     Case 1:17-cr-00234-TNM Document 203 Filed 05/15/19 Page 121 of 152

                                                                                       583

 1        snitching."    That's collateral damage.               That's small time.

 2        That's what he wants you to believe.

 3                  His phone, his name, his number.                 His words.

 4                  You wonder why we didn't call that informant.                      You

 5        wonder why we didn't call Mr. Johnson and make him testify.

 6        Consider that when you ask yourself that question.                        He's not

 7        in the conspiracy.        He's just buying.           He's buying, and he's

 8        reselling.    That's the whole point.

 9                  When he was arrested on March 8, 2017, you'll have

10        all those calls.       Go through them yourself.               You'll see that

11        it was in January was the last set of calls.                    If he's just

12        using, if he's just using, how come he didn't have a crack

13        pipe?    How come he didn't immediately use those drugs the way

14        Sergeant Cardinal told you he would if he was a user?                       How

15        come he had the $400 in cash?             How come he had the gun?            How

16        come he drove all the way up from Virginia to get the drugs?

17        Not use them but what, take them back to his house where he

18        can open a fine bottle of wine, make himself a little light

19        supper before he uses it?           No.     You know that's not how it

20        works.   He is taking them back to Virginia so he can resell

21        them like he did in Prince William County, like you just

22        heard today from Detective O'Neal.

23                  Who cares if he is not in the same neighborhood?

24        You'll have the instruction again.               Look for that.           Look for

25        the instruction that says conspirators must live in the same


                                  PATRICIA A. KANESHIRO-MILLER, RMR, CRR
                                         OFFICIAL COURT REPORTER
                        UNITED STATES DISTRICT COURT FOR THE DISTRICT OF COLUMBIA
                                               202-354-3243
     Case 1:17-cr-00234-TNM Document 203 Filed 05/15/19 Page 122 of 152

                                                                                     584

 1        neighborhood and they must be close friends.                    You won't see

 2        it.   You didn't hear it from Judge McFadden.                   He has a

 3        different role in the conspiracy.               Some people supply it,

 4        right?   Some people send it from Colombia or wherever it

 5        comes from.    Some people cut it.             Some people package it.

 6        Some people resell it.

 7                 Again, Mr. Moore told you he told him to get rid of

 8        that phone.    And you'll have that whole interview with him.

 9        Watch it yourself if you want to.               It is kind of unclear what

10        he is talking about sometimes.              It will be unclear to you

11        which phone Mr. Moore is talking about.                  My guess is it

12        doesn't take a lot for you to figure out that it's unlikely

13        that anybody gets arrested and immediately tells the police

14        everything they know.         No.     And it is natural that the

15        police, the FBI in this case, first focused on the homicide,

16        and they focused on the other drug dealers.                    They didn't

17        initially ask him about Mr. Bell, so he didn't initially tell

18        them about Mr. Bell.

19                 Mr. Davis asked you how come there weren't any search

20        warrants in Mr. Bell's residence.               Remember Agent Migliara

21        told you he asked and he was denied permission to search.

22                 MR. DAVIS:        Objection.

23                 THE COURT:        Counsel approach.

24                 (At the bench)

25                 MR. DAVIS:        I don't remember that.             It seems to be a


                                  PATRICIA A. KANESHIRO-MILLER, RMR, CRR
                                         OFFICIAL COURT REPORTER
                        UNITED STATES DISTRICT COURT FOR THE DISTRICT OF COLUMBIA
                                               202-354-3243
     Case 1:17-cr-00234-TNM Document 203 Filed 05/15/19 Page 123 of 152

                                                                                    585

 1        legal question.

 2                 MR. MOHANTY:       It came out through Mr. Rosenberg's

 3        questioning.    Mr. Rosenberg asked him whether they consented

 4        to a search of the apartment, and the answer was no.

 5                 MR. DAVIS:       I was talking about Mr. Bell's house.                 He

 6        didn't even live there.         He doesn't live there.

 7                 MR. ROSENBERG:        He was arrested coming home.

 8                 MR. DAVIS:       He was arrested going to his girlfriend's

 9        house.   He lives in Alexandria.

10                 THE COURT:       I understood the evidence to be it was

11        outside of his residence, so I'm going to overrule the

12        objection.

13                 MR. DAVIS:       Your Honor, there's two times he was

14        arrested.    One, he was arrested in March, and they didn't

15        seek to do anything with that, and then there's the second.

16                 MR. MOHANTY:       If you would like, I will clarify that.

17                 MR. DAVIS:       I don't need it.          It doesn't even matter.

18                 (In open court)

19                 THE COURT:       The objection is overruled.

20                 MR. MOHANTY:       Thank you, Your Honor.

21                 On March 8th, he had -- Mr. Davis calls it a small

22        amount of drugs.      Again, look for any instruction that says

23        don't convict if it is a small amount of drugs.                     That's what

24        he had that particular day.           I already went through with you

25        to add it up.


                                 PATRICIA A. KANESHIRO-MILLER, RMR, CRR
                                        OFFICIAL COURT REPORTER
                       UNITED STATES DISTRICT COURT FOR THE DISTRICT OF COLUMBIA
                                              202-354-3243
     Case 1:17-cr-00234-TNM Document 203 Filed 05/15/19 Page 124 of 152

                                                                                       586

 1                 And again, Government Exhibit 221, you heard from

 2        Sergeant Cardinal.       Mr. Davis can try and run away from

 3        Sergeant Cardinal all he wants, but this is the bottom line

 4        with him:   He's not involved in this case.                 All he is

 5        testifying about is his experience in other drug cases.

 6                 And what did he say?           Basically, this is $1,100 in

 7        profit for him.

 8                 Number two, he sold about a gram -- remember, he is

 9        buying 3 grams for $150 from Mr. Holroyd.                  That is one eight

10        ball.   And he is selling one gram for that same price, $150

11        in Manassas.    That's how he was involved in the conspiracy.

12        He is tripling his money.          One shot.

13                 Again, Mr. Moore, you heard him testify.                        You judge

14        the testimony for yourself.           Whatever charges that could have

15        been brought that he didn't plead guilty to, who cares?

16        Really, who cares?       Judge McFadden can sentence him to life.

17        Who cares what other charges were dismissed?                   Right?       He pled

18        to a life-eligible count.          And he told you what he did.                He

19        didn't minimize it.       Judge McFadden now knows about those

20        hundred blocks that he sold of crack cocaine.                    He knows where

21        he got the gun.     He knows about everything else that he told

22        you that he did on that stand.

23                 You know, your recollection controls.                    But Officer

24        Keness, Officer LaGrossa, they did their job.                    And in some

25        ways -- Mr. Davis says, oh, they didn't remember who


                                 PATRICIA A. KANESHIRO-MILLER, RMR, CRR
                                        OFFICIAL COURT REPORTER
                       UNITED STATES DISTRICT COURT FOR THE DISTRICT OF COLUMBIA
                                              202-354-3243
     Case 1:17-cr-00234-TNM Document 203 Filed 05/15/19 Page 125 of 152

                                                                                      587

 1        transported him.      Doesn't that makes sense to you?                   That's

 2        kind of a small thing, who transported him.                   In a real way,

 3        doesn't it make sense to you that, sadly, the low man on the

 4        totem pole, Officer LaGrossa, was the one that got stuck with

 5        having to retrieve the drugs from the defendant?                     Doesn't

 6        that make sense?      There is no evidence that he got searched

 7        twice.   There is no evidence that anybody laughed at him.

 8        That never happened.        This is just Thursday.             You all were

 9        here, and you heard those officers testify.                   So why does the

10        defendant's lawyer want to get up here and make you believe

11        that that's what happened?

12                 Small time.       Collateral damage.            That's what he wants

13        you to believe.     So that's what he said.

14                 What we ask, ladies and gentlemen, is simply this --

15        and again, I told you, this is not the case of the United

16        States against the largest drug dealer in the city.                      There's

17        other people in this case.           And you really shouldn't -- and

18        Judge McFadden has probably instructed you on this -- don't

19        be concerned with what happened to them.                 The only issue is:

20        Have we proven the elements of the offenses in this case as

21        to the defendant?      And we have.

22                 Use your common sense.            Evaluate the evidence fairly,

23        without sympathy, without fear.             And when you do that, there

24        can only be one verdict.          We simply ask that you hold him

25        responsible for what he did.


                                 PATRICIA A. KANESHIRO-MILLER, RMR, CRR
                                        OFFICIAL COURT REPORTER
                       UNITED STATES DISTRICT COURT FOR THE DISTRICT OF COLUMBIA
                                              202-354-3243
     Case 1:17-cr-00234-TNM Document 203 Filed 05/15/19 Page 126 of 152

                                                                                    588

 1                 Thank you.

 2                 THE COURT:        Counsel approach.

 3                 (At the bench)

 4                 THE COURT:        I'm going to read them attitude and

 5        conduct of jurors and then excuse 13 and 14.

 6                 Anything further before we let them go?

 7                 All right.        Thanks.

 8                 (In open court)

 9                 THE COURT:        All right, ladies and gentlemen.               We're

10        almost there.     Final instruction for you.

11                 The attitude and conduct of jurors at the beginning

12        of their deliberations are matters of considerable

13        importance.    It may not be useful for a juror upon entering

14        the jury room to voice a strong expression of an opinion on

15        the case or to announce a determination to stand for a

16        certain verdict.       When ones does that at the outset, a sense

17        of pride may cause that juror to hesitate to back away from

18        an announced position after a discussion of the case.

19        Furthermore, many juries find it useful to avoid an initial

20        vote upon retiring to the jury room.                Calmly reviewing and

21        discussing the case at the beginning of deliberations is

22        often a more useful way to proceed.

23                 Remember that you are not partisans or advocates in

24        this matter, but you are judges of the facts.

25                 The last thing I must do before you begin your


                                  PATRICIA A. KANESHIRO-MILLER, RMR, CRR
                                         OFFICIAL COURT REPORTER
                        UNITED STATES DISTRICT COURT FOR THE DISTRICT OF COLUMBIA
                                               202-354-3243
     Case 1:17-cr-00234-TNM Document 203 Filed 05/15/19 Page 127 of 152

                                                                                       589

 1        deliberations is to excuse the alternate jurors.                      As I told

 2        you before, the selection of alternates was an entirely

 3        random process.      It is nothing personal.              We selected juror

 4        seats 13 and 14 to be the alternate seats before any of you

 5        entered the courtroom.          Since the rest of you have remained

 6        healthy and attentive, I can now excuse those jurors in seats

 7        13 and 14.

 8                   Before you two leave, I'm going to ask you to tear

 9        out a page from your notebook and write down your name and

10        daytime phone number and hand this to Ms. Chaclan.                        I do this

11        because it is possible, though unlikely, we may need to

12        summon you back to rejoin the jury in case something happens

13        to a regular juror.        Since that possibility exists, I'm also

14        going to instruct you not to discuss the case with anyone

15        until we call you.        My earlier instruction on the use of the

16        internet still applies.          Do not research this case or

17        communicate about it on the internet.                 In all likelihood, we

18        will be calling you to tell you that there's been a verdict

19        and you're now free to discuss the case.                  There is a small

20        chance we will need to bring you back on to the jury.

21                   Thank you both very much for your service, and please

22        report back to the jury office to turn in your badge on your

23        way out.    Thanks to both of you.

24                   The rest of you may retire to the jury room to begin

25        your deliberations.        Let me remind you that if you take a


                                  PATRICIA A. KANESHIRO-MILLER, RMR, CRR
                                         OFFICIAL COURT REPORTER
                        UNITED STATES DISTRICT COURT FOR THE DISTRICT OF COLUMBIA
                                               202-354-3243
     Case 1:17-cr-00234-TNM Document 203 Filed 05/15/19 Page 128 of 152

                                                                                   590

 1        break, if somebody needs to go to the bathroom or anything

 2        like that, you should only be discussing the case when all 12

 3        of you are there present.

 4                  We will be sending the evidence back with you

 5        shortly, as well as a number of copies of the instructions.

 6                  Thank you very much.

 7                  (Jury retires to deliberate at 2:40 p.m.)

 8                  THE COURT:      Have you all gone over exhibits?               Are we

 9        on the same page on those?

10                  MR. ROSENBERG:       Yes, Your Honor.

11                  THE COURT:      Do we have one binder that we can send --

12                  MR. ROSENBERG:       Yes.

13                  THE COURT:      Great.

14                  MR. ROSENBERG:       I wasn't sure how you wanted to

15        handle this.    For the physical exhibits, there's just a place

16        holder.

17                  MR. DAVIS:      That's fine.

18                  MR. ROSENBERG:       We already went through this with

19        your clerk, Your Honor.

20                  THE COURT:      Terrific.       We're ready to send those

21        back.   We'll send back the instructions in a minute.

22                  Has defense had an opportunity to see the laptop?

23        Are you comfortable --

24                  MR. DAVIS:      I haven't, but I'm certain -- well, I'll

25        take a peek now.


                                 PATRICIA A. KANESHIRO-MILLER, RMR, CRR
                                        OFFICIAL COURT REPORTER
                       UNITED STATES DISTRICT COURT FOR THE DISTRICT OF COLUMBIA
                                              202-354-3243
     Case 1:17-cr-00234-TNM Document 203 Filed 05/15/19 Page 129 of 152

                                                                                    591

 1                   THE COURT:      Obviously, everyone make sure Ms. Chaclan

 2        has your telephone numbers.

 3                   I would be inclined to just excuse them from the back

 4        around 5 unless anybody particularly wants to come back then.

 5        I will tell them to resume their deliberations at 9 in the

 6        morning.    If we don't have a note before then, I would

 7        probably call everyone back tomorrow afternoon to dismiss

 8        them then.

 9                   MR. DAVIS:      I'm going to remain in the courthouse

10        today.   Actually, I will be here tomorrow because I have

11        something I have to do at 12:30.

12                   THE COURT:      Mr. Bell, please stay close and make sure

13        your attorney is able to contact you.                 We'll have everybody

14        back if there are any jury notes or anything like that.

15                   Okay.   Anything else?

16                   MR. DAVIS:      Nothing further.

17                   THE COURT:      Thanks, folks.

18                   (Proceedings adjourned)

19

20

21

22

23

24

25


                                  PATRICIA A. KANESHIRO-MILLER, RMR, CRR
                                         OFFICIAL COURT REPORTER
                        UNITED STATES DISTRICT COURT FOR THE DISTRICT OF COLUMBIA
                                               202-354-3243
     Case 1:17-cr-00234-TNM Document 203 Filed 05/15/19 Page 130 of 152

                                                                                   592

 1                     CERTIFICATE OF OFFICIAL COURT REPORTER

 2

 3                      I, Patricia A. Kaneshiro-Miller, certify that the

 4        foregoing is a correct transcript from the record of

 5        proceedings in the above-entitled matter.

 6

 7

 8        /s/ Patricia A. Kaneshiro-Miller                         May 13, 2019
          ----------------------------------                    ---------------------
 9        PATRICIA A. KANESHIRO-MILLER                                  DATE

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25


                                 PATRICIA A. KANESHIRO-MILLER, RMR, CRR
                                        OFFICIAL COURT REPORTER
                       UNITED STATES DISTRICT COURT FOR THE DISTRICT OF COLUMBIA
                                              202-354-3243
       Case 1:17-cr-00234-TNM Document 203 Filed 05/15/19 Page 131 of 152


                                                                                                                                  593
                    $                                                                  474:13, 484:7, 489:23, 492:8, 493:8
                                                               2
 $1,100 [2] - 552:12, 586:6                 2 [7] - 471:24, 473:8, 479:7, 550:20,                         3
 $100 [2] - 554:3, 554:5                   555:11, 555:17, 564:5
 $150 [4] - 481:4, 552:9, 586:9, 586:10     2.104 [1] - 506:22                          3 [7] - 472:1, 472:22, 472:23, 552:8,
 $400 [2] - 546:25, 583:15                  2.216 [1] - 507:20                         554:4, 569:12, 586:9
 $550 [1] - 552:11                          2.217 [4] - 508:6, 508:13, 508:20,          3.5 [2] - 556:8, 556:13
                                           509:6                                        30 [2] - 554:17, 555:20
                                                                                        303 [1] - 502:4
                    '                       2.218 [1] - 510:2
                                            2.220 [1] - 510:4                           303A [6] - 464:10, 502:11, 502:14,
 'Chemical [1] - 502:12                     20 [3] - 551:10, 551:11, 554:5             503:21, 503:22, 503:23
                                            200 [1] - 551:21                            333 [1] - 463:21
                    /                       20001 [1] - 463:22                          35 [4] - 556:13, 571:10, 571:11, 572:16
                                            20036 [1] - 463:18                          35-round [1] - 576:3
 /s [1] - 592:8                             201 [1] - 549:11                            3539 [1] - 498:1
                                            2010 [1] - 468:12                           37 [2] - 466:2, 514:17
                    1                       2015 [5] - 468:12, 468:14, 531:4,           38 [2] - 466:1
                                           531:23, 534:11                               38RS [1] - 466:4
 1 [6] - 471:22, 514:18, 551:12, 556:6,                                                 3A [2] - 515:3, 515:4
                                            2017 [33] - 468:15, 470:17, 473:13,
556:12                                                                                  3B [2] - 515:3, 515:6
                                           474:13, 482:6, 483:4, 492:25, 505:14,
 1.17 [1] - 502:7
                                           513:18, 513:25, 514:19, 531:4, 531:8,
 10 [5] - 554:5, 555:22, 556:10, 556:13,
574:16
                                           531:24, 534:12, 538:4, 538:23, 539:21,                         4
                                           540:2, 546:17, 548:2, 548:14, 549:13,
 10/28/2017 [1] - 550:8                                                                 4 [2] - 472:3, 484:21
                                           549:23, 551:1, 551:12, 555:20, 558:18,
 102 [1] - 551:1                           558:20, 563:7, 563:19, 569:21, 583:9         40 [2] - 473:4, 507:9
 104B [1] - 501:19                          2018 [4] - 463:6, 495:19, 496:2, 559:18     401 [5] - 464:11, 474:20, 475:1, 475:6,
 104C [6] - 464:7, 502:11, 502:14,          2019 [1] - 592:8                           475:18
503:6, 503:7, 503:8                         202 [2] - 463:18, 497:22                    401A [9] - 464:11, 480:19, 480:23,
 105B [1] - 501:21                                                                     481:17, 481:19, 481:21, 489:14,
                                            20530 [1] - 463:15
 105C [6] - 464:8, 502:11, 502:14,                                                     489:19, 502:6
                                            21.28 [1] - 502:5
503:9, 503:10, 503:11                                                                   401B [8] - 464:12, 474:20, 502:11,
                                            22 [2] - 475:17, 548:13
 106B [1] - 501:23                                                                     502:15, 503:24, 504:1, 504:2, 504:3
                                            220.2 [1] - 507:7
 106C [6] - 464:8, 502:11, 502:14,                                                      401D [3] - 474:22, 475:3, 475:4
                                            220.8 [1] - 507:5
503:12, 503:13, 503:14                                                                  402 [5] - 464:12, 483:11, 483:14,
                                            221 [3] - 502:2, 547:5, 586:1
 107B [1] - 501:25                                                                     483:16, 503:24
                                            221A [6] - 464:9, 502:11, 502:14,
 107C [6] - 464:9, 502:11, 502:14,                                                      402A [8] - 464:13, 487:8, 487:10,
                                           503:18, 503:19, 503:20
503:15, 503:16, 503:17                                                                 487:24, 488:1, 488:2, 490:4, 502:8
                                            222 [2] - 546:22, 582:4
 11 [4] - 482:6, 483:3, 563:23, 567:15                                                  402B [4] - 464:13, 504:4, 504:5, 504:6
                                            223 [1] - 546:25
 11-day [1] - 563:24                                                                    402C [2] - 502:11, 502:15
                                            22nd [1] - 573:15
 11/1 [1] - 546:9                                                                       403 [8] - 464:14, 471:20, 471:22,
                                            23 [3] - 483:18, 495:19, 496:2
 11th [3] - 483:12, 490:6, 492:8                                                       472:16, 472:18, 472:20, 479:6, 484:19
                                            236 [5] - 464:10, 497:16, 498:10,
 12 [3] - 552:7, 590:2                                                                  403-2 [1] - 479:6
                                           498:12, 498:14
 12.85 [1] - 501:24                                                                     410 [4] - 464:14, 496:1, 496:4, 496:5
                                            23rd [2] - 573:15
 12:30 [1] - 591:11                                                                     411 [5] - 464:15, 502:24, 502:25, 503:1
                                            24.41 [1] - 501:20
 13 [5] - 555:25, 588:5, 589:4, 589:7,                                                  467 [1] - 464:3
                                            24th [4] - 466:1, 466:2, 556:4, 556:11
592:8                                                                                   4700A [1] - 463:21
                                            25 [5] - 546:23, 548:13, 548:17, 562:8,
 1350 [1] - 463:17                                                                      472 [1] - 464:14
                                           582:7
 14 [3] - 588:5, 589:4, 589:7                                                           475 [1] - 464:11
                                            25.8 [1] - 502:1
 15 [2] - 556:4, 574:16                                                                 481 [1] - 464:11
                                            250 [1] - 551:8
 1613 [1] - 575:16                                                                      483 [1] - 464:12
                                            26 [1] - 506:24
 17 [1] - 556:6                                                                         488 [1] - 464:13
                                            26.02 [1] - 501:22
 17-234 [1] - 463:4                                                                     489 [1] - 464:3
                                            27th [1] - 549:23
 17-234-7 [1] - 465:5                                                                   493 [1] - 464:3
                                            28 [12] - 535:21, 536:12, 537:7, 537:13,
 19th [5] - 555:25, 556:11, 563:23,                                                     495 [1] - 464:4
                                           537:14, 547:11, 554:7, 556:13, 560:17,
567:15, 568:4                                                                           496 [1] - 464:14
                                           560:19, 565:21, 574:8
 1:00 [1] - 473:14                                                                      498 [1] - 464:10
                                            280 [1] - 574:9
 1:45 [3] - 557:7, 557:10, 557:18                                                       499 [1] - 464:4
                                            29 [2] - 463:6, 551:1
 1:50 [1] - 558:2                           2:40 [1] - 590:7
                                            2nd [8] - 470:17, 471:13, 473:13,


                                   PATRICIA A. KANESHIRO-MILLER, RMR, CRR
                                           OFFICIAL COURT REPORTER
                          UNITED STATES DISTRICT COURT FOR THE DISTRICT OF COLUMBIA
                                                202-354-3243
       Case 1:17-cr-00234-TNM Document 203 Filed 05/15/19 Page 132 of 152


                                                                                                                                 594
                                             able [18] - 466:23, 467:2, 477:14,        543:12, 543:16
                    5
                                            478:6, 478:9, 486:5, 496:12, 496:13,        advance [1] - 532:22
 5 [7] - 472:5, 485:25, 554:5, 564:6,       496:16, 497:4, 526:9, 539:12, 544:12,       advocates [1] - 588:23
566:23, 572:22, 591:4                       560:10, 570:20, 573:11, 580:16, 591:13      affect [3] - 522:23, 522:25, 525:18
 503 [7] - 464:7, 464:8, 464:8, 464:9,       above-entitled [1] - 592:5                 affects [1] - 524:4
464:9, 464:10, 464:15                        above-referenced [1] - 502:13              affidavits [1] - 563:3
 504 [2] - 464:12, 464:13                    absent [1] - 474:15                        afternoon [4] - 473:15, 558:9, 581:4,
 51 [1] - 511:7                              absolute [3] - 521:12, 527:11, 581:25     591:7
 555 [1] - 463:15                            absolutely [4] - 564:3, 564:14, 566:7,     AFTERNOON [1] - 558:1
 58 [1] - 550:18                            566:12                                      afterwards [2] - 467:2, 573:16
                                             accept [5] - 517:15, 525:10, 526:11,       agencies [2] - 488:18, 489:2
                    6                       564:1, 574:24                               agency [1] - 468:9
                                             acceptable [2] - 514:25, 522:12            agent [8] - 495:17, 497:14, 498:16,
 6 [7] - 472:7, 485:25, 555:20, 563:17,      accident [4] - 534:21, 535:4, 538:7,      499:11, 527:10, 561:13, 563:3
563:23, 567:16, 568:1                       538:25                                      Agent [9] - 495:4, 495:5, 495:11,
 6.2 [6] - 567:14, 568:3, 568:12, 570:2,     accompanying [2] - 474:20, 474:21         496:8, 499:8, 500:7, 546:19, 582:13,
570:12, 571:15                               accomplice [1] - 507:6                    584:20
 6.200 [1] - 514:11                          accomplices [1] - 504:21                   agent's [2] - 527:3, 527:5
 6.201 [2] - 513:10, 514:13                  according [1] - 563:3                      agents [5] - 533:24, 572:1, 574:16,
 6.27 [1] - 502:3                            accountable [1] - 560:22                  577:14, 579:24
 6/6 [1] - 546:9                             accuracy [1] - 524:15                      aggravated [1] - 582:23
 60 [3] - 573:1, 573:2, 575:9                accurate [8] - 472:10, 474:16, 494:11,     ago [2] - 563:10, 566:25
 607-8289 [1] - 551:13                      509:24, 509:25, 524:8, 525:11, 566:20       agree [10] - 500:16, 500:19, 501:14,
 62 [1] - 512:1                              accurately [2] - 505:22, 524:1            502:18, 507:15, 531:16, 542:16,
 63 [2] - 512:5, 512:24                      accusing [1] - 520:7                      558:20, 566:19, 580:18
 66 [1] - 514:5                              achieved [1] - 532:24                      agreed [7] - 519:4, 519:8, 519:12,
                                             acquittal [3] - 504:14, 505:17, 546:11    526:5, 526:6, 532:15, 536:4
                    7                        act [2] - 534:1, 534:17                    agreeing [1] - 556:9
                                             acted [1] - 529:24                         agreement [29] - 507:8, 526:4, 526:11,
 7 [5] - 531:4, 531:24, 534:12, 548:14,      acting [1] - 533:8                        526:15, 526:16, 526:20, 526:22,
549:12                                       action [1] - 553:8                        526:25, 531:24, 532:2, 532:6, 532:12,
 7/5 [1] - 546:9                             actions [4] - 536:14, 536:15, 560:24      532:14, 532:17, 532:25, 533:2, 533:5,
 70 [2] - 512:8, 549:22                      active [1] - 540:10                       533:8, 533:9, 533:23, 534:12, 534:15,
 71 [1] - 512:8                              actively [2] - 540:12, 571:3              553:4, 553:5, 553:7, 553:21, 554:6,
 7th [1] - 582:15                            acts [5] - 477:4, 529:14, 529:18,         566:5, 566:23
                                            533:20, 565:7                               agrees [1] - 532:19
                    8                        actual [3] - 521:23, 541:23, 542:12        ahead [2] - 500:14, 506:18
                                             add [9] - 487:1, 511:17, 514:12,           aid [6] - 510:18, 510:21, 511:13,
 8 [14] - 505:14, 513:18, 513:25, 514:19,                                              518:17, 540:6, 543:21
                                            558:25, 565:13, 565:21, 565:23,
531:8, 538:4, 538:23, 539:21, 540:2,                                                    aids [1] - 510:25
                                            568:22, 585:25
546:17, 548:2, 552:12, 569:20, 583:9                                                    ain't [2] - 550:19, 551:14
                                             added [2] - 507:6, 569:1
 80 [1] - 550:7                                                                         Alabama [1] - 492:2
                                             addition [3] - 530:10, 542:2, 545:17
 801 [1] - 509:11                                                                       Alexandria [1] - 585:9
                                             additional [5] - 466:23, 471:10, 495:2,
 8th [24] - 497:11, 498:3, 499:4, 512:23,                                               allegations [1] - 571:15
                                            503:3, 507:1
514:14, 549:1, 555:11, 555:17, 555:22,                                                  alleged [5] - 531:9, 531:12, 539:20,
                                             address [1] - 560:10
556:11, 558:18, 563:7, 563:19, 567:8,                                                  540:1, 563:18
                                             adequate [1] - 506:8
567:13, 567:15, 568:4, 569:7, 570:11,                                                   allow [2] - 504:25, 522:25
                                             adjourned [1] - 591:18
570:19, 572:10, 577:20, 578:3, 585:21                                                   allowed [3] - 527:19, 539:13, 558:16
                                             Administration [3] - 500:23, 501:2,
                                            519:10                                      allows [1] - 580:13
                    9                        administrative [1] - 496:17                almost [3] - 557:5, 565:11, 588:10
                                             admissible [2] - 502:15, 523:9             alone [7] - 506:5, 517:21, 517:22,
 9 [1] - 591:5
                                             admission [1] - 500:10                    523:22, 526:13, 556:9, 556:14
 924(c [3] - 513:23, 570:7, 570:15
                                             admit [1] - 554:13                         alternate [2] - 589:1, 589:4
 9896 [1] - 502:9
                                             admitted [29] - 472:20, 475:1, 475:6,      alternates [1] - 589:2
 9:37 [1] - 465:2
                                            481:21, 483:14, 483:16, 488:2, 496:5,       alternative [3] - 507:20, 507:21,
                                            498:14, 503:1, 503:8, 503:11, 503:14,      508:11
                    A                       503:17, 503:20, 503:23, 504:3, 504:6,       Alvin [1] - 527:22
                                            509:11, 509:15, 516:20, 517:21,             amended [1] - 466:5
 a.m [1] - 465:2
                                            518:24, 519:1, 543:3, 543:5, 543:9,         America [3] - 465:5, 500:19, 561:18
 ability [2] - 522:23, 524:18

                                    PATRICIA A. KANESHIRO-MILLER, RMR, CRR
                                            OFFICIAL COURT REPORTER
                           UNITED STATES DISTRICT COURT FOR THE DISTRICT OF COLUMBIA
                                                 202-354-3243
       Case 1:17-cr-00234-TNM Document 203 Filed 05/15/19 Page 133 of 152


                                                                                                                             595
 AMERICA [1] - 463:3                        asserts [1] - 521:23                     bathroom [1] - 590:1
 ammunition [4] - 543:13, 543:22,           assigned [2] - 467:23, 467:25            battle [1] - 582:9
546:24, 548:5                               assignment [1] - 468:8                   bear [4] - 546:4, 576:14, 581:21
 amount [15] - 512:2, 514:20, 534:20,       assist [3] - 519:24, 540:6, 543:1        become [5] - 527:20, 532:18, 533:1,
535:2, 535:24, 537:7, 537:9, 537:12,        associated [1] - 483:12                 533:3, 533:24
537:16, 538:5, 538:24, 567:7, 567:17,       assume [8] - 522:2, 522:6, 527:15,       becomes [1] - 545:21
585:22, 585:23                             559:22, 563:20, 567:19, 567:20, 568:5     BEFORE [1] - 463:10
 amounts [4] - 536:6, 536:17, 536:18,       assuming [1] - 569:24                    beforehand [1] - 482:19
569:3                                       attempt [1] - 534:22                     began [2] - 485:20, 491:9
 analysis [2] - 500:25, 502:13              attending [1] - 466:17                   begin [7] - 467:3, 470:10, 471:4,
 Analysis [1] - 502:12                      attention [3] - 526:6, 528:22, 545:8    483:21, 546:12, 588:25, 589:24
 Anderson [8] - 561:9, 562:3, 562:6,        attentive [1] - 589:6                    beginning [6] - 490:10, 518:16,
575:10, 575:17, 576:1, 576:5, 577:7         attitude [2] - 588:4, 588:11            545:14, 567:22, 588:11, 588:21
 Android [1] - 500:3                        Attorney [1] - 492:21                    behalf [4] - 465:9, 465:11, 556:23,
 announce [1] - 588:15                      attorney [1] - 591:13                   582:11
 announced [1] - 588:18                     Attorney's [1] - 463:14                  behavior [1] - 524:5
 answer [4] - 523:12, 523:14, 523:15,       attorneys [3] - 466:15, 518:9, 520:3     behind [2] - 491:5, 561:18
585:4                                       attributed [1] - 476:18                  behold [1] - 578:16
 answered [1] - 523:13                      audio [5] - 471:5, 474:9, 474:13,        believability [1] - 517:23
 anyways [1] - 569:11                      510:18, 510:24                            BELL [1] - 463:5
 apartment [1] - 585:4                      Audiotape [5] - 475:19, 476:11,          bell [68] - 469:23, 470:10, 476:1,
 Apartments [1] - 469:4                    483:19, 484:9, 575:14                    478:7, 478:18, 480:2, 484:1, 485:15,
 apologize [1] - 465:20                     audiotape [2] - 576:16, 576:18          485:18, 486:9, 488:6, 493:5, 496:13,
 apology [1] - 554:11                       AUSA [2] - 463:13, 463:14               498:3, 504:15, 505:8, 505:23, 505:25,
 APPEARANCES [1] - 463:12                   automobile [1] - 485:16                 508:9, 546:15, 546:18, 546:20, 546:21,
 appeared [2] - 478:7, 484:7                available [1] - 540:6                   547:1, 550:9, 550:15, 550:21, 551:1,
 Apple [1] - 499:13                         Avenue [4] - 463:17, 463:21, 479:5,     551:10, 551:12, 551:17, 551:22,
 applicable [1] - 508:6                    479:8                                    553:12, 553:16, 555:15, 556:19,
 applies [3] - 517:14, 530:16, 589:16       avoid [1] - 588:19                      558:18, 558:19, 559:11, 559:14,
 apply [3] - 496:10, 527:6, 581:14          aware [3] - 469:3, 490:22, 493:22       560:15, 563:5, 563:6, 563:12, 563:17,
 appreciate [1] - 494:24                                                            567:21, 567:22, 571:14, 573:14,
                                                                                    573:16, 574:22, 575:10, 575:22,
 approach [7] - 480:20, 480:21, 487:3,                        B                     575:23, 575:25, 576:11, 576:12,
487:5, 578:25, 584:23, 588:2
 appropriate [2] - 512:16, 512:18           B-U-L-L-I-N-G-T-O-N [1] - 495:16        576:21, 577:4, 577:17, 577:18, 577:23,
 April [2] - 556:6, 556:12                  back-and-forth [1] - 465:14             579:18, 580:7, 584:17, 584:18, 591:12
 area [14] - 473:1, 479:13, 479:14,         backwards [1] - 547:23                   Bell [30] - 465:5, 465:12, 468:17,
480:1, 485:10, 561:12, 561:15, 563:11,      bad [1] - 582:11                        476:7, 482:10, 500:19, 527:12, 529:14,
563:12, 571:9, 572:17, 575:4                badge [1] - 589:22                      529:24, 531:13, 537:17, 537:23,
 areas [2] - 484:17, 552:18                 bag [2] - 481:1, 550:13                 538:23, 539:7, 539:16, 539:22, 539:24,
 argument [2] - 516:21, 523:4               baggies [1] - 569:6                     540:4, 540:15, 540:24, 541:4, 541:10,
 arguments [3] - 517:1, 519:23, 557:8       bags [3] - 493:16, 550:12, 552:10       566:23, 566:24, 566:25, 567:2, 573:24,
                                                                                    577:1, 577:6, 578:16
 arrange [1] - 471:1                        baking [4] - 475:22, 476:3, 476:5,
                                           554:15                                    Bell's [1] - 541:12
 arranged [3] - 470:18, 473:7, 482:5
                                            balances [1] - 560:12                    bell's [5] - 494:18, 499:20, 566:14,
 arranging [1] - 482:12
                                                                                    584:20, 585:5
 arrest [5] - 491:1, 496:9, 504:23,         ball [3] - 552:8, 556:8, 586:10
                                                                                     belongs [1] - 476:22
512:23, 514:15                              balls [4] - 547:5, 552:11, 555:24,
                                           556:10                                    bench [3] - 579:1, 584:24, 588:3
 arrested [21] - 490:24, 491:24, 495:20,
                                            bang [3] - 571:11                        benefit [4] - 521:18, 568:14, 568:15,
499:17, 508:1, 548:15, 549:12, 553:16,
558:19, 566:17, 566:21, 572:10, 574:2,                                              580:19
                                            base [35] - 490:1, 501:20, 501:22,
574:19, 583:9, 584:13, 585:7, 585:8,       501:24, 502:1, 502:3, 502:5, 502:7,       BENJAMIN [3] - 464:4, 495:6, 495:15
585:14                                     502:9, 531:6, 531:15, 535:9, 535:11,      Benjamin [1] - 495:15
 arrow [2] - 484:25, 485:6                 535:18, 535:20, 535:24, 536:13,           best [3] - 465:22, 474:2, 493:11
 art [1] - 527:20                          536:17, 536:18, 537:6, 537:7, 537:9,      between [17] - 465:22, 485:25, 493:4,
 articulate [1] - 568:18                   537:12, 537:16, 537:24, 538:6, 538:12,   499:5, 505:8, 512:17, 513:15, 513:21,
 Ashton [3] - 479:5, 479:8, 479:24         538:13, 538:21, 538:24, 539:1, 539:2,    524:19, 524:23, 530:8, 531:24, 533:18,
                                           539:20, 542:10, 560:17                   546:20, 567:15, 568:4, 580:15
 aside [2] - 469:18, 578:4
                                            based [10] - 504:14, 504:17, 505:13,     beyond [31] - 500:21, 504:19, 520:15,
 asleep [1] - 522:10
                                           521:13, 527:24, 544:11, 544:23, 568:1,   520:19, 520:23, 521:2, 521:8, 521:9,
 ass [2] - 550:2, 582:25
                                           568:12, 573:4                            523:18, 526:14, 529:23, 531:11,
 assembling [1] - 511:9
                                            basis [1] - 526:12                      531:21, 532:8, 534:9, 537:3, 538:3,

                                   PATRICIA A. KANESHIRO-MILLER, RMR, CRR
                                           OFFICIAL COURT REPORTER
                          UNITED STATES DISTRICT COURT FOR THE DISTRICT OF COLUMBIA
                                                202-354-3243
       Case 1:17-cr-00234-TNM Document 203 Filed 05/15/19 Page 134 of 152


                                                                                                                                 596
538:19, 538:22, 539:23, 541:11,            564:11, 568:16, 581:21, 581:22             581:22, 584:15, 586:4, 587:15, 587:17,
542:11, 542:25, 547:7, 560:6, 560:20,       Bureau [1] - 468:1                        587:20, 588:15, 588:18, 588:21,
565:25, 580:14, 581:23, 581:25, 582:1       business [1] - 561:8                      589:12, 589:14, 589:16, 589:19, 590:2
 bias [1] - 525:17                          busy [1] - 477:22                          Case [1] - 465:4
 biased [1] - 525:15                        buy [8] - 469:25, 475:9, 475:10, 481:2,    cases [7] - 521:4, 521:6, 521:12,
 big [4] - 565:14, 565:24, 575:18,         481:5, 491:7, 552:9, 552:24                544:25, 552:7, 561:15, 586:5
579:22                                      buying [3] - 583:7, 586:9                  cash [2] - 546:25, 583:15
 bigger [2] - 566:15, 573:17                buys [1] - 470:7                           caution [2] - 526:1, 526:25
 bills [1] - 576:23                         BY [22] - 467:13, 469:17, 470:24,          cavity [1] - 568:23
 binder [1] - 590:11                       472:21, 475:15, 475:20, 476:12,             cellphone [4] - 499:20, 547:1, 549:12,
 binders [9] - 474:22, 475:8, 476:14,      478:24, 480:22, 481:22, 483:20,            576:23
510:6, 510:9, 511:11, 511:12, 543:18,      484:10, 487:6, 488:3, 488:12, 489:10,       cellphones [8] - 496:7, 496:10,
543:20                                     489:17, 493:21, 495:10, 496:6, 498:15,     499:11, 499:18, 546:25, 569:8, 569:9
 Birney [2] - 468:25, 469:4                499:10                                      certain [8] - 502:18, 503:2, 516:19,
 bit [3] - 511:25, 513:17, 582:23           Byers [2] - 501:7, 519:13                 519:4, 537:5, 559:7, 588:16, 590:24
 bitch [1] - 582:25                         bypass [1] - 499:23                        certainly [2] - 476:10, 548:17
 blacked [1] - 543:6                        bystander [2] - 581:10, 582:25             certainty [4] - 521:12, 522:17, 531:9,
 blank [4] - 472:7, 550:13, 550:19,         Bystander [1] - 582:21                    582:1
551:3                                                                                  CERTIFICATE [1] - 592:1
 block [1] - 554:4                                            C                        certify [1] - 592:3
 blocks [3] - 554:3, 554:5, 586:20                                                     Chaclan [3] - 465:24, 589:10, 591:1
 blogging [1] - 545:17                      calculating [1] - 536:22                   chance [1] - 589:20
 blue [1] - 478:19                          caliber [4] - 546:23, 548:13, 548:17,      changes [1] - 506:21
 bluish [1] - 477:19                       582:7                                       charge [10] - 512:10, 521:3, 522:25,
 bluish-gray [1] - 477:19                   calmly [1] - 588:20                       537:19, 539:9, 547:23, 548:24, 568:7,
 boats [1] - 561:19                         cannot [1] - 529:10                       568:8, 574:3
 body [4] - 541:22, 547:5, 549:3,           capability [1] - 525:18                    charged [17] - 504:15, 512:9, 520:20,
568:23                                      car [9] - 478:10, 478:25, 486:12,         521:15, 525:24, 531:13, 535:17,
 bold [1] - 513:3                          494:18, 546:21, 547:1, 555:15, 569:9       537:17, 537:23, 540:2, 560:15, 562:15,
 bond [1] - 553:17                          cardinal [1] - 552:14                     562:16, 565:6, 565:7, 565:8, 568:11
 Book [2] - 513:11, 513:12                  Cardinal [7] - 527:22, 548:8, 552:6,       charges [14] - 470:5, 491:20, 504:14,
 bother [2] - 566:15, 566:18               552:15, 583:14, 586:2, 586:3               522:22, 523:18, 530:14, 531:2, 531:5,
 bottle [1] - 583:18                        carefully [1] - 554:10                    535:14, 539:16, 560:15, 570:20,
 bottom [5] - 479:19, 479:20, 485:5,        cares [4] - 583:23, 586:15, 586:16,       586:14, 586:17
515:3, 586:3                               586:17                                      chat [1] - 467:2
 bought [3] - 561:6, 564:24, 567:7          carried [4] - 540:4, 540:15, 540:24,       check [3] - 509:2, 551:10, 570:18
 bound [1] - 527:23                        558:21                                      checked [1] - 550:21
 break [7] - 470:22, 504:8, 515:7,          carries [1] - 540:5                        chemical [2] - 500:25, 502:13
552:10, 557:4, 557:17, 590:1                carry [9] - 540:13, 548:9, 548:20,         chemist [1] - 501:7
 brief [1] - 489:4                         548:21, 548:22, 558:16, 558:24,             chemists [2] - 501:2, 501:15
 briefly [3] - 479:6, 495:4, 545:11        568:16, 572:4                               chemists' [1] - 558:12
 bright [1] - 572:4                         carrying [6] - 539:17, 541:22, 547:13,     children [1] - 552:17
 bring [13] - 466:9, 471:10, 510:9,        570:15, 570:21, 572:20                      choices [1] - 581:11
510:14, 516:3, 526:6, 543:24, 560:5,        case [94] - 466:19, 475:12, 492:16,        choose [3] - 512:17, 513:15, 573:21
561:21, 561:23, 573:3, 580:4, 589:20       492:20, 493:24, 500:13, 500:18,             chose [1] - 527:16
 bringing [1] - 511:8                      500:22, 501:5, 501:11, 502:16, 509:1,       chosen [1] - 527:12
 bro [1] - 550:20                          509:16, 515:13, 515:14, 516:24,             CHRISTOPHER [1] - 463:16
 brought [4] - 528:22, 553:23, 564:9,      517:14, 517:19, 518:2, 518:5, 518:7,        Christopher [1] - 465:11
                                           518:18, 518:25, 519:11, 519:15,             chunks [1] - 550:12
586:15
                                           520:12, 521:21, 522:18, 523:2, 523:3,       CI [7] - 474:3, 476:24, 489:21, 490:18,
 Brown [2] - 488:25, 492:23
                                           524:13, 524:14, 526:5, 527:5, 527:11,      493:4, 493:11
 building [1] - 479:20
                                           527:22, 528:4, 529:9, 530:7, 531:10,        circumstances [14] - 491:5, 491:10,
 bullet [1] - 582:7
                                           533:17, 538:5, 541:2, 542:11, 542:20,      521:25, 524:16, 524:17, 524:20, 528:7,
 Bullington [13] - 495:4, 495:5, 495:11,
                                           544:3, 544:23, 545:3, 545:4, 545:6,        529:13, 529:15, 529:22, 533:14,
495:15, 495:17, 496:8, 497:14, 498:16,
                                           545:15, 545:17, 546:2, 546:11, 547:16,     533:16, 541:7, 546:5
499:8, 499:11, 500:7, 546:19, 582:14
                                           554:11, 557:5, 557:8, 558:11, 560:5,        circumstantial [8] - 521:22, 522:1,
 BULLINGTON [2] - 464:4, 495:6
                                           560:15, 561:2, 561:12, 561:13, 561:14,
 bunch [1] - 472:25                                                                   522:9, 522:11, 522:15, 522:16, 522:20,
                                           563:3, 565:5, 567:23, 570:14, 575:12,
 burden [12] - 520:16, 521:1, 521:7,                                                  536:23
                                           575:18, 575:20, 575:22, 579:22, 580:3,
560:3, 560:4, 560:6, 560:7, 560:12,                                                    city [3] - 556:20, 556:22, 587:16
                                           580:4, 580:5, 580:17, 581:11, 581:21,
                                                                                       civil [1] - 521:4

                                   PATRICIA A. KANESHIRO-MILLER, RMR, CRR
                                           OFFICIAL COURT REPORTER
                          UNITED STATES DISTRICT COURT FOR THE DISTRICT OF COLUMBIA
                                                202-354-3243
       Case 1:17-cr-00234-TNM Document 203 Filed 05/15/19 Page 135 of 152


                                                                                                                              597
 civility [1] - 544:14                       command [2] - 477:3, 477:5                523:19, 524:3, 524:5, 524:16, 525:4,
 claim [1] - 570:18                          commence [1] - 477:11                     525:8, 525:11, 525:16, 526:7, 526:19,
 claimed [1] - 532:17                        commission [2] - 540:3, 540:6             526:21, 528:3, 528:16, 528:17, 528:25,
 clarify [3] - 475:8, 530:5, 585:16          commit [4] - 531:16, 532:9, 533:24,       529:8, 529:13, 529:21, 530:15, 533:20,
 clean [3] - 511:18, 515:1, 555:7           553:5                                      535:11, 537:13, 537:22, 538:14, 539:3,
 clear [6] - 513:7, 549:6, 551:25,           commits [1] - 540:9                       539:6, 539:7, 539:13, 541:1, 543:9,
554:24, 555:12, 562:25                       committed [3] - 531:12, 539:24,           543:14, 543:17, 544:12, 544:24,
 clearer [1] - 476:21                       541:14                                     547:15, 579:18, 583:6
 clearly [1] - 551:9                         common [10] - 532:4, 532:9, 547:17,        considerable [1] - 588:12
 CLERK [2] - 465:4, 513:11                  552:2, 553:8, 553:9, 556:25, 581:14,        consideration [5] - 518:2, 521:14,
 clerk [5] - 513:6, 543:23, 545:10,         587:22                                     544:17, 574:23, 578:11
546:5, 590:19                                commonsensical [1] - 548:7                 considered [5] - 525:25, 526:25,
 Clerk's [1] - 465:22                        Commonwealth [4] - 492:21, 500:24,        534:5, 537:25, 542:14
 clever [3] - 558:23, 562:17, 562:19        501:8, 519:14                               consistency [3] - 508:15, 509:21,
 client [6] - 505:19, 581:7, 581:15,         communicate [5] - 545:15, 545:22,         528:25
581:16, 581:20, 582:11                      545:25, 546:1, 589:17                       consistent [6] - 508:7, 509:12, 509:19,
 clips [1] - 515:13                          communicated [1] - 577:2                  528:21, 528:24, 529:5
 close [7] - 465:15, 485:5, 541:4,           communication [1] - 576:22                 consists [1] - 518:25
549:13, 567:1, 584:1, 591:12                 communications [1] - 545:16                conspiracies [2] - 553:21, 553:22
 closely [1] - 559:4                         complete [1] - 537:2                       conspiracy [55] - 505:5, 505:8, 511:23,
 closer [1] - 484:16                         completed [7] - 480:7, 481:1, 481:6,      512:3, 512:19, 513:22, 513:24, 531:3,
 closing [5] - 515:13, 516:4, 516:21,       482:2, 482:4, 488:15                       531:13, 531:20, 532:18, 532:23,
517:1, 546:12                                completely [1] - 528:2                    532:24, 533:1, 533:3, 533:11, 533:12,
 closings [2] - 515:9, 515:18                compound [1] - 470:21                     533:13, 533:14, 533:17, 533:18,
 clown [1] - 576:7                           computer [1] - 555:7                      533:21, 533:23, 534:2, 534:7, 534:9,
 co [3] - 536:7, 536:14, 536:21              conceal [1] - 548:16                      534:17, 535:16, 535:19, 536:10,
                                             concealed [1] - 558:17                    536:21, 547:10, 553:3, 553:4, 553:19,
 co-conspirators [3] - 536:7, 536:14,
                                             concern [1] - 544:19                      553:20, 553:24, 560:16, 560:21, 561:3,
536:21
                                                                                       561:4, 561:5, 561:7, 562:25, 563:1,
 cocaine [82] - 480:17, 481:1, 481:2,        concerned [5] - 524:14, 530:13,
                                                                                       564:20, 565:19, 568:9, 573:18, 574:6,
481:12, 481:23, 481:24, 482:7, 486:19,      563:17, 567:21, 587:19
                                                                                       574:25, 583:7, 584:3, 586:11
487:14, 489:19, 489:25, 490:7, 491:7,        concerning [5] - 501:4, 501:10,
                                                                                        conspirator [1] - 534:4
494:16, 494:21, 501:20, 501:22,             527:23, 545:3, 546:2
                                                                                        conspirators [6] - 534:3, 536:7,
501:24, 502:1, 502:3, 502:5, 502:7,          conclude [3] - 505:1, 505:8, 557:7
502:9, 504:21, 504:24, 505:2, 531:6,                                                   536:14, 536:21, 575:18, 583:25
                                             concluded [1] - 542:19
531:15, 535:9, 535:10, 535:11, 535:18,                                                  conspired [1] - 537:4
                                             concludes [2] - 502:16, 504:7
535:20, 535:24, 536:13, 536:17,                                                         conspiring [2] - 567:9, 576:6
                                             conclusion [3] - 533:14, 533:17,
536:18, 537:6, 537:7, 537:9, 537:10,                                                    Constitution [1] - 463:21
                                            562:18
537:12, 537:16, 537:23, 538:6, 538:12,                                                  constructive [4] - 542:2, 542:4, 542:5,
                                             conclusions [3] - 527:18, 571:21,
538:13, 538:21, 538:24, 539:1, 539:2,                                                  542:12
                                            573:12
539:20, 542:10, 547:6, 547:11, 547:12,                                                  contact [8] - 488:6, 488:7, 488:16,
                                             condition [2] - 481:13, 487:19
547:13, 548:2, 548:25, 549:4, 549:6,                                                   488:24, 489:1, 498:20, 498:22, 591:13
                                             conditions [1] - 486:1
552:1, 552:9, 554:2, 554:4, 554:7,                                                      contacted [1] - 470:10
                                             conduct [5] - 517:12, 545:18, 545:19,
554:16, 556:10, 556:17, 560:17,                                                         contain [1] - 501:17
                                            588:5, 588:11
561:11, 561:17, 562:20, 563:18, 564:5,                                                  contained [1] - 502:12
                                             conducted [3] - 469:8, 469:22, 470:9
570:2, 571:16, 574:7, 586:20                                                            containing [2] - 537:8, 537:15
                                             confer [1] - 580:23
 code [2] - 499:21, 499:23                                                              contains [9] - 501:20, 501:22, 501:24,
                                             confidential [7] - 470:1, 470:2, 471:2,
 collateral [8] - 567:24, 571:14, 579:21,                                              502:1, 502:3, 502:5, 502:7, 502:9,
                                            471:3, 490:5, 490:18, 504:22
581:7, 581:9, 582:21, 583:1, 587:12                                                    535:23
                                             confirm [1] - 481:24
 collected [2] - 471:12, 480:24                                                         contaminants [1] - 481:11
                                             confirms [1] - 556:3
 Colombia [1] - 584:4                                                                   contaminate [1] - 487:1
                                             confuse [1] - 513:20
 color [2] - 477:17, 555:15                                                             contaminated [1] - 471:12
                                             confusion [1] - 465:21
 colored [1] - 525:17                                                                   contents [1] - 502:13
                                             Connecticut [1] - 463:17
 Columbia [3] - 493:2, 558:25, 579:24                                                   context [1] - 549:20
                                             connection [2] - 496:9, 540:1
 COLUMBIA [1] - 463:1                                                                   continue [2] - 475:13, 504:9
                                             consented [1] - 585:3
 combine [1] - 572:6                                                                    continued [1] - 531:4
                                             consequence [1] - 580:2
 comfortable [8] - 507:17, 511:15,                                                      contraband [4] - 471:4, 471:11,
                                             consequences [1] - 529:18
511:16, 515:15, 578:3, 578:4, 579:15,                                                  543:13, 543:23
                                             consider [51] - 502:19, 509:20, 515:4,
590:23                                                                                  contradicted [1] - 525:12
                                            517:7, 517:16, 518:23, 519:5, 519:16,
 coming [4] - 468:6, 508:18, 559:3,                                                     contradiction [1] - 578:21
                                            519:18, 520:8, 520:9, 522:19, 523:1,
585:7                                                                                   control [8] - 473:19, 506:5, 518:11,

                                    PATRICIA A. KANESHIRO-MILLER, RMR, CRR
                                            OFFICIAL COURT REPORTER
                           UNITED STATES DISTRICT COURT FOR THE DISTRICT OF COLUMBIA
                                                 202-354-3243
       Case 1:17-cr-00234-TNM Document 203 Filed 05/15/19 Page 136 of 152


                                                                                                                                 598
541:12, 541:19, 541:24, 542:1, 542:7       468:13, 470:6, 471:18, 472:12, 482:25,       509:17, 509:21, 517:23, 523:21,
 controlled [54] - 469:8, 469:22, 470:7,   491:14, 492:17, 552:23, 552:25, 583:21       523:24, 524:4, 527:5, 528:16, 528:23,
470:9, 470:16, 473:23, 473:24, 482:7,       county [1] - 564:18                         529:1, 529:9, 578:12
482:21, 501:18, 505:10, 511:24, 512:2,      County's [1] - 473:2                         credible [1] - 559:9
513:7, 513:10, 514:10, 514:13, 531:17,      couple [6] - 506:1, 506:21, 508:5,           credit [2] - 525:13, 567:13
532:1, 532:7, 532:11, 534:13, 534:19,      557:14, 558:15, 573:13                        Crevonte [4] - 561:9, 561:10, 562:4,
534:20, 535:1, 535:2, 535:6, 535:10,        course [8] - 496:14, 497:10, 507:2,         562:5
535:17, 536:25, 537:18, 537:20, 538:2,     513:24, 523:10, 536:21, 543:2, 562:24         crime [35] - 505:3, 505:13, 510:3,
538:5, 538:9, 538:12, 538:17, 538:20,       court [15] - 478:14, 522:4, 528:25,         510:5, 514:4, 520:8, 521:15, 529:8,
539:1, 539:8, 539:11, 539:14, 539:19,      529:5, 544:8, 546:3, 546:8, 550:1,           531:7, 531:16, 531:19, 532:10, 532:15,
539:25, 540:7, 540:17, 540:20, 540:23,     552:3, 561:15, 561:21, 561:24, 579:12,       533:6, 533:24, 534:8, 539:18, 539:21,
541:1, 541:4, 541:6, 541:14, 541:16,       585:18, 588:8                                539:25, 540:4, 540:7, 540:9, 540:16,
550:6                                       COURT [114] - 463:1, 465:10, 465:13,        540:19, 541:3, 541:13, 547:14, 547:25,
 controls [4] - 535:25, 579:13, 579:14,    466:7, 466:9, 466:11, 469:11, 469:16,        553:5, 556:16, 561:8, 563:15, 567:10
586:23                                     470:22, 472:18, 475:1, 475:4, 475:7,          crimes [2] - 468:4, 537:21
 convenience [1] - 530:4                   478:23, 480:21, 481:19, 483:14,               Criminal [2] - 463:4, 465:4
 conversation [2] - 476:9, 505:20          483:17, 487:5, 488:1, 488:10, 489:7,          criminal [6] - 492:1, 520:12, 521:6,
 conversations [2] - 530:1, 530:3          489:15, 493:19, 494:24, 495:2, 495:5,        521:12, 527:11, 581:22
 convey [1] - 542:21                       496:4, 498:12, 500:7, 500:14, 502:17,         CROSS [3] - 464:2, 489:9, 499:9
 convict [6] - 526:12, 534:18, 561:21,     502:25, 503:2, 503:5, 503:7, 503:10,          CROSS-EXAMINATION [2] - 489:9,
561:22, 569:22, 585:23                     503:13, 503:16, 503:19, 503:22,              499:9
 convicted [2] - 529:8, 534:8              503:25, 504:2, 504:5, 504:7, 504:11,          CRR [1] - 463:20
 conviction [6] - 510:3, 510:5, 529:8,     504:17, 505:25, 506:5, 506:8, 506:11,         current [1] - 514:3
544:19, 544:22, 546:10                     506:14, 506:18, 507:12, 507:15,               curse [1] - 550:1
 convinced [4] - 521:10, 521:15,           507:20, 508:2, 508:6, 508:12, 508:20,         customers [4] - 562:4, 563:16, 569:5,
531:20, 582:2                              508:23, 509:6, 509:18, 510:1, 511:4,         576:20
 convinces [1] - 526:13                    511:17, 511:20, 512:13, 512:24, 513:2,        cut [2] - 576:8, 584:5
 cooked [2] - 562:19, 562:20               513:16, 514:2, 514:6, 514:9, 514:18,
                                           514:22, 514:24, 515:1, 515:15, 515:17,
 cooperating [1] - 573:2
                                           515:23, 516:3, 516:7, 516:12, 516:14,
                                                                                                           D
 cooperation [1] - 526:6
 cooperator [1] - 580:1                    516:19, 516:23, 557:3, 557:13, 558:4,         D.C [12] - 463:6, 463:15, 463:22,
 copies [4] - 515:8, 517:4, 557:16,        562:1, 573:8, 578:25, 579:6, 579:9,          469:1, 472:11, 472:25, 473:5, 492:23,
590:5                                      579:11, 580:11, 580:21, 580:24, 581:2,       504:22, 548:21, 552:9, 572:3
 copy [3] - 513:3, 515:24, 517:2           584:23, 585:10, 585:19, 588:2, 588:4,         damage [8] - 567:24, 571:14, 579:21,
 corner [2] - 479:19, 479:20               588:9, 590:8, 590:11, 590:13, 590:20,        581:7, 581:9, 582:21, 583:1, 587:12
 correct [26] - 482:20, 489:21, 489:22,    591:1, 591:12, 591:17, 592:1                  dark [2] - 477:24, 486:3
489:23, 490:1, 490:2, 490:7, 490:11,        Court [6] - 463:20, 505:22, 509:20,          DATE [1] - 592:9
490:19, 491:14, 491:15, 492:5, 492:6,      546:15, 569:25, 579:24                        date [4] - 470:15, 531:9, 531:12
493:9, 493:12, 494:12, 496:3, 499:6,        Court's [2] - 465:25, 466:2                  dates [1] - 469:15
499:18, 499:24, 500:4, 508:11, 508:12,      Courthouse [1] - 463:21                      DAVIS [72] - 463:16, 465:11, 469:10,
516:22, 579:7, 592:4                        courthouse [1] - 591:9                      470:21, 472:17, 474:23, 478:22,
 correctly [2] - 470:6, 485:9               courtroom [6] - 490:14, 545:7, 553:23,      481:18, 483:13, 487:25, 488:9, 489:8,
 corrects [1] - 465:25                     568:20, 589:5                                489:10, 489:16, 489:17, 493:18, 495:4,
 Costco [17] - 471:17, 472:11, 473:7,       coverage [1] - 545:3                        496:3, 498:11, 499:10, 504:12, 505:20,
473:10, 473:16, 473:18, 473:20, 474:4,      crack [47] - 480:17, 481:1, 481:2,          507:10, 507:13, 507:25, 508:3, 508:8,
479:5, 479:15, 480:10, 484:11, 484:25,     481:12, 481:23, 481:24, 482:7, 486:19,       508:13, 508:16, 508:22, 509:2, 509:5,
492:8, 492:14, 492:15, 494:9               487:14, 489:19, 491:7, 494:16, 494:21,       509:25, 510:8, 510:19, 511:1, 511:16,
 Counsel [3] - 465:6, 558:8, 580:23        504:21, 504:24, 505:2, 531:15, 535:9,        512:7, 513:18, 514:5, 514:8, 514:16,
 counsel [9] - 465:12, 506:9, 506:25,      535:18, 547:6, 547:12, 547:13, 548:1,        514:21, 514:23, 514:25, 515:12, 516:2,
517:1, 546:15, 557:8, 578:25, 584:23,      548:25, 549:4, 549:6, 552:1, 552:9,          516:11, 516:18, 516:22, 558:8, 562:3,
588:2                                      554:2, 554:4, 554:7, 554:15, 556:10,         573:9, 575:15, 576:17, 576:19, 579:4,
 count [26] - 505:5, 505:15, 512:19,       556:16, 561:11, 561:19, 562:20,              579:7, 579:10, 579:13, 580:9, 580:12,
512:20, 512:21, 512:22, 514:16, 521:2,     563:17, 564:5, 567:14, 570:2, 570:18,        584:22, 584:25, 585:5, 585:8, 585:13,
530:14, 530:17, 530:20, 530:21, 531:1,     571:16, 572:11, 574:7, 583:12, 586:20        585:17, 590:17, 590:24, 591:9, 591:16
531:3, 536:16, 537:25, 547:9, 547:22,       cracked [1] - 569:11                         Davis [24] - 463:17, 465:11, 489:7,
553:3, 570:7, 570:13, 570:14, 570:15,       cram [1] - 568:23                           504:11, 505:18, 511:15, 511:20, 512:6,
570:18, 570:20, 586:18                      crates [1] - 561:17                         516:16, 548:11, 548:19, 558:7, 562:2,
 Count [3] - 466:1, 466:2                   create [1] - 569:21                         573:21, 579:9, 580:11, 581:5, 582:5,
 counts [3] - 513:19, 530:23, 530:24        created [1] - 577:3                         582:10, 584:19, 585:21, 586:2, 586:25
 County [13] - 467:22, 467:24, 468:11,      credibility [15] - 508:25, 509:7, 509:13,    Davis' [1] - 507:23

                                   PATRICIA A. KANESHIRO-MILLER, RMR, CRR
                                           OFFICIAL COURT REPORTER
                          UNITED STATES DISTRICT COURT FOR THE DISTRICT OF COLUMBIA
                                                202-354-3243
       Case 1:17-cr-00234-TNM Document 203 Filed 05/15/19 Page 137 of 152


                                                                                                                                   599
 daylight [1] - 478:1                        deliberating [1] - 467:3                    disclose [2] - 540:11, 571:2
 days [4] - 563:23, 567:15, 573:13,          deliberations [21] - 517:3, 517:5,          disclosed [1] - 571:3
579:23                                      518:12, 518:16, 518:23, 523:16,              discredit [1] - 524:24
 daytime [1] - 589:10                       530:25, 537:24, 542:19, 543:4, 543:19,       discrepancies [1] - 524:22
 DC [1] - 463:18                            544:7, 544:20, 545:14, 545:18, 545:21,       discrepancy [2] - 525:3, 525:6
 DEA [1] - 501:5                            588:12, 588:21, 589:1, 589:25, 591:5         discuss [10] - 505:18, 505:22, 506:8,
 deal [19] - 471:9, 471:13, 473:6, 474:2,    Dembowski [1] - 501:1                      544:2, 544:3, 545:9, 545:11, 553:7,
474:5, 477:10, 480:6, 480:25, 482:5,         demeanor [3] - 524:5, 578:9, 578:13        589:14, 589:19
482:16, 482:17, 482:18, 485:3, 485:15,       denied [1] - 584:21                         discussed [2] - 512:4, 557:6
487:16, 493:8, 572:14, 574:19, 579:22        deny [1] - 505:16                           discussing [2] - 588:21, 590:2
 dealer [9] - 548:8, 552:15, 552:21,         Department [8] - 467:22, 467:24,            discussion [1] - 588:18
554:14, 556:20, 556:21, 569:16,             468:13, 488:22, 500:24, 501:8, 501:12,       discussions [1] - 544:13
569:18, 587:16                              519:14                                       disk [1] - 555:7
 dealers [2] - 568:23, 584:16                department [1] - 491:1                      dismiss [1] - 591:7
 dealing [3] - 551:25, 575:4, 579:19         depicting [1] - 472:24                      dismissed [1] - 586:17
 deals [4] - 484:23, 494:3, 555:13,          depictions [1] - 472:10                     displayed [1] - 541:10
555:16                                       DEPUTY [1] - 465:4                          disregard [2] - 528:3, 530:12
 decades [1] - 562:7                         describe [2] - 470:25, 478:16               distinct [1] - 568:10
 December [9] - 492:25, 531:4, 531:24,       described [1] - 524:1                       distinguish [1] - 513:21
534:12, 548:14, 549:12, 558:19,              deserves [3] - 526:2, 527:2, 528:5          distribute [74] - 505:2, 505:9, 505:10,
566:17, 582:15                               desire [1] - 525:18                        511:23, 511:24, 513:10, 514:1, 514:14,
 decide [15] - 517:20, 517:21, 517:22,       detail [2] - 525:5, 549:13                 531:6, 531:14, 531:17, 531:25, 532:1,
518:2, 518:5, 522:14, 528:13, 529:3,         details [3] - 524:21, 532:3, 532:15        532:6, 532:7, 532:11, 534:12, 534:13,
529:20, 535:10, 537:7, 538:13, 539:2,        detectable [8] - 514:19, 534:19, 535:2,    534:18, 534:19, 534:22, 535:1, 535:5,
545:6, 570:13                               535:24, 537:8, 537:15, 538:5, 538:24        535:16, 535:17, 536:5, 536:7, 536:9,
 decided [3] - 505:23, 506:11, 506:16        Detective [14] - 467:8, 467:20, 468:22,    536:12, 536:20, 537:4, 537:5, 537:18,
 decision [7] - 505:23, 506:1, 506:6,       480:23, 488:4, 491:9, 491:11, 491:22,       537:24, 538:2, 538:8, 539:8, 539:12,
506:9, 527:13, 527:15, 537:9                491:24, 494:24, 550:5, 552:22, 561:11,      539:20, 539:25, 540:7, 540:16, 540:20,
 deemed [1] - 534:1                         583:22                                      540:23, 541:1, 541:4, 541:6, 541:14,
 defendant [84] - 478:18, 478:21,            detective [14] - 467:21, 469:8, 469:18,    541:16, 547:10, 547:11, 547:13, 548:1,
487:20, 499:16, 500:19, 502:18,             474:4, 475:8, 475:11, 475:21, 476:13,       548:25, 549:7, 560:16, 560:17, 565:20,
504:21, 505:1, 507:4, 510:5, 514:19,        484:11, 489:11, 489:14, 491:12,             568:6, 568:9, 568:11, 568:14, 569:2,
520:12, 520:14, 520:17, 520:20,             493:22, 564:18                              569:20, 569:25, 570:3, 570:5, 570:12,
520:24, 521:2, 521:15, 521:17, 523:18,       detectives [1] - 568:21                    570:20, 574:4, 574:6, 574:7
525:24, 526:12, 526:23, 527:11,              determination [3] - 536:1, 536:2,           distributed [5] - 536:5, 536:6, 536:8,
527:15, 530:19, 530:22, 531:13,             588:15                                      536:11, 536:19
531:19, 532:13, 532:25, 533:7, 533:10,       determine [8] - 517:18, 517:24,             distributing [2] - 564:1, 565:18
533:12, 533:19, 533:22, 534:8, 534:14,      521:21, 523:22, 525:16, 530:10,              distribution [3] - 531:16, 532:10,
534:18, 534:24, 535:7, 535:15, 536:3,       535:19, 535:22                              562:24
536:7, 536:11, 536:13, 536:16, 536:17,       determining [6] - 523:17, 525:10,           District [4] - 493:2, 558:24, 579:23,
536:18, 537:4, 537:10, 537:12, 537:14,      529:23, 533:18, 535:22, 540:24              579:24
537:23, 538:4, 538:10, 538:17, 538:19,       device [4] - 471:5, 474:7, 474:10,          DISTRICT [3] - 463:1, 463:1, 463:10
540:11, 540:12, 540:13, 540:14,             482:16                                       divided [1] - 546:9
542:11, 544:18, 547:8, 549:20, 549:23,       difference [1] - 530:8                      Division [1] - 468:1
554:3, 554:25, 555:17, 555:21, 555:23,       different [12] - 484:15, 508:18, 518:10,    division [1] - 491:12
556:1, 556:5, 556:7, 556:9, 571:1,          524:23, 526:20, 530:24, 533:3, 533:4,        DNA [1] - 564:23
571:4, 581:11, 587:5, 587:21                558:21, 565:12, 584:3                        docket [1] - 466:4
 DEFENDANT [4] - 506:4, 506:7,               differently [2] - 525:1, 528:7              document [1] - 553:6
506:10, 506:17                               difficult [4] - 467:1, 497:22, 530:5,       Document [1] - 466:4
 Defendant [1] - 463:16                     555:4                                        dogs [1] - 575:18
 defendant's [6] - 520:10, 521:10,           difficulty [1] - 466:21                     done [8] - 465:21, 469:19, 490:10,
526:13, 549:9, 581:6, 587:10                 digits [2] - 497:23, 497:25                518:4, 529:14, 533:22, 533:25, 553:21
 Defendants [1] - 463:6                      dime [2] - 552:10, 561:19                   doubt [38] - 500:21, 504:19, 520:15,
 defense [10] - 493:23, 505:16, 507:6,       direct [10] - 483:11, 496:21, 521:21,      520:19, 520:23, 521:2, 521:8, 521:9,
509:8, 515:12, 516:9, 516:16, 558:6,        521:24, 522:5, 522:11, 522:15, 522:18,      521:13, 521:18, 523:18, 526:14,
560:4, 590:22                               522:19, 536:22                              529:24, 531:11, 531:22, 532:8, 534:10,
 degree [1] - 522:17                         DIRECT [3] - 464:2, 467:12, 495:9          537:4, 538:3, 538:19, 538:22, 539:24,
 delay [1] - 465:21                          directed [2] - 480:12, 486:17              541:11, 542:12, 542:25, 547:8, 549:8,
 deleted [1] - 543:7                         directly [3] - 485:22, 529:11, 548:8       551:6, 560:7, 560:21, 565:25, 568:15,
 deliberate [3] - 545:12, 557:9, 590:7       disagree [1] - 514:4                       568:16, 580:14, 580:19, 581:23,

                                    PATRICIA A. KANESHIRO-MILLER, RMR, CRR
                                            OFFICIAL COURT REPORTER
                           UNITED STATES DISTRICT COURT FOR THE DISTRICT OF COLUMBIA
                                                 202-354-3243
       Case 1:17-cr-00234-TNM Document 203 Filed 05/15/19 Page 138 of 152


                                                                                                                             600
581:25, 582:1                             easier [3] - 473:18, 555:9, 576:6          evaluated [1] - 527:4
 down [12] - 470:22, 485:22, 500:7,       easily [2] - 548:16, 564:9                 evaluating [10] - 508:25, 509:7,
532:3, 552:10, 553:7, 560:8, 571:13,      easy [2] - 554:6, 556:13                  509:17, 523:24, 524:15, 527:5, 528:23,
572:17, 573:3, 574:19, 589:9              education [2] - 501:3, 501:9              529:9, 547:18, 578:12
 downplay [1] - 574:15                    effect [3] - 511:2, 525:3, 540:19          evaluation [1] - 508:7
 drafting [1] - 513:6                     efficient [2] - 517:13, 558:11             evasive [1] - 554:12
 draw [3] - 519:19, 520:10, 571:21        efforts [1] - 539:10                       event [9] - 514:15, 524:16, 524:18,
 drawn [1] - 522:1                        eight [8] - 546:25, 547:5, 552:8,         524:19, 524:20, 524:21, 527:7, 544:19,
 Dreads [2] - 483:22, 483:24             552:11, 555:24, 556:8, 556:10, 586:9       544:21
 drew [1] - 479:11                        either [9] - 466:23, 488:16, 515:25,       evidence [172] - 465:16, 471:11,
 drive [5] - 477:20, 480:3, 485:20,      525:15, 527:7, 540:11, 541:20, 542:12,     472:15, 472:20, 474:19, 474:24, 475:5,
492:10, 494:9                            576:13                                     475:6, 480:24, 481:11, 481:17, 481:21,
 driven [3] - 474:3, 482:17, 485:15       elapsed [2] - 524:19, 576:25              483:10, 483:16, 487:1, 487:23, 488:2,
 driver [1] - 486:9                       electronic [2] - 497:11, 545:16           489:18, 490:4, 495:25, 496:5, 498:10,
 driver's [3] - 478:8, 484:3, 484:6       electronically [1] - 545:20               498:14, 500:11, 502:20, 503:1, 503:8,
 driving [2] - 478:10, 478:13             element [4] - 512:3, 520:19, 520:23,      503:11, 503:14, 503:17, 503:20,
 drop [3] - 474:6, 484:23, 492:7         536:17                                     503:23, 504:3, 504:6, 504:8, 504:17,
 dropped [7] - 474:4, 480:9, 484:22,      elements [8] - 531:21, 537:21, 538:1,     504:20, 504:25, 505:4, 505:5, 505:6,
492:12, 492:14, 494:2, 494:13            538:21, 539:23, 542:24, 587:20             505:14, 508:23, 508:25, 509:15,
 drove [9] - 477:16, 477:24, 478:4,       eligible [1] - 586:18                     509:16, 510:18, 510:24, 511:13,
479:16, 480:4, 485:18, 486:6, 486:17,     elsewhere [1] - 512:4                     516:10, 516:17, 516:24, 517:21,
583:16                                    employ [2] - 540:12, 571:3                517:22, 518:3, 518:10, 518:18, 518:19,
 Drug [3] - 500:23, 501:2, 519:10         employed [3] - 468:14, 501:2, 501:7       518:21, 518:24, 519:1, 519:6, 519:18,
 drug [38] - 468:25, 481:23, 482:3,       employment [1] - 540:10                   519:21, 519:24, 519:25, 520:1, 520:9,
505:7, 505:13, 514:4, 515:5, 527:23,                                                520:10, 520:18, 521:6, 521:14, 521:20,
                                          encourage [1] - 544:14
531:7, 536:2, 536:6, 536:22, 537:14,                                                521:21, 521:22, 521:24, 521:25, 522:1,
                                          end [9] - 510:19, 511:10, 559:6, 559:7,
539:17, 539:21, 547:25, 548:8, 548:22,                                              522:5, 522:9, 522:12, 522:13, 522:15,
                                         559:10, 559:11, 559:23, 561:15, 561:22
552:15, 552:21, 554:14, 556:20,                                                     522:17, 522:18, 522:19, 523:1, 523:5,
                                          ended [1] - 488:21
556:21, 560:1, 560:2, 561:15, 569:16,                                               523:8, 525:12, 526:3, 527:4, 527:25,
                                          ends [1] - 579:21
569:18, 570:15, 570:17, 570:21,                                                     528:2, 528:3, 528:4, 528:10, 528:17,
                                          Enforcement [3] - 500:23, 501:2,
570:22, 571:5, 571:7, 572:20, 584:16,                                               528:19, 529:7, 529:15, 529:20, 529:22,
                                         519:10
586:5, 587:16                                                                       530:2, 530:7, 530:16, 531:10, 533:21,
                                          enforcement [4] - 488:17, 489:2,
 drugs [40] - 469:25, 470:16, 490:16,                                               534:3, 534:6, 535:12, 536:23, 538:14,
                                         527:3, 527:10
493:16, 500:22, 508:16, 536:4, 543:13,                                              539:3, 541:2, 542:20, 543:3, 543:12,
                                          engaged [3] - 560:21, 565:10, 565:18
543:23, 548:6, 548:9, 548:18, 549:2,                                                543:16, 543:20, 544:2, 544:5, 544:12,
                                          ensure [2] - 471:10, 481:9
550:25, 551:9, 552:15, 552:19, 552:20,                                              544:14, 544:16, 544:17, 544:23, 545:7,
                                          enter [3] - 526:10, 533:23, 544:20
552:25, 553:9, 553:13, 554:25, 560:22,                                              547:16, 547:18, 553:2, 556:25, 559:17,
                                          entered [6] - 526:4, 526:14, 526:20,      559:23, 560:5, 561:2, 563:13, 563:14,
561:4, 561:6, 561:22, 562:7, 567:8,      526:22, 526:24, 589:5
567:17, 568:23, 569:2, 572:15, 574:4,                                               563:25, 564:2, 564:19, 564:20, 564:21,
                                          entering [1] - 588:13                     565:1, 565:18, 566:9, 568:1, 568:4,
574:10, 575:4, 583:13, 583:16, 585:22,    entertaining [1] - 571:25
585:23, 587:5                                                                       568:5, 568:13, 569:21, 570:4, 570:11,
                                          entire [1] - 535:24                       571:2, 571:20, 576:21, 576:22, 579:2,
 duly [2] - 467:10, 495:7
                                          entirely [2] - 529:19, 589:2              580:17, 581:15, 581:20, 585:10, 587:6,
 dump [5] - 499:11, 499:17, 576:7,
                                          entitled [6] - 502:12, 519:22, 525:21,    587:7, 587:22, 590:4
577:4, 577:5
                                         568:14, 568:15, 592:5                       evolved [1] - 561:13
 duplicating [2] - 512:14, 512:15
                                          entity [1] - 567:23                        exact [2] - 499:22, 531:9
 during [38] - 466:16, 496:14, 497:2,
                                          entrance [6] - 479:22, 479:23, 480:9,      exactly [3] - 474:25, 485:21, 519:16
497:10, 504:16, 513:24, 515:12,
                                         484:24, 485:8, 486:14                       EXAMINATION [5] - 467:12, 489:9,
515:13, 517:3, 517:4, 517:21, 518:11,
                                          equal [5] - 522:16, 560:17, 560:19,       493:20, 495:9, 499:9
518:13, 518:15, 518:23, 519:3, 519:7,
                                         574:8                                       examine [6] - 543:7, 543:14, 543:17,
523:10, 529:21, 530:25, 531:7, 536:21,
                                          equally [1] - 568:2                       543:22, 544:1, 544:4
539:17, 540:3, 540:15, 540:18, 543:2,
                                          equipment [2] - 482:22, 482:24             examined [2] - 467:10, 495:7
543:19, 545:14, 545:18, 545:21, 559:1,
                                          error [1] - 525:6                          example [4] - 522:2, 524:4, 536:16,
565:16, 567:17, 570:15, 570:21,
                                          ESQ [1] - 463:16                          546:9
572:20, 582:17
                                          essentially [3] - 471:7, 491:17, 512:8     except [3] - 543:12, 545:25, 546:2
 duty [4] - 517:15, 520:21, 520:24,
                                          establish [6] - 531:9, 540:9, 560:6,       exception [2] - 509:11, 527:18
544:21
                                         565:1, 566:7, 566:12                        excerpts [1] - 577:9
                                          establishes [1] - 531:11                   excess [3] - 574:7, 574:8, 574:9
                       E                  ethnic [1] - 518:1                         exchange [2] - 493:4, 550:7
 e-mail [1] - 545:16                      evaluate [3] - 528:8, 556:25, 587:22       exchanges [1] - 494:10

                                    PATRICIA A. KANESHIRO-MILLER, RMR, CRR
                                            OFFICIAL COURT REPORTER
                           UNITED STATES DISTRICT COURT FOR THE DISTRICT OF COLUMBIA
                                                 202-354-3243
       Case 1:17-cr-00234-TNM Document 203 Filed 05/15/19 Page 139 of 152


                                                                                                                               601
 exclusive [1] - 518:8                      facilitated [2] - 540:21, 541:15            fired [1] - 541:10
 exclusively [1] - 544:22                   facilitating [2] - 540:22, 541:15           firmly [3] - 521:10, 521:14, 582:2
 excuse [5] - 552:25, 588:5, 589:1,         fact [20] - 502:19, 517:3, 519:5, 521:5,    first [31] - 468:20, 470:15, 472:9,
589:6, 591:3                               521:23, 522:12, 528:14, 529:5, 530:18,      485:14, 492:16, 500:22, 504:23, 506:2,
 excused [2] - 495:1, 500:9                535:13, 538:16, 554:24, 560:6, 563:5,       506:21, 507:10, 507:13, 507:15,
 executed [2] - 562:21                     564:1, 570:24, 570:25, 573:23, 576:2,       511:11, 512:1, 513:13, 516:9, 531:23,
 exercise [4] - 505:24, 527:12, 541:19,    578:20                                      532:11, 534:11, 539:7, 539:24, 541:20,
541:24                                      facto [1] - 567:8                          544:6, 549:22, 554:13, 558:16, 564:1,
 exhausted [1] - 567:16                     factors [1] - 541:2                        577:20, 582:18, 582:22, 584:15
 Exhibit [40] - 471:20, 472:16, 480:19,     facts [17] - 482:14, 500:20, 502:19,        fish [1] - 573:17
481:17, 483:11, 484:19, 487:8, 487:9,      505:11, 517:19, 517:20, 517:24, 519:1,       fits [1] - 567:23
487:24, 489:19, 490:4, 496:1, 497:16,      519:4, 519:19, 521:21, 521:25, 529:15,       five [3] - 478:12, 574:11, 574:13
498:10, 501:19, 501:21, 501:23,            529:20, 533:13, 533:16, 588:24               fix [2] - 550:20, 555:6
501:25, 502:2, 502:4, 502:6, 502:8,         failed [1] - 520:22                         focus [2] - 469:14, 555:16
502:11, 502:24, 546:22, 546:25, 547:5,      failure [1] - 525:2                         focused [3] - 573:19, 584:15, 584:16
548:13, 549:11, 551:21, 555:11,             fair [8] - 472:10, 490:23, 517:13,          focusing [1] - 468:25
555:17, 555:20, 555:22, 555:25, 556:4,     518:2, 522:23, 523:2, 544:11, 544:17         folks [5] - 466:11, 473:20, 557:18,
556:6, 582:4, 586:1                         Fairfax [2] - 470:5, 491:20                576:5, 591:17
 exhibit [3] - 502:21, 543:4, 549:14        fairly [4] - 519:22, 525:21, 528:5,         follow [8] - 481:8, 496:7, 517:8,
 EXHIBIT [1] - 464:6                       587:22                                      517:17, 547:16, 547:21, 556:23, 581:13
 exhibits [15] - 489:13, 501:17, 502:14,    fake [1] - 551:2                            follow-up [2] - 481:8, 496:7
503:3, 519:1, 535:12, 538:15, 539:3,        falling [2] - 522:3, 522:5                  followed [1] - 480:13
543:2, 543:7, 543:12, 543:15, 580:24,       false [1] - 526:17                          following [7] - 476:16, 500:20, 501:17,
590:8, 590:15                               falsehood [1] - 525:7                      504:17, 531:21, 539:23
 Exhibits [1] - 502:14                      falsely [1] - 526:23                        follows [3] - 467:11, 495:8, 535:15
 existed [6] - 531:24, 533:15, 533:16,      far [5] - 469:20, 482:1, 530:12, 563:17,    Foot [1] - 498:23
533:17, 533:19, 533:23                     567:21                                       Foots [4] - 498:20, 498:23, 551:15,
 existence [3] - 532:12, 534:5, 568:10      fashion [2] - 546:10, 547:20               551:18
 exists [2] - 532:6, 589:13                 fast [2] - 572:2, 572:7                     FOR [1] - 463:1
 exited [2] - 477:16, 486:16                favor [1] - 522:13                          force [2] - 468:23, 492:18
 expectation [2] - 573:1, 573:2             favorable [1] - 504:18                      forcibly [1] - 579:17
 expected [3] - 534:24, 535:7, 538:11       favoritism [1] - 517:25                     foregoing [1] - 592:4
 experience [6] - 501:3, 501:9, 519:21,     FBI [7] - 468:24, 559:18, 561:13,           foreman's [1] - 515:2
525:2, 527:25, 586:5                       569:11, 574:2, 579:24, 584:15                Forensic [4] - 500:24, 501:8, 501:12,
 experienced [1] - 568:21                   fear [2] - 517:25, 587:23                  519:14
 expert [12] - 501:4, 501:10, 505:7,        February [1] - 565:17                       forensic [6] - 501:1, 501:7, 501:15,
527:19, 527:20, 535:12, 535:13,             federal [4] - 539:18, 561:15, 561:21,      519:13, 565:1
538:15, 539:4, 568:17                      561:23                                       foreperson [4] - 544:7, 544:9, 544:12,
 expert's [1] - 527:24                      fellow [2] - 467:2, 469:18                 545:23
 explain [4] - 499:1, 528:8, 549:21,        few [7] - 469:9, 474:15, 500:11,            foresee [1] - 536:19
550:3                                      521:11, 550:12, 563:9, 576:17                foreseeable [3] - 536:15, 560:25,
 explaining [1] - 475:12                    figure [2] - 508:24, 584:12                566:8
 explains [1] - 574:14                      figured [1] - 569:12                        foreseen [1] - 536:8
 expressed [1] - 518:6                      file [1] - 466:3                            forgotten [1] - 550:5
 expression [1] - 588:14                    filing [1] - 526:7                          form [9] - 522:13, 537:2, 537:6,
 extended [1] - 576:3                       final [3] - 465:16, 515:9, 588:10          539:15, 542:18, 542:19, 542:22,
 extensive [1] - 505:21                     finally [1] - 555:2                        542:25, 573:12
 extent [1] - 523:23                        fine [4] - 511:1, 515:16, 583:18, 590:17    formal [3] - 520:7, 532:2, 553:5
 extra [4] - 546:23, 546:24, 548:5,         fingerprints [1] - 564:22                   forth [4] - 465:14, 473:21, 482:5, 578:8
559:21                                      finish [1] - 515:7                          forward [1] - 465:6
 extremely [1] - 555:4                      finished [1] - 562:25                       foundation [1] - 469:12
 eye [1] - 477:12                           firearm [34] - 504:24, 505:3, 505:12,       four [3] - 497:23, 497:25, 573:16
 eyes [1] - 474:2                          513:24, 513:25, 514:3, 531:6, 539:17,        Fourth [1] - 463:15
 eyewitness [1] - 521:23                   540:4, 540:5, 540:9, 540:10, 540:12,         frame [1] - 499:4
                                           540:13, 540:14, 540:15, 540:18,              frank [1] - 555:3
                    F                      540:21, 540:25, 541:5, 541:8, 541:12,        free [4] - 466:25, 517:10, 550:17,
                                           541:15, 547:14, 547:24, 571:2, 571:3,       589:19
 F'in' [2] - 550:1, 550:12                 571:4, 571:6, 572:20                         Friday [2] - 466:14, 466:17
 fabrication [1] - 509:13                   firearms [3] - 540:6, 547:22, 547:23        friends [1] - 584:1
 facilitate [1] - 544:13

                                      PATRICIA A. KANESHIRO-MILLER, RMR, CRR
                                              OFFICIAL COURT REPORTER
                             UNITED STATES DISTRICT COURT FOR THE DISTRICT OF COLUMBIA
                                                   202-354-3243
       Case 1:17-cr-00234-TNM Document 203 Filed 05/15/19 Page 140 of 152


                                                                                                                               602
 friendship [1] - 524:13                   501:19, 501:21, 502:16, 504:8, 511:22,       handgun [2] - 546:23, 548:13
 front [9] - 476:14, 480:9, 484:24,        521:7, 560:23                                handle [2] - 550:18, 590:15
486:14, 516:12, 548:3, 554:23, 564:25,      gram [6] - 489:25, 490:6, 563:23,           handled [2] - 475:9, 564:21
578:7                                      567:16, 586:8, 586:10                        hands [2] - 469:20, 578:7
 fry [1] - 573:17                           grams [37] - 501:20, 501:22, 501:24,        happy [2] - 510:13, 551:17
 fuckin' [1] - 582:24                      502:1, 502:3, 502:5, 502:7, 502:9,           hard [1] - 555:5
 full [3] - 524:10, 544:17, 561:16         535:21, 536:12, 537:7, 537:13, 537:14,       hat [1] - 473:9
 fully [1] - 553:7                         547:11, 550:20, 552:9, 554:4, 554:7,         heads [1] - 512:12
 fun [1] - 568:17                          556:8, 556:13, 560:18, 560:19, 563:17,       healthy [1] - 589:6
 function [2] - 517:12, 517:18             563:23, 564:5, 565:21, 567:14, 567:16,       hear [20] - 466:24, 467:4, 475:21,
 furnished [1] - 530:4                     568:1, 568:3, 568:12, 570:3, 570:12,        476:9, 476:10, 476:21, 517:1, 525:1,
 furtherance [9] - 505:3, 505:12, 514:3,   571:15, 574:8, 574:9, 586:9                 530:6, 543:8, 555:4, 555:5, 558:6,
534:1, 534:17, 536:9, 547:14, 547:25,       grand [1] - 493:1                          559:11, 559:12, 559:15, 564:10,
548:22                                      granted [1] - 572:14                       569:10, 584:2
 furthermore [1] - 588:19                   graphic [1] - 552:16                        heard [29] - 504:20, 516:23, 520:2,
                                            gray [1] - 477:19                          525:22, 526:3, 528:10, 528:19, 529:7,
                   G                        great [1] - 590:13                         547:3, 548:4, 548:7, 549:5, 549:24,
                                            greater [4] - 522:17, 527:8, 560:17,       552:19, 552:22, 553:16, 564:16,
 gathering [1] - 572:12                    560:18                                      569:14, 571:8, 578:2, 578:20, 581:5,
 gender [1] - 518:1                         green [1] - 478:19                         581:9, 581:12, 582:18, 583:22, 586:1,
 general [2] - 479:13, 479:14               ground [3] - 522:7, 522:8, 551:10          586:13, 587:9
 generally [1] - 515:1                      group [6] - 563:13, 563:14, 565:20,         hearing [1] - 466:21
 gentlemen [20] - 465:10, 465:13,          575:8, 575:25, 576:1                         heavy [1] - 560:7
475:7, 502:17, 504:7, 516:14, 516:23,       guarantee [2] - 566:4, 582:6                held [1] - 560:22
546:16, 546:17, 547:7, 549:25, 555:2,       guess [9] - 510:10, 513:9, 543:10,          help [9] - 508:24, 509:7, 528:22, 530:6,
556:18, 557:5, 558:4, 558:9, 564:6,        553:20, 565:11, 569:5, 576:13, 578:15,      535:12, 538:14, 539:3, 544:13, 549:21
581:4, 587:14, 588:9                       584:11                                       helps [1] - 533:8
 gibberish [1] - 550:10                     guidance [1] - 530:4                        hereby [1] - 500:19
 girlfriend's [1] - 585:8                   guidelines [2] - 527:6, 572:24              heroin [1] - 557:14
 given [8] - 474:6, 494:15, 519:10,         guilt [5] - 504:19, 520:10, 520:11,         herring [1] - 569:19
519:15, 542:1, 542:6, 542:23, 543:17       521:10, 526:13                               herself [1] - 525:15
 golf [1] - 466:15                          guilty [42] - 515:5, 515:6, 520:15,         hesitate [1] - 588:17
 gotta [3] - 550:13, 550:14, 550:20        520:21, 520:24, 521:2, 521:15, 521:16,       hide [2] - 473:19, 552:15
 Government [26] - 463:13, 472:20,         521:17, 521:19, 527:16, 530:19,              highlight [1] - 507:3
475:6, 481:21, 483:16, 488:2, 489:19,      530:22, 530:23, 531:1, 531:19, 535:15,       highlighted [3] - 512:1, 512:5, 512:18
496:5, 498:14, 503:8, 503:11, 503:14,      539:7, 539:9, 539:22, 547:8, 547:9,          highlighting [1] - 513:3
503:17, 503:20, 503:23, 504:3, 504:6,      547:12, 547:13, 547:15, 547:23,              himself [3] - 492:10, 549:20, 583:18
546:22, 546:24, 547:5, 548:12, 549:11,     554:19, 565:19, 566:23, 570:16,              history [1] - 492:1
551:21, 555:11, 582:4, 586:1               570:17, 572:20, 573:15, 574:5, 580:19,       hit [1] - 580:1
 GOVERNMENT [1] - 464:6                    581:18, 581:23, 582:2, 586:15                hold [6] - 481:10, 523:6, 527:13,
 government [60] - 467:5, 467:7,            gun [21] - 548:9, 548:11, 548:13,          557:1, 565:3, 587:24
472:15, 474:19, 487:23, 495:2, 500:12,     548:15, 548:17, 548:20, 548:21,              holder [1] - 590:16
501:17, 502:17, 504:18, 504:25, 507:2,     548:22, 558:18, 558:19, 558:22,              holding [1] - 541:21
516:5, 520:15, 520:18, 520:22, 521:1,      570:15, 570:21, 570:24, 572:11,
                                                                                        holds [1] - 571:10
523:17, 525:23, 526:4, 526:5, 526:10,      572:16, 574:11, 576:4, 583:15, 586:21
                                                                                        Holroyd [27] - 496:15, 496:19, 497:2,
526:22, 529:23, 531:20, 532:8, 532:13,      guy [2] - 575:7, 578:15
                                                                                       498:20, 505:9, 546:18, 547:2, 551:16,
532:17, 532:23, 533:1, 533:15, 534:9,       guys [10] - 473:3, 561:11, 561:12,         551:23, 553:11, 555:15, 555:18, 556:2,
534:16, 534:23, 535:6, 535:20, 536:10,     571:8, 571:23, 573:17, 576:5, 577:7,        556:10, 561:10, 562:4, 562:6, 562:8,
536:24, 537:3, 538:3, 538:10, 538:16,      577:8                                       563:22, 567:4, 567:8, 572:18, 573:18,
538:18, 538:22, 539:23, 540:10, 541:9,                                                 573:23, 582:17, 586:9
541:11, 542:11, 542:25, 555:17,                                H                        Holroyd's [1] - 574:22
555:20, 555:22, 555:25, 556:4, 556:6,
                                                                                        home [2] - 574:5, 585:7
560:3, 560:8, 564:9, 573:20                 half [5] - 552:8, 563:23, 565:5, 567:15,
                                                                                        homicide [1] - 584:15
 Government's [22] - 471:20, 471:22,       579:23
                                                                                        homicides [3] - 561:20, 571:9
472:16, 480:18, 481:17, 483:11,             halfs [1] - 551:8
                                                                                        honest [2] - 562:13, 562:15
484:19, 487:8, 487:9, 487:23, 490:4,        hammering [1] - 512:11
                                                                                        Honor [47] - 465:4, 465:8, 465:20,
495:25, 497:15, 498:10, 501:23,             hand [8] - 466:25, 479:20, 520:22,
                                                                                       466:3, 467:7, 472:9, 472:14, 474:18,
501:25, 502:2, 502:4, 502:6, 502:8,        521:16, 521:24, 532:3, 541:22, 589:10
                                                                                       475:14, 478:20, 480:20, 481:16, 483:9,
502:10, 502:23                              handed [4] - 468:21, 469:6, 480:25,
                                                                                       483:18, 487:4, 487:22, 489:4, 489:8,
 government's [9] - 466:19, 500:11,        487:16
                                                                                       494:23, 495:24, 496:3, 498:9, 499:7,
                                   PATRICIA A. KANESHIRO-MILLER, RMR, CRR
                                           OFFICIAL COURT REPORTER
                          UNITED STATES DISTRICT COURT FOR THE DISTRICT OF COLUMBIA
                                                202-354-3243
      Case 1:17-cr-00234-TNM Document 203 Filed 05/15/19 Page 141 of 152


                                                                                                                             603
500:10, 502:16, 503:4, 504:12, 507:11,     incentive [1] - 574:12                     instructed [7] - 520:4, 536:3, 553:4,
507:19, 509:10, 510:10, 511:19,            incident [1] - 524:25                     554:9, 556:24, 570:23, 587:18
515:20, 516:1, 516:2, 516:6, 516:11,       incidents [1] - 492:19                     instruction [14] - 507:5, 507:18,
516:18, 546:14, 558:8, 570:23, 580:22,     inclined [1] - 591:3                      510:11, 511:1, 511:23, 512:25, 513:13,
581:1, 585:13, 585:20, 590:10, 590:19      include [2] - 507:21, 508:20              514:11, 545:13, 583:24, 583:25,
 HONORABLE [1] - 463:10                    included [6] - 512:19, 513:8, 513:12,     585:22, 588:10, 589:15
 hood [1] - 577:8                         537:19, 539:13, 570:1                       instructions [27] - 465:15, 506:20,
 hope [3] - 466:12, 555:9, 580:16          includes [1] - 545:16                     515:8, 515:17, 515:24, 517:2, 517:4,
 hostility [1] - 524:13                    including [5] - 524:17, 535:12, 538:14,   517:6, 517:7, 517:9, 517:10, 517:16,
 hour [2] - 577:12, 577:13                539:3, 541:2                               542:22, 542:24, 547:16, 547:19,
 house [6] - 566:14, 566:16, 571:10,       incoming [6] - 549:16, 549:19, 550:8,     547:21, 557:6, 557:15, 570:25, 581:12,
583:17, 585:5, 585:9                      550:11, 551:4, 551:7                       581:14, 581:16, 581:24, 590:5, 590:21
 houses [2] - 562:21, 562:22               inconsistencies [1] - 524:22               intend [1] - 549:7
 humiliated [2] - 572:5, 572:8             inconsistency [3] - 525:3, 525:5,          intended [6] - 518:21, 519:24, 535:5,
 hundred [2] - 554:4, 586:20              528:15                                     538:8, 568:6, 570:4
 hustler [1] - 571:22                      inconsistent [5] - 508:10, 509:5,          intends [1] - 529:18
 hustling [2] - 577:8                     528:6, 528:12, 528:14                       intent [65] - 505:2, 505:10, 511:24,
                                           incorrectly [1] - 476:18                  513:10, 513:25, 514:14, 529:10,
                   I                       independent [2] - 545:18, 568:9           529:12, 529:16, 531:6, 531:14, 531:17,
                                           indicate [3] - 529:15, 566:5, 568:3       531:25, 532:6, 532:10, 532:22, 534:13,
 I'mma [2] - 550:18, 551:7                 indicated [2] - 506:25, 518:6             535:1, 535:16, 536:5, 536:6, 536:9,
 idea [1] - 510:23                         indicating [3] - 506:15, 518:5, 577:1     536:12, 536:20, 537:5, 537:18, 537:24,
 identical [1] - 538:1                     indicted [3] - 492:21, 513:23, 513:24     538:2, 539:8, 539:12, 539:19, 539:25,
 identification [4] - 475:4, 487:8,        indictment [17] - 465:19, 465:25,         540:7, 540:16, 540:20, 540:22, 540:25,
497:15, 543:16                            466:5, 513:19, 520:7, 520:8, 530:14,       541:3, 541:6, 541:13, 541:16, 541:25,
 identified [5] - 478:21, 484:2, 501:6,   530:17, 530:20, 530:21, 530:23, 531:2,     542:6, 547:10, 547:12, 548:1, 548:25,
501:12, 530:2                             531:5, 535:18, 539:16, 540:2, 547:9        550:24, 552:5, 552:13, 553:1, 560:17,
 identifiers [1] - 497:4                   indirectly [1] - 533:13                   565:19, 568:8, 568:11, 568:13, 569:2,
 identify [4] - 465:6, 484:6, 496:13,                                                569:20, 569:24, 570:3, 570:12, 570:19,
                                           individual [4] - 468:16, 478:13,
530:6                                                                                574:4, 574:6, 574:7
                                          487:13, 579:19
 identifying [1] - 483:24                                                             intentional [1] - 525:6
                                           individuals [3] - 478:10, 542:3, 563:4
 identity [3] - 501:4, 501:10, 532:16                                                 intentionally [5] - 529:19, 532:14,
                                           infamous [1] - 514:16
 idiot [1] - 571:7                                                                   532:21, 533:2, 534:14
                                           infer [3] - 529:12, 529:17
 ignore [7] - 517:8, 517:17, 518:7,                                                   intercepted [1] - 530:1
                                           inference [1] - 520:10
523:11, 523:14, 581:15, 581:16                                                        intercepts [1] - 498:7
                                           inferences [2] - 519:20, 522:1
 II [3] - 464:3, 467:9, 467:21                                                        interest [4] - 524:12, 526:20, 554:11,
                                           influence [2] - 530:20, 544:20
 III [1] - 463:9                                                                     567:5
                                           influenced [1] - 518:1
 immediately [2] - 583:13, 584:13                                                     interesting [6] - 564:4, 574:18, 574:20,
                                           informant [36] - 470:1, 470:2, 471:3,
 impair [1] - 524:17                                                                 575:6, 575:21, 578:14
                                          471:6, 471:8, 474:2, 475:25, 477:13,
 impartial [2] - 522:23, 523:2                                                        interests [1] - 532:5
                                          477:15, 478:6, 480:3, 480:6, 480:9,
 impeach [1] - 509:3                                                                  internet [4] - 545:2, 545:20, 589:16,
                                          480:14, 480:25, 481:2, 481:5, 481:14,
 impeached [1] - 509:12                                                              589:17
                                          482:15, 484:2, 486:10, 486:16, 486:18,
 impeachment [3] - 509:7, 510:2, 510:4                                                interpreted [1] - 565:12
                                          486:19, 486:21, 487:17, 488:7, 490:5,
 implements [1] - 562:23                  490:18, 491:8, 492:19, 504:22, 552:24,      interview [8] - 495:22, 496:1, 507:25,
 importance [1] - 588:13                  564:8, 583:4                               520:5, 559:18, 566:21, 576:3, 584:8
 important [4] - 513:22, 525:4, 561:1,     information [2] - 553:24, 566:10           interviewed [2] - 495:19, 574:2
580:3                                      initial [1] - 588:19                       introduce [1] - 481:10
 importantly [1] - 559:10                  initiate [2] - 470:7, 482:6                investigating [2] - 468:3, 552:7
 impose [2] - 526:8, 526:9                 initiated [1] - 470:16                     investigation [15] - 468:16, 468:19,
 imposing [1] - 544:21                     innocence [2] - 520:13, 520:17            468:20, 468:25, 469:4, 469:6, 469:20,
 impresses [2] - 524:7, 524:8                                                        482:1, 482:3, 488:4, 494:8, 497:2,
                                           innocent [7] - 520:13, 525:1, 525:6,
                                                                                     545:18, 563:6, 563:8
 impression [1] - 577:4                   581:10, 582:21, 582:25
                                                                                      Investigations [1] - 467:25
 imprisonment [1] - 554:20                 insert [2] - 511:10, 513:9
                                                                                      investigations [1] - 468:21
 improbability [1] - 525:9                 inside [7] - 478:4, 478:11, 486:5,
                                                                                      investigative [1] - 488:13
 improper [1] - 527:14                    486:8, 487:9, 553:24, 566:10
                                           insignificant [1] - 580:2                  investigator [2] - 493:23, 520:5
 improperly [1] - 517:25
                                           instinct [1] - 511:25                      investigators [1] - 520:3
 improve [1] - 524:17
                                           instruct [10] - 513:15, 516:4, 516:25,     invite [1] - 544:15
 in-court [1] - 529:5
                                          517:14, 517:15, 530:18, 537:19, 539:5,      involved [15] - 468:15, 468:19, 468:24,
 inadvertently [1] - 545:8
                                          569:25, 589:14                             469:9, 475:10, 475:12, 512:3, 532:2,

                                  PATRICIA A. KANESHIRO-MILLER, RMR, CRR
                                          OFFICIAL COURT REPORTER
                         UNITED STATES DISTRICT COURT FOR THE DISTRICT OF COLUMBIA
                                               202-354-3243
       Case 1:17-cr-00234-TNM Document 203 Filed 05/15/19 Page 142 of 152


                                                                                                                             604
532:9, 535:19, 560:16, 563:14, 564:20,     521:3, 545:9, 546:6, 588:5, 588:11,        laptop [2] - 511:18, 590:22
586:4, 586:11                              589:1, 589:6                               large [1] - 569:3
 involving [1] - 468:16                     Jury [8] - 465:3, 466:10, 504:10,         largest [2] - 556:19, 587:16
 iPhone [2] - 499:24, 569:10               515:22, 516:13, 557:12, 558:3, 590:7       laser [1] - 479:18
 iPhones [3] - 499:14, 569:11, 569:15       jury [51] - 465:14, 466:9, 470:25,        last [12] - 482:15, 497:23, 497:25,
 ipso [1] - 567:8                          472:16, 474:20, 474:22, 475:18,           503:25, 507:13, 511:6, 555:21, 556:1,
 irrelevant [1] - 543:6                    482:11, 483:10, 483:15, 493:1, 498:10,    571:13, 580:15, 583:11, 588:25
 Israelis [1] - 569:12                     499:1, 504:19, 504:20, 505:1, 505:7,       laughed [1] - 587:7
 issue [4] - 536:24, 546:11, 566:20,       506:20, 508:2, 510:6, 513:4, 513:20,       laughing [1] - 579:17
587:19                                     515:17, 516:3, 516:12, 517:18, 518:15,     LAW [1] - 513:11
 issues [1] - 466:23                       522:22, 543:11, 543:25, 544:4, 544:6,      law [24] - 488:17, 489:2, 517:13,
 italics [1] - 513:3                       545:12, 545:15, 545:24, 546:1, 546:8,     517:14, 517:15, 520:16, 521:12,
 itself [1] - 533:9                        546:16, 549:15, 555:6, 557:16, 570:25,    522:11, 522:13, 527:3, 527:9, 528:6,
                                           579:8, 588:14, 588:20, 589:12, 589:20,    531:15, 534:16, 535:9, 538:12, 539:1,
                                           589:22, 589:24, 591:14
                   J                                                                 539:18, 542:2, 542:23, 556:24, 580:13,
                                            JURY [1] - 463:9                         580:15, 581:14
 jacket [1] - 478:19                        justified [1] - 519:20                    laws [2] - 558:20, 558:21
 jail [2] - 562:11, 574:16                                                            lawyer [5] - 520:4, 523:5, 523:6, 581:6,
 January [12] - 495:19, 496:2, 531:4,                         K                      587:10
531:23, 534:11, 555:11, 555:17,                                                       lawyer's [2] - 523:7, 523:11
555:20, 556:12, 559:18, 565:17, 583:11      Kaneshiro [2] - 592:3, 592:8              lawyers [3] - 519:23, 520:1, 523:3
 Jeep [7] - 477:14, 477:17, 478:4,          KANESHIRO [2] - 463:20, 592:9             laying [1] - 469:12
479:16, 486:5, 486:8, 486:12                Kaneshiro-Miller [2] - 592:3, 592:8       lead [2] - 505:7, 533:14
 jig [1] - 551:2                            KANESHIRO-MILLER [2] - 463:20,            leading [2] - 488:10, 499:3
 job [2] - 548:17, 586:24                  592:9                                      leap [2] - 559:21, 565:24
 jobs [1] - 563:11                          keep [10] - 507:4, 508:18, 512:4,         learn [1] - 488:8
 Johnson [19] - 470:3, 470:5, 470:9,       543:15, 550:14, 552:16, 552:18,            least [1] - 540:21
475:25, 476:4, 476:10, 476:23, 490:19,     552:21, 561:7, 565:16
                                                                                      leave [6] - 478:25, 479:13, 479:14,
490:23, 491:8, 493:23, 494:2, 494:9,        Keness [6] - 547:4, 548:4, 578:6,
                                                                                     509:16, 512:24, 589:8
494:13, 561:9, 561:10, 562:4, 562:5,       578:14, 579:16, 586:24
                                                                                      leaves [1] - 521:9
583:5                                       KEVIN [1] - 463:14
                                                                                      leaving [1] - 508:10
 joined [6] - 468:13, 532:14, 533:2,        Kevin [1] - 465:8
                                                                                      led [1] - 533:16
533:7, 534:2, 534:14                        kids [2] - 574:13, 574:14
                                                                                      left [2] - 479:20, 516:25
 joins [1] - 532:21                         kind [17] - 465:14, 465:16, 466:16,
                                                                                      left-hand [1] - 479:20
 joint [3] - 495:24, 542:5, 550:19         473:18, 477:6, 485:5, 486:13, 510:23,
                                                                                      legal [2] - 483:25, 585:1
 Joint [2] - 502:24, 503:1                 512:11, 512:15, 520:9, 526:10, 534:7,
                                                                                      lengthy [1] - 492:1
 jointly [2] - 509:9, 542:3                558:13, 574:18, 584:9, 587:2
                                                                                      lenient [1] - 526:8
 JoJo [3] - 554:1, 559:7, 559:8             kinds [3] - 571:20, 571:21, 579:25
                                                                                      less [5] - 537:14, 559:23, 564:5,
 Joseph [1] - 501:1                         knowing [2] - 529:11, 533:9
                                                                                     565:20, 565:21
 judge [7] - 526:7, 526:8, 526:9, 552:3,    knowingly [4] - 532:21, 533:7, 534:14,
                                                                                      lesser [6] - 513:8, 513:12, 527:8,
586:13, 586:19                             540:4
                                                                                     537:19, 539:13, 570:1
 Judge [10] - 547:17, 547:19, 553:3,        knowledge [3] - 479:14, 521:23, 542:8
                                                                                      liability [2] - 512:22, 512:25
554:9, 554:22, 554:23, 556:24, 584:2,       known [3] - 531:15, 536:15, 563:7
                                                                                      Liberty [4] - 477:14, 477:17, 478:4,
586:16, 587:18                              knows [10] - 553:25, 560:19, 572:18,
                                                                                     479:16
 JUDGE [1] - 463:10                        575:5, 575:6, 575:19, 581:20, 586:19,
                                                                                      license [2] - 484:4, 484:6
 Judge's [4] - 547:21, 581:12, 581:16,     586:20, 586:21
                                                                                      lie [1] - 526:18
581:24                                                                                lied [1] - 577:3
 judges [3] - 517:19, 523:21, 588:24                          L                       life [4] - 554:20, 572:23, 586:16,
 judging [4] - 509:21, 523:24, 528:16,                                               586:18
                                            lab [2] - 481:24, 519:9
529:1                                                                                 life-eligible [1] - 586:18
                                            lacking [1] - 580:17
 judgment [8] - 504:13, 505:17, 519:22,                                               light [4] - 477:24, 504:18, 519:20,
524:3, 525:21, 526:2, 527:1, 542:14         ladies [18] - 475:7, 502:17, 504:7,
                                                                                     583:18
 judicial [2] - 506:22, 506:23             516:14, 516:23, 546:15, 546:17, 547:7,
                                           549:25, 555:2, 556:18, 557:5, 558:4,       lighting [1] - 486:1
 juries [1] - 588:19                                                                  likelihood [1] - 589:17
                                           558:9, 564:5, 581:4, 587:14, 588:9
 jurisdiction [1] - 473:3                                                             likely [3] - 521:5, 568:2, 568:12
                                            lady [1] - 560:2
 jurisdictions [1] - 579:25                                                           likewise [1] - 490:5
                                            LaGrossa [5] - 547:4, 552:20, 578:15,
 juror [7] - 542:15, 544:15, 588:13,                                                  line [7] - 479:11, 485:4, 549:22, 550:7,
                                           586:24, 587:4
588:17, 589:3, 589:13                                                                550:18, 551:1, 586:3
                                            language [3] - 507:1, 513:3, 513:6
 JUROR [1] - 506:13                                                                   list [1] - 563:1
                                            lap [1] - 486:13
 jurors [10] - 467:3, 518:13, 518:19,

                                   PATRICIA A. KANESHIRO-MILLER, RMR, CRR
                                           OFFICIAL COURT REPORTER
                          UNITED STATES DISTRICT COURT FOR THE DISTRICT OF COLUMBIA
                                                202-354-3243
       Case 1:17-cr-00234-TNM Document 203 Filed 05/15/19 Page 143 of 152


                                                                                                                                605
 listed [1] - 554:1                        552:12, 555:22, 555:25, 556:4, 556:11,      Metropolitan [1] - 488:22
 listen [15] - 508:14, 510:8, 510:15,      558:18, 563:7, 563:19, 563:23, 565:17,      MICHAEL [1] - 463:16
511:9, 530:4, 545:4, 545:5, 559:16,        566:17, 567:8, 567:13, 567:15, 568:4,       microwave [1] - 554:16
559:17, 565:22, 566:21, 566:22,            569:7, 569:20, 570:11, 570:19, 572:10,      might [6] - 467:2, 507:9, 513:16,
575:13, 575:16, 576:2                      577:20, 578:3, 583:9, 585:14, 585:21       526:9, 557:13, 565:1
 listened [1] - 498:6                       mark [1] - 480:5                           Migliara [1] - 584:20
 listening [5] - 471:5, 482:16, 510:12,     marked [6] - 471:20, 475:4, 480:18,        miles [1] - 473:4
511:14, 543:21                             487:7, 497:15, 543:15                       Miller [2] - 592:3, 592:8
 literally [1] - 574:17                     marshal [5] - 543:24, 543:25, 544:3,       MILLER [2] - 463:20, 592:9
 live [3] - 583:25, 585:6                  545:23, 546:6                               million [1] - 569:12
 lives [1] - 585:9                          match [1] - 582:16                         mind [6] - 529:25, 543:15, 546:4,
 living [2] - 572:17, 574:14                matched [3] - 497:5, 497:8, 497:12        565:16, 566:1, 569:22
 lo [1] - 578:16                            material [3] - 538:13, 539:2, 562:22       mindful [1] - 544:10
 loaded [1] - 546:22                        materials [2] - 535:11, 569:4              mine [1] - 550:18
 location [3] - 471:14, 482:17, 542:9       math [1] - 556:9                           minimize [3] - 554:18, 554:23, 586:19
 locked [1] - 499:13                        matter [16] - 510:22, 525:4, 544:24,       minimum [1] - 572:22
 logs [2] - 498:17, 498:19                 546:1, 546:9, 561:23, 563:5, 569:14,        minor [1] - 532:19
 look [27] - 474:12, 481:12, 487:18,       574:8, 574:17, 576:2, 577:22, 579:22,       minute [3] - 508:4, 579:10, 590:21
496:10, 496:24, 498:17, 511:20, 513:4,     585:17, 588:24, 592:5                       minutes [2] - 493:10, 564:6
515:9, 549:22, 553:15, 559:4, 561:1,        matters [4] - 466:16, 524:1, 524:11,       misrecollection [1] - 525:1
561:16, 562:10, 563:16, 563:19, 566:2,     588:12                                      missing [1] - 568:24
569:17, 571:6, 572:8, 572:13, 572:21,       maximum [1] - 572:23                       mission [1] - 544:11
579:18, 583:24, 585:22                      McFadden [9] - 463:10, 547:17,             misspelled [1] - 514:10
 looked [3] - 522:2, 522:6, 549:13         547:20, 554:22, 556:24, 584:2, 586:16,      mistake [4] - 534:21, 535:4, 538:7,
 looking [4] - 472:23, 485:8, 497:19,      586:19, 587:18                             538:25
549:14                                      mean [10] - 477:5, 555:13, 561:4,          mix [2] - 554:15
 Looking [1] - 480:23                      566:2, 566:16, 567:9, 568:19, 568:22,       mixture [10] - 501:19, 501:21, 501:23,
 looks [4] - 472:24, 476:2, 507:8, 514:2   571:6, 572:1                               501:25, 502:2, 502:4, 502:6, 502:8,
 Lorenzo [17] - 495:17, 507:21, 508:21,     means [18] - 522:12, 523:24, 534:19,      535:23, 535:25
510:2, 525:22, 526:3, 528:10, 528:19,      534:22, 535:2, 540:5, 540:8, 540:13,        mixtures [2] - 537:8, 537:15
529:7, 549:17, 551:12, 553:23, 561:9,      540:18, 541:18, 545:19, 546:7, 550:3,       modifies [1] - 542:24
562:3, 572:13, 572:14, 582:13              550:4, 565:2, 571:1, 572:22, 582:20         Mohanty [8] - 465:9, 546:13, 557:3,
 lose [1] - 580:4                           meant [4] - 543:1, 549:18, 549:21,        558:15, 559:14, 560:9, 580:21, 580:24
 lost [1] - 488:6                          553:25                                      mohanty [1] - 516:8
 low [1] - 587:3                            media [1] - 545:3                          MOHANTY [18] - 463:13, 465:20,
 lunch [2] - 557:4, 557:17                  meet [2] - 471:2, 490:23                  466:8, 511:19, 516:6, 546:14, 561:25,
 luncheon [1] - 557:19                      meeting [3] - 471:2, 520:2, 546:19        573:7, 578:24, 579:2, 580:8, 580:10,
                                            Melanie [2] - 501:7, 519:13               580:22, 580:25, 581:3, 585:2, 585:16,
                   M                        member [7] - 468:22, 532:18, 533:1,       585:20
                                           545:24, 546:1, 561:4, 561:6                 moment [3] - 489:4, 509:2, 549:14
 magazine [3] - 546:24, 572:16, 576:4       members [3] - 533:20, 533:21, 545:24       moments [1] - 563:9
 mail [1] - 545:16                          memory [7] - 518:10, 518:11, 518:17,       money [14] - 481:10, 494:14, 494:15,
 main [2] - 484:17, 485:8                  518:19, 518:20, 524:8, 524:15              494:19, 548:5, 548:9, 548:18, 553:10,
 male [1] - 486:10                          men [7] - 546:20, 563:9, 564:19, 566:6,   553:11, 553:13, 556:15, 556:16, 569:3,
 Malvin [9] - 470:3, 475:25, 476:4,        566:9, 566:11, 567:9                       586:12
476:10, 476:23, 490:19, 490:21,             mention [6] - 466:20, 540:11, 566:22,      monitoring [1] - 567:18
490:23, 494:2                              566:24, 571:2, 573:14                       month [3] - 468:7, 492:24, 566:25
 man [12] - 492:4, 562:17, 563:25,          mentioned [4] - 466:13, 490:9, 563:4,      months [7] - 505:21, 566:23, 567:18,
564:13, 568:14, 569:1, 575:2, 576:22,      573:17                                     573:1, 573:2, 573:16, 575:9
579:17, 580:1, 580:15, 587:3                mentioning [2] - 566:24, 567:2             Moore [44] - 495:17, 496:1, 505:6,
 Manassas [7] - 471:17, 473:1, 473:7,       mere [5] - 533:5, 540:8, 542:8, 571:1     505:9, 507:25, 508:21, 510:2, 525:22,
473:11, 553:1, 553:13, 586:11               merely [6] - 469:12, 520:7, 527:9,        526:3, 528:10, 528:19, 529:7, 549:17,
 manner [3] - 517:13, 524:6, 558:11        532:4, 533:6, 533:9                        551:13, 551:14, 551:19, 553:12,
 Manor [3] - 484:16, 485:4, 485:10          merits [1] - 546:2                        553:16, 553:17, 553:19, 553:23,
 map [3] - 472:24, 473:2, 479:9             message [8] - 549:23, 550:7, 550:8,       554:21, 559:8, 561:9, 562:3, 562:8,
 maps [1] - 472:10                         550:11, 550:18, 551:4, 551:7, 551:12       562:16, 566:19, 571:8, 572:13, 572:14,
 March [46] - 497:11, 498:3, 499:4,         messages [13] - 549:11, 549:16,           573:19, 574:3, 574:24, 574:25, 575:10,
505:14, 512:23, 513:18, 513:25,            549:18, 549:19, 559:3, 559:12, 559:19,     577:2, 577:3, 577:10, 582:13, 584:7,
514:14, 514:19, 531:8, 538:4, 538:23,      559:25, 582:9, 582:10, 582:12              584:11, 586:13
539:21, 540:2, 546:17, 548:2, 549:1,        met [4] - 482:15, 491:10, 493:23, 561:1    Moore's [5] - 507:21, 554:8, 554:10,

                                   PATRICIA A. KANESHIRO-MILLER, RMR, CRR
                                           OFFICIAL COURT REPORTER
                          UNITED STATES DISTRICT COURT FOR THE DISTRICT OF COLUMBIA
                                                202-354-3243
      Case 1:17-cr-00234-TNM Document 203 Filed 05/15/19 Page 144 of 152


                                                                                                                               606
559:17, 571:24                           540:10, 540:18, 540:21, 541:11,              nothing [19] - 488:15, 491:16, 542:20,
 morning [11] - 465:8, 465:10, 465:13,   542:11, 542:14, 542:15, 542:16,             542:22, 542:23, 564:14, 565:10, 566:5,
466:11, 466:18, 467:14, 467:15,          542:25, 545:5, 545:6, 566:20, 573:11,       566:7, 566:12, 568:3, 569:1, 571:22,
495:11, 495:12, 546:16, 591:6            582:2, 583:25, 584:1, 588:25                574:10, 575:5, 575:6, 589:3, 591:16
 most [3] - 504:18, 551:18, 556:21        mutual [1] - 544:14                         notice [3] - 506:22, 506:23, 530:8
 motion [4] - 470:10, 504:11, 504:13,                                                 notify [1] - 543:23
505:16                                                       N                        notorious [1] - 556:21
 motions [1] - 504:15                                                                 November [16] - 468:12, 468:14,
 motivated [1] - 526:23                   name [13] - 467:18, 467:20, 468:16,        470:17, 471:13, 473:13, 474:13, 482:6,
 motivation [1] - 470:4                  470:3, 483:22, 483:25, 495:13, 498:22,      483:3, 483:12, 484:7, 489:23, 490:6,
 motive [1] - 524:9                      507:21, 554:1, 563:4, 583:3, 589:9          492:8, 493:8, 551:12
 move [15] - 469:10, 472:15, 474:19,      Narcotics [1] - 468:1                       number [27] - 496:18, 497:1, 497:5,
481:16, 483:10, 487:23, 495:25, 498:9,    narcotics [12] - 468:4, 468:8, 468:21,     497:8, 497:9, 497:12, 497:13, 497:20,
503:3, 558:10, 558:13, 562:2, 570:5,     468:22, 470:8, 487:1, 492:16, 552:7,        497:21, 498:5, 502:22, 517:4, 543:2,
570:7, 570:13                            559:2, 562:23, 568:9, 568:21                551:13, 551:23, 555:16, 558:11, 559:4,
 moved [5] - 489:18, 490:3, 507:22,       natural [2] - 529:18, 584:14               565:6, 565:7, 582:15, 582:16, 583:3,
509:8, 509:9                              nature [4] - 522:22, 522:25, 532:20,       586:8, 589:10, 590:5
 MR [163] - 465:8, 465:11, 465:20,       541:3                                        Number [3] - 466:4, 489:19, 490:4
466:8, 467:7, 467:13, 469:10, 469:14,     near [2] - 531:12, 542:8                    numbers [1] - 591:2
469:17, 470:21, 470:23, 470:24,           necessarily [3] - 532:5, 545:1, 555:13      NW [3] - 463:15, 463:17, 463:21
472:14, 472:17, 472:21, 474:18,           necessary [7] - 482:4, 508:14, 521:4,
474:23, 474:25, 475:3, 475:14, 475:15,   529:24, 532:14, 544:5, 545:21                                  O
475:20, 476:12, 478:20, 478:22,           neck [1] - 491:3
478:24, 480:22, 481:16, 481:18,           need [16] - 503:3, 505:25, 531:8,           O'Neal [6] - 467:8, 467:20, 469:15,
481:20, 481:22, 483:9, 483:13, 483:18,   534:23, 535:6, 538:10, 547:24, 550:3,       475:21, 552:23, 583:22
483:20, 484:10, 487:3, 487:6, 487:22,    550:4, 550:9, 551:5, 551:7, 577:15,          O'NEAL [2] - 464:3, 467:9
487:25, 488:3, 488:9, 488:11, 488:12,    585:17, 589:11, 589:20                       O-'-N-E-A-L [1] - 467:21
489:4, 489:6, 489:8, 489:10, 489:16,      needs [2] - 582:10, 590:1                   oath [3] - 501:16, 509:4, 526:18
489:17, 493:18, 493:21, 494:23, 495:4,    negotiated [1] - 470:19                     object [2] - 523:8, 532:22
495:10, 495:24, 496:3, 496:6, 498:9,      neighborhood [5] - 566:11, 571:13,          objected [1] - 523:3
498:11, 498:15, 499:7, 499:10, 500:10,   576:5, 583:23, 584:1                         objecting [1] - 523:5
500:15, 502:23, 503:4, 503:6, 503:9,      never [7] - 494:10, 520:16, 546:1,          objection [24] - 469:10, 470:21,
503:12, 503:15, 503:18, 503:21,          546:4, 546:8, 565:6, 587:8                  472:17, 472:18, 474:23, 475:1, 478:22,
503:24, 504:1, 504:4, 504:12, 505:20,     new [2] - 514:9, 550:13                    481:18, 481:19, 483:13, 487:25, 488:1,
507:10, 507:13, 507:19, 507:23,           newspaper [1] - 545:2                      488:9, 498:11, 498:12, 523:11, 561:25,
507:25, 508:3, 508:8, 508:13, 508:15,     next [10] - 467:6, 479:5, 479:23, 480:5,   573:7, 578:24, 580:8, 580:10, 584:22,
508:16, 508:22, 509:2, 509:3, 509:5,     482:3, 488:13, 550:11, 550:18, 563:21,      585:12, 585:19
509:10, 509:24, 509:25, 510:7, 510:8,    570:5                                        objections [2] - 504:16, 523:6
510:17, 510:19, 510:23, 511:1, 511:16,    nickel [1] - 561:19                         objective [1] - 532:24
511:19, 512:7, 512:15, 513:1, 513:18,     nickname [3] - 484:1, 490:21, 551:15        obligation [2] - 526:15, 560:4
514:5, 514:7, 514:8, 514:16, 514:21,      NIHAR [1] - 463:13                          observe [6] - 474:1, 477:14, 478:6,
514:23, 514:25, 515:12, 515:16,           Nihar [1] - 465:9                          478:10, 494:5, 524:11
515:20, 516:1, 516:2, 516:6, 516:11,      nine [6] - 562:9, 562:10, 571:9, 572:15,    observed [2] - 524:1, 577:24
516:18, 516:22, 546:14, 558:8, 561:25,   574:10, 575:4                                obtained [1] - 564:19
562:3, 573:7, 573:9, 575:15, 576:17,      non [8] - 488:10, 535:13, 538:15,           obvious [2] - 550:23, 550:24
576:19, 578:24, 579:2, 579:4, 579:7,     539:4, 560:1, 560:2, 566:20, 567:23          obviously [2] - 511:20, 591:1
579:10, 579:13, 580:8, 580:9, 580:10,     non-drug-related [2] - 560:1, 560:2         occasion [4] - 528:11, 528:20, 529:4,
580:12, 580:22, 580:25, 581:3, 584:22,    non-entity [1] - 567:23                    562:6
584:25, 585:2, 585:5, 585:7, 585:8,       non-expert [3] - 535:13, 538:15, 539:4      occasions [2] - 492:7, 566:16
585:13, 585:16, 585:17, 585:20,
                                          non-issue [1] - 566:20                      occurred [5] - 505:14, 531:3, 539:20,
590:10, 590:12, 590:14, 590:17,
                                          non-leading [1] - 488:10                   540:2, 543:5
590:18, 590:24, 591:9, 591:16
                                          none [2] - 564:3                            October [6] - 463:6, 466:1, 466:2,
 murder [1] - 561:22
                                          nonetheless [1] - 533:15                   468:6, 549:23, 551:1
 murders [2] - 561:14, 575:5
                                          note [6] - 517:10, 518:21, 543:24,          OF [4] - 463:1, 463:3, 463:9, 592:1
 must [44] - 520:8, 521:7, 521:8,
                                         545:22, 545:25, 591:6                        offense [30] - 512:3, 513:8, 513:13,
521:16, 521:18, 522:24, 523:1, 523:6,
                                          note-taker's [1] - 518:21                  513:21, 520:20, 520:21, 520:23,
523:12, 523:19, 527:13, 527:15, 530:9,
                                          notebook [1] - 589:9                       520:25, 525:24, 530:15, 530:16, 531:5,
530:12, 531:20, 532:12, 532:13,
                                          notebooks [1] - 518:14                     531:11, 534:18, 535:16, 537:20,
533:11, 533:15, 534:9, 535:19, 535:22,
                                          notes [5] - 518:14, 518:17, 518:20,        539:13, 539:22, 540:1, 549:1, 559:2,
537:10, 538:3, 538:18, 538:22, 539:22,
                                         518:21, 591:14                              569:21, 570:1, 570:16, 570:17, 570:21,

                                  PATRICIA A. KANESHIRO-MILLER, RMR, CRR
                                          OFFICIAL COURT REPORTER
                         UNITED STATES DISTRICT COURT FOR THE DISTRICT OF COLUMBIA
                                               202-354-3243
       Case 1:17-cr-00234-TNM Document 203 Filed 05/15/19 Page 145 of 152


                                                                                                                            607
570:22, 571:5, 571:7, 572:21               539:16, 539:22, 539:24, 540:4, 540:15,    494:2
 offenses [4] - 531:2, 531:10, 539:6,      540:24, 541:4, 541:9, 541:12, 551:4,       parole [1] - 562:12
587:20                                     559:24, 559:25, 560:1                      part [17] - 492:18, 493:23, 523:16,
 offer [1] - 516:16                         ORLANDO [1] - 463:5                      532:19, 532:25, 533:3, 533:10, 533:12,
 offered [1] - 523:4                        others' [1] - 560:24                     553:24, 563:12, 563:14, 565:20, 566:6,
 Office [3] - 463:14, 465:22, 468:12        otherwise [7] - 507:17, 512:11, 526:9,   566:11, 575:7, 575:25, 576:1
 office [2] - 465:22, 589:22               530:18, 541:19, 544:2, 561:5               partially [1] - 528:2
 officer [5] - 490:11, 494:7, 527:3,        ought [1] - 574:18                        participants [2] - 533:6, 533:9
527:5, 527:9                                ounces [2] - 561:10, 572:15               participated [1] - 525:24
 Officer [8] - 547:4, 548:4, 552:20,        ourselves [3] - 512:14, 512:15, 512:21    participating [1] - 532:17
579:16, 586:23, 586:24, 587:4               outcome [1] - 524:12                      particular [15] - 477:7, 477:12, 485:3,
 officers [4] - 546:20, 547:4, 579:25,      outfitted [2] - 471:5, 482:16            485:20, 486:16, 488:14, 517:6, 520:20,
587:9                                       outgoing [2] - 549:24, 559:11            520:23, 522:14, 530:11, 533:17,
 OFFICIAL [1] - 592:1                       outset [1] - 588:16                      547:11, 548:1, 585:24
 often [2] - 544:5, 588:22                  outside [2] - 477:24, 585:11              particularly [3] - 497:9, 513:22, 591:4
 old [3] - 556:5, 556:7                     outweighed [1] - 528:2                    parties [12] - 500:16, 500:18, 500:25,
 omissions [1] - 543:8                      overall [1] - 472:24                     501:6, 501:14, 502:10, 507:17, 519:2,
 once [7] - 465:16, 467:3, 474:3,           overcomes [1] - 521:13                   519:3, 519:7, 519:12, 538:15
512:11, 567:3, 573:25, 579:14               overhead [3] - 472:9, 473:9, 473:10       partisans [1] - 588:23
 one [78] - 466:20, 466:21, 466:22,         overriding [1] - 581:5                    partnership [6] - 534:7, 556:16, 561:8,
468:20, 475:16, 476:13, 479:8, 484:17,      overrule [1] - 585:11                    563:15, 567:9, 567:10
484:19, 485:4, 485:25, 489:4, 490:6,        overruled [2] - 469:11, 585:19            partnership-in-crime [1] - 561:8
490:9, 495:13, 503:25, 511:10, 512:22,      overt [1] - 534:17                        parts [2] - 543:3, 543:6
522:13, 522:21, 530:20, 530:23,             overwhelmingly [1] - 581:20               party [2] - 488:16, 523:7
533:19, 533:25, 534:19, 537:7, 538:4,       own [6] - 518:10, 518:19, 518:20,         pass [1] - 474:22
538:23, 542:13, 545:1, 545:23, 546:21,     518:22, 536:14, 549:9                      passenger [2] - 478:7, 486:10
547:1, 548:14, 548:21, 549:22, 550:9,                                                 past [5] - 477:16, 479:17, 480:3,
550:17, 551:14, 551:15, 551:18, 552:9,                                               557:15, 573:12
                                                              P
554:25, 555:18, 555:21, 559:7, 559:25,                                                patience [1] - 516:15
560:5, 560:21, 564:9, 564:10, 565:6,        p.m [4] - 485:25, 558:2, 590:7            patient [1] - 558:10
566:15, 566:19, 567:20, 569:10,             PA [1] - 555:5                            PATRICIA [2] - 463:20, 592:9
575:17, 575:18, 576:14, 577:7, 577:8,       pack [1] - 565:3                          Patricia [2] - 592:3, 592:8
577:24, 577:25, 578:11, 580:1, 582:5,       package [1] - 584:5                       Pause [1] - 489:5
582:18, 585:14, 586:9, 586:10, 586:12,      packages [1] - 487:13                     peashooter [3] - 575:7, 582:6, 582:8
587:4, 587:24, 590:11                       packaging [3] - 562:22, 565:15, 569:4     peek [1] - 590:25
 One [1] - 550:11                           packs [1] - 565:2                         pending [2] - 470:5, 491:20
 ones [3] - 549:19, 551:8, 588:16           page [24] - 465:17, 471:22, 471:24,       people [19] - 524:13, 531:25, 532:4,
 ongoing [1] - 505:20                      472:1, 472:3, 472:5, 472:7, 472:22,       532:16, 533:3, 533:19, 549:16, 553:7,
 open [8] - 546:3, 546:8, 550:1, 553:22,   472:23, 473:8, 479:7, 484:21, 506:24,     553:13, 559:4, 559:6, 573:18, 576:6,
579:12, 583:18, 585:18, 588:8              507:9, 511:7, 512:1, 512:5, 512:8,        584:3, 584:4, 584:5, 584:6, 587:17
 operating [1] - 499:15                    512:24, 514:5, 515:3, 589:9, 590:9         per [1] - 466:2
 operation [3] - 477:7, 482:2, 482:13       PAGE [1] - 464:6                          perfectly [1] - 520:4
 opinion [10] - 501:4, 501:10, 518:6,       paid [1] - 569:12                         performed [1] - 558:12
527:24, 528:1, 528:3, 542:21, 588:14        pants [1] - 578:7                         perhaps [2] - 560:9, 564:25
 opinions [2] - 527:18, 527:19              papers [1] - 526:7                        period [2] - 563:24, 565:16
 opportunity [5] - 505:18, 505:21,          paperwork [2] - 482:4, 488:14             perjury [1] - 526:17
524:10, 544:1, 590:22                       paragraph [8] - 506:22, 506:24,           permission [5] - 480:20, 481:16,
 oral [1] - 553:6                          507:10, 507:14, 511:11, 512:5, 512:18,    487:3, 498:9, 584:21
 orally [1] - 546:3                        514:7                                      permit [8] - 526:8, 548:19, 548:20,
 order [10] - 513:16, 535:10, 537:22,       parentheses [1] - 507:2                  548:21, 558:17, 558:18, 572:4
538:13, 539:1, 539:5, 539:14, 539:21,       Park [5] - 496:9, 498:4, 546:20,          permitted [5] - 518:13, 519:18, 522:16,
542:15, 569:22                             567:14, 572:10                            525:23, 526:10
 Order [2] - 465:25, 466:2                  park [1] - 477:16                         person [26] - 484:7, 504:24, 520:8,
 orderly [1] - 517:12                       Parkchester [1] - 469:4                  522:2, 524:7, 529:11, 529:18, 532:18,
 ordinarily [2] - 527:17, 529:10            parked [3] - 479:16, 485:1, 485:3        532:19, 532:20, 534:6, 534:23, 535:5,
 organize [1] - 544:13                      parking [24] - 473:25, 477:1, 477:8,     538:9, 540:9, 540:14, 541:19, 541:21,
 origin [1] - 518:1                        477:14, 477:20, 477:22, 479:1, 479:19,    541:23, 541:25, 545:19, 546:5, 559:6,
 Orlando [26] - 465:5, 465:12, 468:16,     479:21, 479:23, 480:8, 480:13, 484:15,    564:23, 565:10
476:7, 482:10, 500:19, 527:12, 529:14,     484:17, 485:4, 485:5, 485:10, 485:18,      personal [3] - 518:22, 568:13, 589:3
529:24, 531:13, 537:17, 538:23, 539:7,     485:21, 486:14, 492:8, 493:7, 494:1,       personally [2] - 469:24, 536:11

                                   PATRICIA A. KANESHIRO-MILLER, RMR, CRR
                                           OFFICIAL COURT REPORTER
                          UNITED STATES DISTRICT COURT FOR THE DISTRICT OF COLUMBIA
                                                202-354-3243
       Case 1:17-cr-00234-TNM Document 203 Filed 05/15/19 Page 146 of 152


                                                                                                                                 608
 persons [3] - 524:25, 533:23, 542:5        480:12, 484:3, 485:20, 486:16, 488:6,      528:25, 544:4, 557:12, 558:3, 560:4,
 perspective [6] - 508:13, 561:8, 564:8,    488:8, 488:14, 488:16, 490:9, 548:15,      570:4, 570:10, 590:3
566:8, 572:9, 573:10                        565:14, 580:16, 583:8                       presented [5] - 516:24, 522:19, 523:1,
 pertains [1] - 525:4                        pointer [1] - 479:18                      545:7, 566:10
 PG [1] - 552:16                             pointing [1] - 484:25                      preside [1] - 544:7
 phone [55] - 470:10, 470:12, 470:25,        points [1] - 559:19                        presumed [1] - 520:12
471:6, 473:23, 473:24, 496:13, 496:18,       pole [1] - 587:4                           presumption [1] - 520:13
497:1, 497:5, 497:8, 497:9, 497:12,          Police [9] - 467:22, 467:24, 468:13,       pretty [13] - 465:15, 477:22, 486:3,
497:20, 497:21, 498:2, 498:3, 498:5,        488:22, 496:9, 498:4, 546:20, 567:14,      499:15, 548:7, 550:23, 550:24, 552:16,
498:16, 498:21, 498:24, 499:1, 499:3,       572:11                                     555:21, 562:16, 565:24, 582:11
499:5, 499:25, 500:2, 530:1, 549:25,         police [11] - 468:9, 490:10, 491:6,        previously [1] - 516:20
551:6, 551:13, 551:22, 551:23, 553:18,      494:7, 527:3, 527:9, 547:3, 578:22,         price [1] - 586:10
554:1, 556:2, 563:22, 575:11, 576:12,       579:25, 584:13, 584:15                      pride [1] - 588:17
576:19, 576:20, 577:4, 577:5, 577:16,        portion [3] - 485:6, 515:10, 517:6         primarily [1] - 468:3
577:17, 582:15, 583:3, 584:8, 584:11,        portions [3] - 516:20, 530:5, 543:9        Prince [12] - 467:21, 467:23, 468:13,
589:10                                       position [1] - 588:18                     471:18, 472:11, 473:2, 482:25, 491:14,
 phones [4] - 496:24, 499:16, 569:16,        positioned [1] - 484:14                   492:16, 552:23, 552:25, 583:21
569:17                                       possess [14] - 505:9, 511:23, 531:14,      print [3] - 493:16, 515:8, 565:3
 photo [3] - 484:4, 484:6, 497:22           531:25, 532:6, 534:13, 535:1, 535:2,        private [1] - 552:18
 photographs [2] - 471:20, 471:21           535:16, 541:20, 547:10, 560:16,             probability [1] - 525:9
 photos [1] - 472:10                        565:19, 574:6                               probable [1] - 529:18
 phrase [1] - 540:5                          possessed [20] - 505:1, 514:19, 536:5,     problem [2] - 508:19, 512:7
 physical [5] - 497:21, 541:18, 541:21,     536:6, 536:9, 536:12, 536:19, 537:5,        procedure [1] - 499:15
541:24, 590:15                              538:4, 538:18, 538:20, 538:23, 540:14,      proceed [2] - 581:1, 588:22
 physically [1] - 536:25                    547:24, 548:3, 549:2, 549:6, 564:2,         Proceedings [1] - 591:18
 pick [5] - 480:12, 485:11, 485:13,         570:6, 570:19                               proceedings [1] - 592:5
486:18, 573:21                               possessing [1] - 574:5                     process [2] - 535:14, 589:3
 picked [5] - 473:16, 491:22, 553:18,        possession [63] - 505:12, 513:7,           produce [1] - 520:18
559:18, 571:16                              513:9, 513:23, 513:25, 514:3, 514:10,       produced [1] - 536:25
 picture [4] - 567:1, 567:4, 567:22         514:13, 531:5, 531:6, 531:17, 532:10,       profession [1] - 527:21
 pin [1] - 499:23                           537:17, 537:20, 537:23, 538:1, 538:21,      profit [3] - 552:10, 552:12, 586:7
 pinch [1] - 481:9                          539:7, 539:10, 539:11, 539:14, 539:19,      promote [1] - 544:17
 Pinkerton [7] - 512:8, 512:10, 512:20,     539:25, 540:7, 540:8, 540:16, 540:20,       proof [15] - 509:22, 510:3, 510:4,
512:21, 512:22, 512:25, 560:23              540:22, 540:25, 541:3, 541:6, 541:12,      521:9, 521:13, 529:2, 531:8, 558:25,
 pipe [1] - 583:13                          541:13, 541:16, 541:18, 541:21,            560:4, 564:12, 565:15, 565:25, 569:1
 Place [2] - 468:25, 469:4                  541:23, 541:25, 542:2, 542:4, 542:5,        proper [2] - 520:4, 523:5
 place [7] - 473:25, 474:5, 482:17,         542:9, 542:10, 542:13, 547:12, 548:1,
                                                                                        properly [1] - 518:24
531:3, 531:8, 566:2, 590:15                 548:24, 551:22, 568:8, 568:11, 569:2,
                                                                                        property [7] - 541:19, 541:20, 541:24,
 places [2] - 473:16, 557:14                569:24, 570:2, 570:8, 570:9, 570:10,
                                                                                       542:1, 542:4, 542:5, 542:7
 plan [2] - 532:2, 532:20                   570:13, 570:17, 570:22, 571:1, 574:4
                                                                                        proposed [1] - 511:22
 plastic [1] - 565:2                         possibility [3] - 521:17, 542:3, 589:13
                                                                                        prosecution [1] - 526:17
 play [11] - 508:2, 508:3, 508:4, 513:16,    possible [4] - 474:3, 521:13, 544:18,
                                                                                        protect [3] - 526:16, 548:9
515:10, 515:11, 515:13, 516:19,             589:11
                                                                                        protecting [2] - 548:18
523:15, 532:19, 555:8                        potential [2] - 540:22, 541:15
                                                                                        prove [24] - 520:17, 520:22, 521:5,
 played [8] - 475:19, 476:11, 483:19,        powder [2] - 550:12, 554:16
                                                                                       532:8, 532:13, 532:23, 533:15, 534:9,
484:9, 555:3, 575:14, 576:16, 576:18         power [2] - 541:25, 542:6
                                                                                       534:17, 534:23, 535:6, 536:11, 538:3,
 playing [3] - 466:15, 571:25, 574:15        powerful [1] - 521:7
                                                                                       538:10, 538:16, 538:18, 538:22,
 plea [8] - 507:8, 526:4, 526:11, 526:15,    powwow [1] - 465:16                       541:11, 542:10, 542:11, 542:25,
526:16, 526:21, 526:25, 566:23               prayer [1] - 577:24                       547:23, 567:11, 580:14
 plead [5] - 573:15, 574:3, 574:5, 575:1,    precise [1] - 538:17                       proved [8] - 523:17, 529:10, 529:23,
586:15                                       predecessor [1] - 475:9                   531:21, 533:13, 535:20, 539:23, 567:11
 pleading [1] - 572:19                       prefer [1] - 549:25                        proven [8] - 500:20, 519:19, 520:15,
 pleads [1] - 566:23                         prejudice [2] - 517:24, 525:17            520:19, 537:3, 547:7, 581:23, 587:20
 pled [4] - 554:19, 574:10, 574:11,          prejudiced [1] - 525:15                    proves [1] - 533:2
586:17                                       preparation [1] - 520:5                    provide [2] - 517:2, 517:3
 plus [1] - 550:19                           preponderance [1] - 521:6                  provided [2] - 496:20, 542:18
 pocket [5] - 546:22, 546:23, 548:4,         presence [7] - 470:18, 470:19, 533:5,      provider [2] - 496:18, 496:20
548:5, 548:16                               533:22, 541:7, 542:8, 563:7                 proving [2] - 521:1, 522:12
 point [22] - 468:6, 470:9, 471:5, 471:8,    present [15] - 465:3, 466:10, 470:12,      publicity [1] - 545:7
471:19, 475:11, 477:12, 478:16, 479:4,      504:10, 509:20, 515:22, 516:13,

                                   PATRICIA A. KANESHIRO-MILLER, RMR, CRR
                                           OFFICIAL COURT REPORTER
                          UNITED STATES DISTRICT COURT FOR THE DISTRICT OF COLUMBIA
                                                202-354-3243
       Case 1:17-cr-00234-TNM Document 203 Filed 05/15/19 Page 147 of 152


                                                                                                                               609
 publish [5] - 472:15, 474:19, 475:18,      reading [2] - 500:11, 510:13                reference [8] - 490:13, 508:9, 512:21,
483:10, 498:10                              reads [1] - 550:8                          512:23, 518:9, 559:24, 559:25, 560:1
 published [4] - 472:19, 483:14,            ready [6] - 466:9, 466:18, 504:9, 515:9,    referenced [3] - 475:9, 502:13, 503:2
489:15, 498:13                             558:6, 590:20                                referencing [1] - 513:19
 pull [4] - 477:14, 479:6, 484:19, 582:9    real [6] - 521:17, 551:2, 554:6, 556:13,    referred [3] - 466:4, 494:7, 559:14
 pulled [3] - 561:18, 566:17, 572:3        573:17, 587:2                                referring [3] - 479:25, 483:17, 558:15
 punishable [1] - 554:20                    realize [3] - 558:24, 559:5, 562:14         reflect [6] - 466:1, 466:5, 466:7,
 punishment [2] - 544:18, 544:24            really [16] - 492:4, 508:8, 509:11,        478:21, 478:23, 562:10
 purchase [8] - 469:8, 470:11, 470:16,     512:21, 555:5, 561:7, 564:4, 565:13,         reflected [1] - 539:15
470:18, 471:1, 473:12, 482:7, 482:9        568:21, 571:24, 572:1, 574:18, 577:18,       refuse [1] - 517:17
 purchased [1] - 564:10                    581:11, 586:16, 587:17                       regarding [3] - 537:9, 544:9, 544:16
 purchases [2] - 469:22, 550:6              reason [7] - 473:16, 527:14, 527:20,        regular [1] - 589:13
 purchasing [1] - 504:21                   560:8, 560:11, 561:14, 568:15                rejoin [1] - 589:12
 purpose [12] - 481:8, 486:23, 534:1,       reasonable [35] - 500:21, 504:19,           relate [1] - 514:14
534:21, 535:3, 538:7, 538:25, 540:19,      505:1, 505:7, 519:20, 520:15, 520:19,        related [3] - 468:4, 560:1, 560:2
553:9, 560:20, 571:12                      520:23, 521:2, 521:8, 521:9, 521:25,         relates [1] - 548:25
 purposes [4] - 487:8, 497:15, 536:16,     523:18, 526:14, 529:24, 531:11,              relating [2] - 466:2, 505:14
543:25                                     531:21, 532:8, 534:10, 537:4, 538:3,         relation [8] - 531:7, 539:17, 540:3,
 pursuant [2] - 465:25, 495:24             538:19, 538:22, 539:10, 539:24,             540:16, 540:18, 540:25, 559:1, 571:5
 pursuing [1] - 466:6                      541:11, 542:12, 542:25, 547:8, 560:6,        released [1] - 553:17
 put [9] - 475:5, 488:24, 508:20,          560:20, 565:25, 580:14, 581:23, 582:1        relevant [3] - 508:10, 529:22, 543:4
513:18, 515:3, 515:14, 563:13, 564:7,       reasonableness [1] - 525:8                  reliable [1] - 577:19
575:1                                       reasonably [5] - 531:12, 536:8,             rely [4] - 518:20, 530:9, 536:22, 536:23
 puts [1] - 581:17                         536:15, 536:19, 560:25                       Remagen [2] - 501:1, 519:9
 PWID [2] - 515:4, 515:5                    reasons [3] - 527:15, 527:25, 571:20        remain [3] - 543:25, 557:7, 591:9
                                            rebuttal [1] - 580:21                       remainder [1] - 467:4
                    Q                       recalled [1] - 524:1                        remained [1] - 589:5
                                            receive [6] - 519:22, 525:21, 534:24,       remains [1] - 520:13
 qualified [2] - 501:3, 501:9              535:7, 538:11, 576:11                        remember [29] - 470:6, 477:18,
 quality [1] - 551:17                       received [7] - 529:15, 529:21, 530:2,      484:14, 485:8, 485:21, 488:23, 491:25,
 quantities [3] - 536:2, 536:22, 563:16    534:24, 535:7, 538:11, 541:2                498:24, 499:22, 524:18, 549:15, 550:5,
 quantity [6] - 535:20, 535:22, 537:5,      recent [1] - 509:13                        552:6, 552:14, 554:19, 556:8, 556:15,
537:9, 537:14, 560:22                       recently [1] - 573:23                      561:10, 573:19, 575:12, 578:6, 578:9,
 questioned [1] - 578:10                    Recess [1] - 515:21                        582:12, 584:20, 584:25, 586:8, 586:25,
 questioning [1] - 585:3                    recess [1] - 557:19                        588:23
 questions [10] - 489:6, 493:18,            recognize [5] - 471:21, 471:22,             remind [4] - 511:2, 544:25, 545:13,
494:23, 499:7, 506:1, 517:9, 517:13,       480:19, 487:9, 497:23                       589:25
519:25, 522:21, 568:18                      recognizes [1] - 542:2                      reminded [2] - 511:12, 543:19
 quick [1] - 555:5                          recollection [5] - 524:9, 525:2, 579:13,    reminder [1] - 510:17
 quickly [1] - 576:15                      579:14, 586:23                               reminding [1] - 510:24
 Quigley [2] - 550:5, 561:11                recollections [1] - 524:19                  render [2] - 501:4, 501:10
 quite [1] - 557:6                          recommends [2] - 513:11, 513:12             rendered [1] - 517:11
                                            record [9] - 465:7, 467:19, 478:17,         renew [1] - 504:15
                    R                      478:20, 478:23, 495:14, 500:12,              repeated [1] - 512:8
                                           582:24, 592:4                                repeating [1] - 512:20
 race [1] - 518:1                           recorded [2] - 495:22, 530:3                replace [1] - 518:19
 radio [1] - 545:2                          recording [12] - 474:7, 474:9, 474:16,      replaces [2] - 542:22, 542:23
 raise [1] - 466:25                        476:8, 482:16, 482:22, 482:24, 483:3,        report [1] - 589:22
 rammed [1] - 576:4                        483:6, 483:21, 530:11, 543:1                 Report' [1] - 502:12
 ramp [1] - 480:4                           recordings [4] - 530:1, 530:6, 530:9        REPORTER [1] - 592:1
 random [1] - 589:3                         records [2] - 576:23, 577:1                 Reporter [1] - 463:20
 rational [1] - 504:19                      recover [1] - 486:19                        reporters [1] - 552:3
 reach [5] - 488:17, 488:20, 522:23,        recovered [2] - 499:12, 563:18              reports [4] - 482:4, 488:15, 545:1,
539:11, 544:11                              RECROSS [1] - 464:2                        545:6
 reached [1] - 546:7                        Red [2] - 513:11, 513:12                    represent [2] - 505:22, 542:14
 reaching [4] - 488:21, 522:18, 523:2,      red [2] - 479:11, 569:18                    represents [1] - 523:7
543:17                                      redirect [1] - 493:19                       request [9] - 472:15, 474:19, 483:10,
 read [13] - 500:14, 510:11, 511:3,         REDIRECT [2] - 464:2, 493:20               487:23, 495:25, 507:6, 507:24, 510:21
513:12, 513:14, 545:4, 545:5, 549:5,        redistributing [1] - 565:16                 requested [1] - 507:1
550:1, 557:15, 582:22, 582:23, 588:4        refer [2] - 517:5, 517:6

                                    PATRICIA A. KANESHIRO-MILLER, RMR, CRR
                                            OFFICIAL COURT REPORTER
                           UNITED STATES DISTRICT COURT FOR THE DISTRICT OF COLUMBIA
                                                 202-354-3243
       Case 1:17-cr-00234-TNM Document 203 Filed 05/15/19 Page 148 of 152


                                                                                                                               610
 require [4] - 520:17, 521:13, 522:17,      470:24, 472:14, 472:21, 474:18,            509:18, 514:7, 532:13, 533:11, 534:14,
534:16                                      474:25, 475:3, 475:14, 475:15, 475:20,     540:3, 541:23, 548:24, 572:13, 576:14,
 required [7] - 529:17, 532:23, 536:10,     476:12, 478:20, 478:24, 480:22,            576:15, 585:15
536:24, 538:16, 541:9, 543:5                481:16, 481:20, 481:22, 483:9, 483:18,      seconds [3] - 478:12, 554:17, 576:17
 research [2] - 545:19, 589:16              483:20, 484:10, 487:3, 487:6, 487:22,       secret [1] - 553:21
 resell [3] - 555:1, 583:20, 584:6          488:3, 488:11, 488:12, 489:4, 489:6,        security [1] - 543:25
 reselling [1] - 583:8                      493:21, 494:23, 495:10, 495:24, 496:6,      see [28] - 472:24, 477:10, 477:13,
 residence [2] - 584:20, 585:11             498:9, 498:15, 499:7, 500:10, 500:15,      478:4, 478:14, 479:21, 486:5, 486:9,
 resolve [1] - 535:14                       502:23, 503:4, 503:6, 503:9, 503:12,       493:4, 497:22, 500:17, 506:14, 508:9,
 resources [1] - 580:5                      503:15, 503:18, 503:21, 503:24, 504:1,     524:25, 543:7, 554:6, 555:10, 555:18,
 respect [5] - 469:15, 530:21, 531:1,       504:4, 507:19, 507:23, 508:15, 509:3,      557:10, 557:18, 562:19, 576:21,
540:19, 544:14                              509:10, 509:24, 510:7, 510:17, 510:23,     576:22, 576:23, 577:1, 583:10, 584:1,
 respond [2] - 560:13, 560:14               512:15, 513:1, 514:7, 515:16, 515:20,      590:22
 responds [2] - 550:9, 559:14               516:1, 585:7, 590:10, 590:12, 590:14,       seeing [1] - 498:24
 response [3] - 549:21, 549:24, 550:15      590:18                                      seek [1] - 585:15
 responsibility [3] - 517:20, 518:8,         Rosenberg's [1] - 585:2                    seem [2] - 554:12, 578:19
523:8                                        rotate [1] - 568:19                        segments [2] - 508:4
 responsible [8] - 536:4, 536:13,            rough [1] - 474:12                         seize [1] - 499:16
537:10, 537:13, 554:7, 557:1, 560:24,        roughly [1] - 493:10                       seized [5] - 498:3, 500:22, 501:5,
587:25                                       rounds [2] - 571:10, 572:16               501:11, 536:25
 rest [2] - 589:5, 589:24                    row [5] - 479:23, 479:25, 485:9, 485:21    select [2] - 544:7, 544:9
 rests [2] - 500:12, 544:22                  rows [1] - 485:7                           selected [1] - 589:3
 results [1] - 525:6                         rule [1] - 517:13                          selecting [2] - 522:22, 544:12
 resume [2] - 466:18, 591:5                  ruled [1] - 523:14                         selection [1] - 589:2
 retire [2] - 545:12, 589:24                 rules [1] - 544:8                          sell [2] - 553:9, 562:5
 retires [1] - 590:7                         run [3] - 477:7, 582:10, 586:2             selling [11] - 504:22, 508:16, 556:16,
 retiring [1] - 588:20                       ruse [4] - 577:21, 577:23, 578:4          561:10, 562:7, 562:8, 562:9, 564:2,
 retrieve [4] - 480:14, 480:16, 489:11,                                                572:15, 574:10, 586:10
587:5                                                          S                        sells [3] - 553:12, 553:13, 561:4
 retrieved [3] - 480:17, 481:13, 487:19                                                 send [12] - 510:10, 510:20, 510:25,
                                             sadly [1] - 587:3                         511:7, 511:21, 517:10, 545:22, 584:4,
 return [10] - 496:19, 517:10, 530:17,
                                             sale [1] - 485:24                         590:11, 590:20, 590:21
530:24, 530:25, 534:25, 535:8, 538:11,
542:15, 544:6                                sat [2] - 532:2, 576:11                    sending [4] - 543:11, 549:16, 559:12,
 returned [1] - 480:8                        saved [1] - 498:22                        590:4
 retyped [2] - 465:18, 465:24                saw [15] - 465:14, 480:2, 494:10,          sense [10] - 514:20, 547:18, 552:2,
 reveal [1] - 546:5                         499:1, 522:3, 522:6, 522:7, 546:19,        556:25, 581:14, 587:1, 587:3, 587:6,
                                            551:24, 554:12, 575:23, 577:25             587:22, 588:16
 review [2] - 483:6, 580:18
                                             scales [3] - 562:23, 566:14, 569:3         sent [6] - 481:23, 500:22, 501:5,
 reviewed [1] - 474:9
                                             scary [1] - 566:2                         501:11, 514:23, 549:23
 reviewing [1] - 588:20
                                             scene [1] - 533:5                          sentence [13] - 507:13, 507:16,
 rid [5] - 513:2, 553:18, 576:12, 576:19,
                                             science [2] - 527:21, 577:1               509:18, 511:6, 511:10, 512:1, 526:9,
584:7
                                             Sciences [4] - 500:24, 501:8, 501:12,     544:21, 554:19, 554:20, 554:21,
 riled [2] - 578:9, 578:10
                                            519:14                                     554:23, 586:16
 RMR [1] - 463:20
                                             scientists [1] - 501:15                    sentencing [2] - 526:7, 572:24
 road [2] - 479:21, 485:10
                                             Scott [2] - 488:24, 492:23                 separate [6] - 530:14, 530:17, 568:7,
 roadways [1] - 472:25
                                             screen [3] - 497:17, 551:21, 551:24       568:8, 568:10, 574:3
 rock [1] - 565:3
                                             scroll [2] - 472:22, 473:7                 separately [2] - 530:15, 537:25
 rocket [1] - 576:25
                                             search [9] - 481:8, 496:10, 562:20,        September [1] - 574:21
 rocks [2] - 569:7
                                            562:21, 566:15, 566:18, 584:19,             Sergeant [7] - 527:22, 548:8, 552:6,
 role [3] - 494:8, 494:9, 584:3
                                            584:21, 585:4                              552:14, 583:14, 586:2, 586:3
 room [11] - 518:15, 543:11, 543:25,
                                             searched [18] - 471:3, 474:3, 481:5,       serial [1] - 497:12
544:4, 544:6, 545:12, 549:15, 555:6,
                                            482:15, 482:18, 482:19, 486:21,             series [1] - 471:19
588:14, 588:20, 589:24
                                            497:21, 564:16, 564:17, 578:22, 579:3,      serious [3] - 566:1, 566:3, 566:4
 Room [1] - 463:21
                                            579:4, 579:14, 579:17, 587:6                seriously [1] - 566:3
 Rosenberg [14] - 465:9, 465:18, 467:5,
                                             searching [2] - 471:8, 486:23              served [1] - 521:3
475:13, 502:21, 511:18, 512:13, 549:5,
                                             seat [4] - 478:7, 478:8, 486:11, 506:19    service [3] - 496:17, 496:20, 589:21
554:14, 554:21, 556:18, 560:9, 582:14,
                                             seated [4] - 465:12, 478:14, 516:15,       SESSION [1] - 558:1
585:3
                                            558:5                                       set [5] - 471:14, 473:12, 482:14, 483:2,
 ROSENBERG [76] - 463:14, 465:8,
                                             seats [3] - 589:4, 589:6                  583:11
467:7, 467:13, 469:14, 469:17, 470:23,
                                             second [15] - 482:5, 485:9, 486:23,        setting [1] - 470:11

                                   PATRICIA A. KANESHIRO-MILLER, RMR, CRR
                                           OFFICIAL COURT REPORTER
                          UNITED STATES DISTRICT COURT FOR THE DISTRICT OF COLUMBIA
                                                202-354-3243
       Case 1:17-cr-00234-TNM Document 203 Filed 05/15/19 Page 149 of 152


                                                                                                                                611
 several [3] - 487:13, 565:2, 569:9         snowed [1] - 522:10                         statements [8] - 506:25, 519:23,
 share [2] - 562:4                          soda [4] - 475:22, 476:3, 476:6, 554:15    528:6, 528:9, 533:20, 534:4, 534:6,
 sheet [1] - 514:23                         sold [9] - 536:17, 536:20, 554:2, 554:5,   546:12
 sheets [3] - 562:23, 569:4, 569:6         554:25, 568:2, 568:6, 586:8, 586:20          States [13] - 465:5, 465:9, 498:4,
 Sheriff's [1] - 468:12                     sole [3] - 517:19, 518:7, 523:21           500:18, 500:23, 508:14, 556:23,
 shifts [1] - 520:16                        solely [4] - 509:16, 518:2, 544:23,        562:12, 565:22, 566:3, 579:23, 580:3,
 shipped [1] - 561:17                      545:6                                       587:16
 ships [1] - 561:17                         someone [8] - 491:1, 491:12, 492:12,        STATES [3] - 463:1, 463:3, 463:10
 shirt [1] - 478:19                        531:16, 559:22, 561:4, 564:24, 581:10        states [1] - 558:21
 shoot [1] - 551:24                         something's [1] - 578:19                    station [4] - 491:6, 547:3, 549:3,
 shopping [1] - 473:20                      sometime [1] - 482:5                       578:22
 shorthand [1] - 547:20                     sometimes [4] - 523:3, 543:3, 582:22,       stay [1] - 591:12
 shortly [1] - 590:5                       584:10                                       staying [1] - 510:2
 shot [4] - 473:9, 551:21, 582:7, 586:12    somewhere [1] - 514:12                      steal [2] - 481:10, 486:25
 show [19] - 471:19, 479:18, 480:18,        soon [1] - 545:10                           step [1] - 500:7
487:7, 491:3, 497:14, 498:19, 505:12,       sophisticated [1] - 558:22                  steps [1] - 488:13
532:5, 533:7, 540:10, 541:9, 542:9,         sorry [5] - 466:22, 497:20, 498:25,         Steven [6] - 561:9, 562:3, 562:6,
547:24, 549:9, 549:20, 556:9, 570:11,      503:25, 580:25                              575:17, 576:1, 576:4
577:9                                       sort [5] - 466:5, 469:19, 473:2, 507:23,    sticking [1] - 578:7
 showed [3] - 491:6, 498:20, 552:2         581:10                                       still [4] - 478:1, 557:14, 579:21, 589:16
 showing [2] - 489:18, 490:3                sound [1] - 528:1                           stipulate [7] - 500:16, 500:20, 500:25,
 shown [3] - 525:14, 532:12, 533:11         source [3] - 484:22, 485:11, 485:13        501:6, 501:14, 502:10, 502:18
 shows [5] - 552:5, 552:13, 553:1,          sources [1] - 562:5                         stipulated [5] - 519:2, 519:4, 519:8,
553:19, 569:18                              South [1] - 561:18                         519:12, 519:16
 shred [1] - 560:5                          south [1] - 473:4                           stipulation [7] - 501:6, 501:13, 502:19,
 shy [2] - 473:4, 490:6                     Southeast [1] - 469:1                      502:21, 519:5, 538:16, 549:5
 side [4] - 479:20, 515:25, 523:4,          space [2] - 479:19, 484:15                  stipulations [2] - 500:12, 535:13
525:16                                      spaces [3] - 479:21, 479:22, 485:5          stop [11] - 497:11, 497:13, 498:4,
 sides [1] - 508:19                         spared [1] - 558:11                        499:4, 505:13, 550:2, 567:13, 577:20,
 sidetracking [1] - 560:23                  speakers [3] - 475:24, 530:6, 555:8        578:4, 582:25
 sight [1] - 564:17                         Special [1] - 467:25                        Stop [1] - 549:24
 sign [2] - 506:18, 572:25                  specific [3] - 512:2, 544:8, 570:12         stopped [4] - 546:20, 555:24, 577:21,
 signature [2] - 506:15, 515:2              specifically [3] - 504:20, 505:5, 530:18   577:23
 signed [4] - 506:14, 545:23, 545:25,       specifying [1] - 537:3                      straight [4] - 550:15, 550:16, 551:16
572:25                                      speculate [3] - 475:11, 523:12, 527:14      Street [1] - 463:15
 similar [1] - 532:5                        spell [2] - 467:18, 495:13                  street [2] - 552:2, 568:22
 similarly [1] - 519:25                     spent [1] - 579:23                          stricken [1] - 523:14
 simple [8] - 539:13, 548:10, 553:9,        spill [1] - 553:3                           strike [6] - 469:10, 507:15, 507:21,
553:14, 570:1, 570:8, 570:16, 570:22        spoken [1] - 530:11                        509:16, 510:1, 565:8
 simply [7] - 546:17, 553:4, 556:23,        spokesperson [1] - 544:8                    strip [5] - 578:22, 579:3, 579:4,
556:25, 570:6, 587:14, 587:24               Stafford [1] - 468:11                      579:14, 579:17
 sit [4] - 466:14, 511:3, 553:7, 560:8      stand [10] - 467:8, 524:6, 549:18,          strip-searched [5] - 578:22, 579:3,
 sits [2] - 575:8, 575:20                  554:22, 560:8, 564:11, 573:20, 580:1,       579:4, 579:14, 579:17
 sitting [5] - 478:6, 552:12, 571:18,      586:22, 588:15                               strong [2] - 510:11, 588:14
573:5, 574:15                               standard [1] - 499:15                       stronger [2] - 476:9, 476:10
 situation [1] - 473:19                     standing [2] - 477:13, 580:15               stuck [1] - 587:4
 six [1] - 478:12                           start [4] - 532:25, 547:22, 549:9,          stuff [3] - 562:15, 567:4, 572:11
 sleep [1] - 522:7                         558:14                                       subject [2] - 478:7, 500:10
 slick [1] - 568:18                         started [1] - 477:10                        submarines [1] - 561:18
 slow [2] - 477:22, 572:2                   starting [4] - 572:23, 573:1, 574:11        submit [6] - 559:8, 565:5, 568:10,
 small [12] - 548:11, 548:13, 548:15,       starts [4] - 553:3, 566:24, 567:2,         569:1, 569:5, 569:23
579:22, 581:7, 581:17, 583:1, 585:21,      574:21                                       submitted [1] - 504:25
585:23, 587:2, 587:12, 589:19               state [4] - 467:18, 495:13, 501:16,         subpoena [1] - 496:17
 smaller [1] - 548:14                      529:25                                       subpoenaed [1] - 564:8
 smoke [1] - 564:6                          statement [21] - 508:7, 509:12, 509:14,     substance [41] - 501:19, 501:21,
 smooth [1] - 568:19                       509:19, 509:23, 526:17, 528:11,             501:23, 501:25, 502:2, 502:4, 502:6,
 snitch [3] - 550:1, 552:24, 582:24        528:13, 528:16, 528:18, 528:20,             502:8, 505:10, 511:24, 512:2, 513:7,
 snitching [2] - 550:2, 583:1              528:22, 528:24, 529:3, 529:4, 529:14,       513:10, 514:11, 514:13, 531:18, 532:1,
 snow [4] - 522:3, 522:5, 522:7, 522:8     534:2, 543:6, 543:8                         532:7, 532:11, 534:19, 534:20, 535:2,
                                                                                       535:3, 535:6, 535:10, 535:17, 535:23,

                                   PATRICIA A. KANESHIRO-MILLER, RMR, CRR
                                           OFFICIAL COURT REPORTER
                          UNITED STATES DISTRICT COURT FOR THE DISTRICT OF COLUMBIA
                                                202-354-3243
       Case 1:17-cr-00234-TNM Document 203 Filed 05/15/19 Page 150 of 152


                                                                                                                                  612
535:25, 537:18, 537:20, 538:2, 538:5,       technically [1] - 509:10                  516:14, 516:19, 516:23, 557:3, 557:13,
538:9, 538:12, 538:18, 538:20, 539:1,       technician [1] - 519:13                   558:4, 562:1, 573:8, 578:25, 579:6,
539:8, 539:11, 539:14, 539:19               technicians [1] - 519:9                   579:9, 579:11, 580:11, 580:21, 580:24,
 substances [18] - 501:5, 501:11,           technique [1] - 499:22                    581:2, 584:23, 585:10, 585:19, 588:2,
501:18, 534:13, 537:1, 537:8, 537:15,       telephone [1] - 591:2                     588:4, 588:9, 590:8, 590:11, 590:13,
540:1, 540:8, 540:17, 540:20, 540:23,       television [1] - 545:2                    590:20, 591:1, 591:12, 591:17
541:1, 541:4, 541:6, 541:14, 541:17,        tempted [1] - 545:4                        theme [1] - 581:5
558:12                                      termination [1] - 534:5                    theory [3] - 512:9, 512:10, 560:24
 substantially [2] - 481:13, 487:19         terms [1] - 490:16                         therefore [2] - 505:16, 530:15
 substantive [4] - 508:23, 509:15,          terrific [1] - 590:20                      thinking [3] - 511:4, 529:12, 572:12
513:21, 565:7                               territory [1] - 473:17                     thinks [3] - 572:9, 572:10, 573:11
 successful [1] - 553:22                    testified [17] - 467:10, 483:7, 489:20,    third [2] - 540:14, 570:14
 Sudley [3] - 484:16, 485:4, 485:10        492:20, 495:7, 519:11, 519:15, 519:17,      three [6] - 479:22, 505:21, 535:4,
 sufficiency [1] - 504:14                  520:3, 522:4, 523:20, 523:25, 524:2,       538:7, 565:12, 567:18
 sufficient [4] - 505:4, 505:11, 527:25,   524:11, 525:23, 527:22, 578:13              throughout [4] - 473:25, 476:8,
531:10                                      testifies [1] - 575:8                     520:14, 520:16
 suggest [1] - 542:21                       testify [20] - 493:1, 501:16, 505:19,      throw [1] - 550:17
 suggested [1] - 505:12                    505:24, 506:3, 506:6, 506:12, 506:16,       Thursday [4] - 466:13, 466:22, 506:25,
 suggestion [1] - 465:15                   507:4, 526:5, 526:23, 527:12, 527:16,      587:8
 Suite [1] - 463:18                        527:17, 552:20, 554:12, 583:5, 586:13,      ticket [1] - 577:23
 summarize [2] - 482:11, 577:13            587:9                                       tied [1] - 566:6
 summary [1] - 534:7                        testifying [5] - 524:6, 558:12, 574:25,    Tiffany [2] - 500:25, 519:9
 summon [1] - 589:12                       586:5                                       tinted [1] - 478:2
 supervisor [1] - 477:6                     testimony [51] - 494:25, 505:6, 507:7,     today [11] - 474:12, 478:14, 483:7,
 supper [1] - 583:19                       509:20, 518:25, 519:2, 519:8, 519:12,      490:14, 491:18, 494:25, 551:16,
 supply [1] - 584:3                        519:16, 520:2, 521:24, 522:4, 522:8,       552:22, 571:19, 583:22, 591:10
 supported [1] - 525:12                    523:19, 524:22, 524:23, 524:24,             together [7] - 532:3, 532:4, 555:14,
 supporting [1] - 528:1                    525:10, 525:17, 525:20, 525:22,            562:5, 562:19, 562:20, 563:2
 suppose [2] - 548:12                      525:25, 526:1, 526:11, 526:13, 526:24,      toll [2] - 576:23, 577:1
 supposed [1] - 569:23                     527:1, 527:3, 527:7, 527:8, 528:12,         tomorrow [2] - 591:7, 591:10
 surrounding [3] - 524:16, 529:13,         528:15, 528:21, 528:25, 529:6, 529:9,       took [6] - 482:17, 486:13, 506:23,
541:7                                      535:13, 536:23, 538:15, 539:4, 554:8,      531:3, 531:7, 549:17
 surveillance [8] - 473:19, 473:25,        554:10, 559:11, 562:7, 562:10, 567:13,      total [1] - 535:22
477:1, 477:4, 482:12, 485:2, 563:21,       568:24, 569:10, 569:14, 578:2, 586:14       totem [1] - 587:4
567:21                                      testing [1] - 481:24                       touch [1] - 558:14
 suspect [1] - 499:16                       tests [1] - 558:12                         touching [1] - 565:4
 sustained [3] - 523:10, 562:1, 573:8       text [15] - 545:17, 549:11, 549:16,        toward [1] - 524:13
 switch [2] - 560:19, 560:25               549:18, 549:19, 550:7, 551:24, 559:3,       towards [1] - 485:22
 sworn [3] - 467:10, 495:7, 518:25         559:12, 559:19, 559:24, 582:9, 582:10,      town [1] - 576:7
 sympathy [2] - 517:25, 587:23             582:12                                      toyed [1] - 511:25
 system [1] - 555:5                         texting [1] - 549:25                       tractor [1] - 561:16
                                            THE [121] - 463:1, 463:10, 465:4,          trade [1] - 571:22
                                           465:10, 465:13, 466:7, 466:9, 466:11,
                    T                      469:11, 469:16, 470:22, 472:18, 475:1,
                                                                                       traffic [2] - 505:13, 577:23
                                                                                       trafficking [19] - 468:25, 505:7,
 tab [2] - 475:17, 483:18                  475:4, 475:7, 478:23, 480:21, 481:19,      505:13, 514:4, 515:5, 527:23, 531:7,
 table [2] - 465:12, 573:6                 483:14, 483:17, 487:5, 488:1, 488:10,      539:18, 539:21, 547:25, 548:22, 552:1,
 taker's [1] - 518:21                      489:7, 489:15, 493:19, 494:24, 495:2,      570:16, 570:17, 570:21, 570:22, 571:5,
 talks [2] - 562:12, 563:22                495:5, 496:4, 498:12, 500:7, 500:8,        571:7, 572:21
 tally [3] - 562:23, 569:4, 569:6          500:14, 502:17, 502:25, 503:2, 503:5,       trailers [1] - 561:16
 tangible [1] - 541:19                     503:7, 503:10, 503:13, 503:16, 503:19,      training [2] - 501:3, 501:9
 tape [3] - 510:9, 530:5, 566:21           503:22, 503:25, 504:2, 504:5, 504:7,        transaction [9] - 471:14, 473:22,
 tapes [6] - 510:12, 511:7, 511:14,        504:11, 504:17, 505:25, 506:4, 506:5,      474:13, 482:12, 483:4, 483:12, 484:12,
530:5, 543:21, 565:11                      506:7, 506:8, 506:10, 506:11, 506:14,      524:25, 565:10
                                           506:17, 506:18, 507:12, 507:15,
 Tara [2] - 501:1, 519:9                                                               transactions [1] - 482:21
                                           507:20, 508:2, 508:6, 508:12, 508:20,
 target [13] - 473:1, 482:9, 482:10,                                                   transcript [11] - 474:12, 474:21, 475:2,
                                           508:23, 509:6, 509:18, 510:1, 511:4,
483:21, 484:4, 496:14, 496:19, 497:9,                                                 475:16, 476:13, 483:6, 483:11, 483:17,
                                           511:17, 511:20, 512:13, 512:24, 513:2,
497:10, 499:5, 499:17, 567:24, 576:7                                                  511:12, 543:18, 592:4
                                           513:11, 513:16, 514:2, 514:6, 514:9,
 task [3] - 468:23, 492:18, 544:10                                                     TRANSCRIPT [1] - 463:9
                                           514:18, 514:22, 514:24, 515:1, 515:15,
 tasked [1] - 468:3                                                                    transcription [1] - 474:16
                                           515:17, 515:23, 516:3, 516:7, 516:12,
 tear [1] - 589:8                                                                      transcripts [10] - 474:23, 510:11,

                                    PATRICIA A. KANESHIRO-MILLER, RMR, CRR
                                            OFFICIAL COURT REPORTER
                           UNITED STATES DISTRICT COURT FOR THE DISTRICT OF COLUMBIA
                                                 202-354-3243
       Case 1:17-cr-00234-TNM Document 203 Filed 05/15/19 Page 151 of 152


                                                                                                                                 613
510:14, 511:13, 530:3, 530:7, 530:8,          unclear [2] - 584:9, 584:10               522:18, 522:24, 522:25, 523:2, 530:20,
530:10, 530:12, 543:20                        uncommon [1] - 525:2                      530:25, 537:2, 537:6, 539:11, 539:15,
 transfer [4] - 534:22, 535:5, 538:8          unconditional [1] - 506:3                 542:14, 542:15, 542:16, 542:18,
 transport [5] - 578:6, 578:8, 578:14,        under [9] - 498:22, 501:16, 509:4,        542:21, 543:1, 544:11, 544:22, 546:7,
578:16                                       509:11, 524:20, 526:15, 526:18,            587:24, 588:16, 589:18
 transported [2] - 587:1, 587:2              541:12, 546:4                               verdicts [4] - 530:17, 530:24, 543:14,
 transporting [1] - 578:17                    undercover [4] - 480:12, 486:18,          543:18
 treat [1] - 554:9                           489:20, 494:7                               version [1] - 514:3
 treats [1] - 528:6                           underlying [1] - 541:3                     versus [1] - 465:5
 TREVOR [1] - 463:10                          understood [1] - 585:10                    via [1] - 545:20
 trial [29] - 466:6, 466:17, 467:4, 498:6,    undisputed [2] - 502:20, 519:5             Vice [1] - 468:1
500:21, 501:16, 504:16, 506:3, 509:22,        unfortunately [1] - 467:1                  vice [1] - 468:4
517:12, 517:21, 518:13, 518:17,               unidentified [1] - 486:9                   vice-related [1] - 468:4
518:24, 519:3, 519:7, 520:6, 520:14,          unimportant [1] - 525:5                    video [9] - 482:22, 482:24, 507:22,
520:16, 523:10, 525:16, 528:12,               unintelligible [1] - 474:15               507:25, 516:20, 562:18, 571:24, 575:3,
528:21, 529:1, 529:21, 543:2, 545:8,          unit [8] - 467:23, 468:2, 468:3, 468:5,   575:23
545:14                                       468:8, 468:9, 468:21, 491:11                videotape [1] - 574:13
 TRIAL [1] - 463:9                            UNITED [3] - 463:1, 463:3, 463:10          videotaped [1] - 496:1
 trick [1] - 472:7                            United [13] - 465:5, 465:9, 498:4,         view [1] - 473:10
 tried [2] - 499:13, 558:10                  500:18, 500:23, 508:14, 556:23,             viewed [2] - 484:3, 504:18
 trip [2] - 560:19, 560:25                   562:12, 565:22, 566:3, 579:23, 580:3,       views [1] - 544:16
 tripling [1] - 586:12                       587:15                                      violated [2] - 572:5, 572:7
 true [9] - 508:17, 509:23, 521:5,            units [2] - 473:19, 473:25                 violation [2] - 539:18, 562:12
525:11, 528:18, 529:3, 548:20, 559:20,        unknowingly [1] - 533:8                    Virginia [22] - 471:18, 473:1, 473:11,
576:13                                        unlawful [2] - 532:20, 532:22             481:23, 500:24, 501:8, 504:23, 519:14,
 truth [5] - 524:10, 525:19, 526:15,          unless [4] - 520:14, 530:18, 549:17,      548:20, 553:1, 553:14, 558:16, 558:20,
573:22                                       591:4                                      558:22, 564:4, 565:6, 565:9, 572:4,
 truthful [3] - 524:7, 562:13, 562:14         unlikely [2] - 584:12, 589:11             583:16, 583:20
 truthfully [2] - 523:25, 526:5               unreasonableness [1] - 525:9               visible [1] - 479:8
 try [4] - 488:10, 545:24, 571:15, 586:2      unsolved [1] - 561:20                      voice [5] - 476:2, 476:5, 476:8, 476:21,
 trying [5] - 508:24, 555:14, 573:3,          up [53] - 466:16, 466:25, 468:6,          588:14
574:15, 575:1                                470:11, 473:12, 477:14, 479:6, 480:13,      voices [1] - 476:18
 turn [4] - 516:7, 526:11, 576:17,           481:8, 483:2, 484:19, 485:11, 485:13,       VOLUME [1] - 463:9
589:22                                       486:18, 488:21, 491:3, 491:6, 491:22,       voluntarily [6] - 506:11, 532:21,
 twice [8] - 512:9, 552:25, 567:3,           496:7, 499:3, 515:1, 515:7, 522:8,         534:20, 535:3, 538:6, 538:25
573:25, 578:22, 579:3, 579:5, 587:7          529:19, 544:9, 544:15, 553:18, 559:18,      vote [2] - 546:10, 588:20
 two [46] - 469:15, 469:22, 478:10,          560:9, 560:13, 561:15, 561:17, 563:21,      voting [1] - 546:6
479:22, 491:10, 492:19, 493:10, 508:4,       564:6, 565:21, 565:23, 566:6, 567:5,
512:17, 513:14, 521:20, 524:24,              567:17, 568:23, 571:16, 572:14,                               W
531:24, 533:18, 534:9, 534:20, 535:3,        573:20, 575:6, 575:11, 576:11, 576:15,
537:11, 538:6, 538:24, 539:23, 541:20,       576:17, 579:21, 582:9, 583:16, 585:25,      wait [2] - 550:2, 582:24
542:3, 542:4, 546:20, 547:5, 551:18,         587:10                                      walk [2] - 473:22, 482:13
552:11, 555:23, 555:24, 556:3, 556:11,        updated [2] - 465:18, 515:23               Walter [2] - 467:8, 467:20
556:12, 560:21, 565:7, 565:12, 566:25,        usable [1] - 567:7                         WALTER [2] - 464:3, 467:9
569:7, 572:6, 579:23, 585:13, 586:8,          useful [3] - 588:13, 588:19, 588:22        wants [8] - 511:8, 555:18, 556:3,
589:8                                         usefulness [1] - 541:5                    573:21, 583:2, 586:3, 587:12, 591:4
 two-minute [1] - 508:4                       useless [1] - 565:11                       warn [1] - 513:13
 type [5] - 474:6, 499:14, 538:17,            user [1] - 583:14                          warrant [2] - 496:10, 566:18
538:20, 579:18                                uses [2] - 540:5, 583:19                   warrants [3] - 562:20, 562:21, 584:20
 types [2] - 521:20, 526:21                   utilized [1] - 567:21                      Washington [9] - 463:6, 463:15,
 typo [1] - 507:9                                                                       463:18, 463:22, 469:1, 472:11, 472:25,
                                                                 V                      473:5, 488:21
                    U                                                                    watch [9] - 545:5, 562:18, 571:25,
                                              value [3] - 534:24, 535:8, 538:11         574:13, 574:18, 575:3, 577:12, 584:9
 U.S [2] - 463:14, 463:21                     VanDeMark [2] - 501:1, 519:9               water [1] - 554:16
 UC [5] - 490:9, 490:10, 490:14, 494:7        vehicle [16] - 477:3, 477:5, 477:7,        Wayne [6] - 496:15, 496:19, 498:20,
 unable [2] - 488:7, 537:11                  477:15, 477:20, 477:24, 478:13, 480:4,     551:15, 562:3, 582:17
 unanimous [3] - 537:11, 542:17, 546:7       480:8, 485:14, 485:20, 485:22, 486:13,      ways [3] - 541:20, 565:13, 586:25
 unanimously [1] - 537:11                    486:17                                      weapon [5] - 541:10, 558:17, 559:1,
 unaware [1] - 491:5                          verdict [26] - 514:23, 517:11, 518:7,     571:10

                                     PATRICIA A. KANESHIRO-MILLER, RMR, CRR
                                             OFFICIAL COURT REPORTER
                            UNITED STATES DISTRICT COURT FOR THE DISTRICT OF COLUMBIA
                                                  202-354-3243
       Case 1:17-cr-00234-TNM Document 203 Filed 05/15/19 Page 152 of 152


                                                                                      614
 weapons [2] - 543:13, 543:22             517:23, 518:25, 520:2, 523:19, 523:22,
 wear [3] - 549:24, 552:24, 582:19        524:23, 526:21, 527:19, 530:2
 wearing [2] - 478:17, 550:4               witnessing [1] - 524:25
 wears [1] - 550:6                         woke [1] - 522:8
 Wednesday [1] - 466:1                     wonder [3] - 574:19, 583:4, 583:5
 week [1] - 466:16                         woods [1] - 491:3
 weekend [1] - 466:12                      words [9] - 474:15, 530:11, 530:12,
 weeks [1] - 469:9                        536:10, 542:16, 549:10, 552:24,
 weigh [5] - 550:20, 578:12, 578:21,      582:22, 583:3
578:22                                     workplace [1] - 563:10
 weighed [1] - 490:6                       works [2] - 577:13, 583:20
 weighing [1] - 525:3                      world [1] - 521:11
 weight [13] - 517:22, 519:21, 522:14,     write [1] - 589:9
522:16, 525:21, 526:1, 527:1, 527:8,       writing [3] - 546:2, 546:8, 581:25
528:5, 535:23, 535:24, 550:14, 550:21      written [2] - 543:24, 553:6
 welcome [4] - 466:11, 516:14, 558:4,
581:22                                                       Y
 whatsoever [2] - 471:12, 487:2
 whips [1] - 572:3                         year [4] - 468:7, 486:4, 563:6, 563:8
 White [7] - 468:22, 469:8, 491:9,         years [11] - 552:7, 562:8, 562:9,
491:11, 491:12, 491:23, 491:24            562:11, 571:9, 572:15, 572:22, 574:10,
 whittle [1] - 575:9                      574:17, 575:4
 whole [9] - 466:6, 508:3, 517:8,          Yo [2] - 550:8, 551:7
517:16, 551:2, 576:2, 577:12, 583:8,       young [1] - 578:15
584:8                                      yourself [5] - 469:24, 583:6, 583:10,
 William [12] - 467:21, 467:23, 468:13,   584:9, 586:14
471:18, 472:11, 473:2, 482:25, 491:14,     yourselves [3] - 465:6, 544:3, 555:8
492:17, 552:23, 552:25, 583:21
 willing [2] - 507:1, 574:24
 window [2] - 522:3, 522:6
 windows [1] - 478:2
 wine [1] - 583:18
 wire [12] - 496:14, 496:18, 497:9,
497:10, 498:6, 499:5, 549:24, 550:4,
552:24, 563:3, 571:16, 582:19
 wiretap [3] - 496:15, 555:2, 582:17
 wiretaps [1] - 505:6
 wish [6] - 515:10, 516:16, 518:16,
543:22, 545:13, 577:24
 wishes [1] - 505:19
 withdraw [2] - 573:9, 579:7
 witness [60] - 466:24, 467:6, 467:8,
480:20, 487:3, 507:8, 508:7, 508:21,
508:25, 509:8, 509:12, 509:17, 509:21,
510:3, 520:5, 521:22, 523:13, 523:23,
523:25, 524:2, 524:4, 524:5, 524:6,
524:7, 524:8, 524:9, 524:10, 524:12,
524:20, 524:23, 525:10, 525:11,
525:14, 525:18, 525:19, 525:20,
525:23, 525:25, 526:12, 526:14,
526:16, 526:19, 526:22, 526:24, 527:7,
527:8, 527:17, 528:13, 528:17, 528:23,
529:1, 529:4, 536:24, 549:17, 554:22,
559:9, 564:11
 WITNESS [2] - 464:2, 500:8
 Witness [2] - 495:1, 500:9
 witness's [12] - 509:14, 509:20,
521:24, 523:24, 524:6, 524:15, 524:18,
528:14, 528:24, 529:5, 578:12
 witnesses [11] - 466:22, 495:3,

                                   PATRICIA A. KANESHIRO-MILLER, RMR, CRR
                                           OFFICIAL COURT REPORTER
                          UNITED STATES DISTRICT COURT FOR THE DISTRICT OF COLUMBIA
                                                202-354-3243
